$100,000,000

CREDIT AGREEMENT

by and among

NEW JERSEY RESOURCES CORPORATION,
as Borrower

EACH OF THE GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO

and

U.S. BANK NATIONAL ASSOCIATION,
as Agent

 



Dated as of August 18, 2017

--------------------------------------------------------------------------------



TABLE OF CONTENTS

1. CERTAIN DEFINITIONS       1       1.1. Certain Definitions 1 1.2.
Construction 21 1.2.1. Number; Inclusion 21       1.2.2. Determination 22 1.2.3.
Agent’s Discretion and Consent 22 1.2.4. Documents Taken as a Whole 22 1.2.5.
Headings 22 1.2.6. Implied References to this Agreement 22 1.2.7. Persons 22
1.2.8. Modifications to Documents 22 1.2.9. From, To and Through 22
1.2.10.       Shall; Will 22 1.3. Accounting Principles 23 2. TERM LOAN 23 2.1.
Commitments 23 2.2. Nature of Lenders’ Obligations with Respect to the Term Loan
23 2.3. [Reserved] 24 2.4. Term Loan Request 24 2.5. [Reserved] 24 2.6. Making
the Term Loan; Presumptions by the Agent 24 2.6.1. Making the Term Loan 24
2.6.2. Presumptions by the Agent 24 2.7. [Reserved] 25 2.8. Use of Proceeds 25
2.9. [Reserved] 25 2.10. [Reserved] 25 2.11. [Reserved] 25 2.12. Defaulting
Lenders 25 3. Intentionally Omitted 26 4. INTEREST RATES 26 4.1. Interest Rate
Options 26 4.1.1. Interest Rate Options 26 4.1.2. Rate Quotations 27 4.1.3.
Change in Interest Rates 27 4.2. Interest Periods 27 4.2.1. Amount of Borrowing
Tranche 27 4.2.2. Renewals 27 4.3. Interest After Default 27 4.3.1. Interest
Rate 28 4.3.2. Other Obligations 28 4.3.3. Acknowledgment 28 4.4. LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available 28 4.4.1.
Unascertainable 28 4.4.2. Illegality; Increased Costs; Deposits Not Available 28
4.4.3. Agent’s and Lenders’ Rights 29 4.5. Selection of Interest Rate Options 29
5. PAYMENTS 29 5.1. Payments 29


--------------------------------------------------------------------------------




      5.2.       Pro Rata Treatment of Lenders; Sharing of Payments; Agent’s
Presumptions       30 5.2.1.       Sharing of Payments by Lenders 30 5.2.2.
Presumptions by the Agent 31 5.3. Interest Payment Dates 31 5.4. Prepayments 31
5.4.1. Voluntary Prepayments 31 5.4.2. Replacement of a Lender 32 5.4.3. Change
of Lending Office 33 5.5. [Reserved] 33 5.6. Additional Compensation in Certain
Circumstances 33 5.6.1. Increased Costs Generally 33 5.6.2. Capital Requirements
33 5.6.3. Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans 34 5.6.4. Delay in Requests 34 5.6.5. Indemnity 34 5.7.
Interbank Market Presumption 35 5.8. Taxes 35 5.8.1. Payments Free of Taxes 35
5.8.2. Payment of Other Taxes by the Loan Parties 35 5.8.3. Indemnification by
the Loan Parties 35 5.8.4. Indemnification by the Lenders 36 5.8.5. Evidence of
Payments 36 5.8.6. Status of Lenders 36 5.8.7. Treatment of Certain Refunds 38
5.8.8. Survival 38 5.9. Notes 38 6. REPRESENTATIONS AND WARRANTIES 38 6.1.
Representations and Warranties 38 6.1.1. Organization and Qualification 39
6.1.2. Subsidiaries 39 6.1.3. Power and Authority 39 6.1.4. Validity and Binding
Effect 39 6.1.5. No Conflict 39 6.1.6. Litigation 40 6.1.7. Title to Properties
40 6.1.8. Historical Statements; No Material Adverse Change 40 6.1.9. Use of
Proceeds; Margin Stock 41 6.1.10. Full Disclosure 41 6.1.11. Taxes 41 6.1.12.
Consents and Approvals 42 6.1.13. No Event of Default; Compliance With
Instruments 42 6.1.14. Patents, Trademarks, Copyrights, Licenses, Etc. 42
6.1.15. Insurance 42 6.1.16. Compliance With Laws 42 6.1.17. Material Contracts;
Burdensome Restrictions 42 6.1.18. Investment Companies; Regulated Entities 43
6.1.19. Plans and Benefit Arrangements 43 6.1.20. Employment Matters 44 6.1.21.
Environmental Matters 44 6.1.22. Senior Debt Status 44


(ii)

--------------------------------------------------------------------------------




            6.1.23. Reserved       44 6.1.24. [Reserved] 44 6.1.25.
Anti-Terrorism Laws 44 7. CONDITIONS OF LENDING 45 7.1. Conditions to the Term
Loan 45 7.1.1. Officer’s Certificate 45 7.1.2. Secretary’s Certificate 45 7.1.3.
Opinion of Counsel 45 7.1.4. Legal Details 46 7.1.5. Loan Request 46 7.1.6.
Consents 46 7.1.7. Officer’s Certificate Regarding MACs 46 7.1.8. No Violation
of Laws 46 7.1.9. No Actions or Proceedings 46 7.1.10. Delivery of Guaranty
Agreement 47 7.1.11. [Reserved] 47 7.1.12. Fees and Expenses 47 8. COVENANTS
      47 8.1. Affirmative Covenants 47 8.1.1. Preservation of Existence, Etc. 47
8.1.2. Payment of Liabilities, Including Taxes, Etc. 47 8.1.3. Maintenance of
Insurance 47 8.1.4. Maintenance of Properties and Leases 48 8.1.5. Maintenance
of Patents, Trademarks, Etc. 48 8.1.6. Visitation Rights 48 8.1.7. Keeping of
Records and Books of Account 48 8.1.8. Plans and Benefit Arrangements 48 8.1.9.
Compliance With Laws 49 8.1.10. Use of Proceeds 49 8.1.11. Additional Financial
Covenants 49 8.1.12. Anti-Terrorism Laws; International Trade Law Compliance 50
8.2. Negative Covenants 50 8.2.1. Indebtedness 50 8.2.2. Liens 51 8.2.3.
Guaranties 51 8.2.4. Loans and Investments 52 8.2.5. Liquidations, Mergers,
Consolidations, Acquisitions 52 8.2.6. Dispositions of Assets or Unregulated
Subsidiaries 53 8.2.7. Affiliate Transactions 54 8.2.8. Subsidiaries,
Partnerships and Joint Ventures 55 8.2.9. Continuation of or Change in Business
55 8.2.10. Plans and Benefit Arrangements 55 8.2.11. Fiscal Year 55 8.2.12.
Maximum Leverage Ratio 55 8.2.13. Payment of Dividends; Redemptions 56 8.2.14.
Off-Balance Sheet Financing 56 8.3. Reporting Requirements 56 8.3.1. Quarterly
Financial Statements 56 8.3.2. Annual Financial Statements 57 8.3.3. Certificate
of the Borrower 57 8.3.4. Notice of Default 57


(iii)

--------------------------------------------------------------------------------




            8.3.5. Notice of Litigation       58 8.3.6. Notice of Change in Debt
Rating 58 8.3.7. Sale of Assets 58 8.3.8. Budgets, Forecasts, Other Reports and
Information 58 8.3.9. Notices Regarding Plans and Benefit Arrangements 58
8.3.10. Other Information 60 8.3.11. Electronic Delivery 60 9. DEFAULT 60 9.1.
Events of Default 60 9.1.1. Payments Under Loan Documents 60 9.1.2. Breach of
Warranty 60 9.1.3. Anti-Terrorism Laws 61 9.1.4. Breach of Negative Covenants,
Visitation Rights or Borrower’s Existence 61 9.1.5. Breach of Other Covenants 61
9.1.6. Defaults in Other Agreements or Indebtedness 61 9.1.7. Final Judgments or
Orders 61 9.1.8. Loan Document Unenforceable 62 9.1.9. Uninsured Losses;
Proceedings Against Assets 62 9.1.10. Notice of Lien or Assessment 62 9.1.11.
Insolvency 62 9.1.12. Events Relating to Plans and Benefit Arrangements 62
9.1.13. Cessation of Business 63 9.1.14. Change of Control 63 9.1.15.
Involuntary Proceedings 63 9.1.16. Voluntary Proceedings 63 9.1.17. No
Limitation on Dividends and Distributions by Subsidiaries 63 9.2. Consequences
of Event of Default 64 9.2.1. Events of Default Other Than Bankruptcy,
Insolvency or Reorganization Proceedings 64 9.2.2. Bankruptcy, Insolvency or
Reorganization Proceedings 64 9.2.3. Set-off 64 9.2.4. Suits, Actions,
Proceedings 65 9.2.5. Application of Proceeds; Collateral Sharing 65 9.2.6.
Other Rights and Remedies 66 10 . THE AGENT 66 10.1. Appointment and Authority
66 10.2. Rights as a Lender 66 10.3. Exculpatory Provisions 66 10.4. Reliance by
Agent 67 10.5. Delegation of Duties 67 10.6. Resignation of Agent 67 10.7.
Non-Reliance on Agent and Other Lenders 68 10.8. [Reserved] 68 10.9. [Reserved]
68 10.10. [Reserved] 68 10.11.   Calculations 68 10.12.   Beneficiaries 69 11 .
MISCELLANEOUS 69 11.1. Modifications, Amendments or Waivers 69 11.1.1.      
Increase of Commitments; Extension of Maturity Date 69


(iv)

--------------------------------------------------------------------------------




              11.1.2.       Extension of Payment; Reduction of Principal,
Interest or Fees; Modification of Terms of Payment 69 11.1.3. Release of
Guarantor 69 11.1.4. Miscellaneous 70 11.2. No Implied Waivers; Cumulative
Remedies; Writing Required 70 11.3. Expenses; Indemnity; Damage Waiver 70
11.3.1. Costs and Expenses 70 11.3.2. Indemnification by the Borrower 71 11.3.3.
Reimbursement by Lenders 71 11.3.4. Waiver of Consequential Damages, Etc. 72
11.3.5. Payments 72 11.4. Holidays 72 11.5. Funding by Branch, Subsidiary or
Affiliate 72 11.5.1. Notional Funding 72 11.5.2. Actual Funding 72 11.6.
Notices; Lending Offices 73 11.7. Severability 74 11.8. Governing Law 74 11.9.
Prior Understanding 74 11.10.   Duration; Survival 74 11.11.   Successors and
Assigns 74 11.11.1. Successors and Assigns Generally 74 11.11.2. Assignments by
Lenders 75 11.11.3. Register 76 11.11.4. Participations 76 11.11.5. Certain
Pledges; Successors and Assigns Generally 77 11.12.   Confidentiality 77
11.12.1. General 77 11.12.2. Sharing Information With Affiliates of the Lenders
78 11.13.   Counterparts 78 11.14.   [Reserved] 78 11.15. Exceptions 78 11.16.
WAIVER OF JURY TRIAL 78 11.17. JURISDICTION & VENUE 79 11.18. USA Patriot Act
Notice 79 11.19. Joinder of Guarantors 79 11.20. Keepwell 80 11.21. Anti-Money
Laundering/International Trade Law Compliance 80 11.22. No Fiduciary Duty 81
11.23. Electronic Images of Loan Documents 81


(v)

--------------------------------------------------------------------------------



LIST OF SCHEDULES AND EXHIBITS

SCHEDULES         SCHEDULE 1.1(A) - [RESERVED] SCHEDULE 1.1(B) - COMMITMENTS OF
LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(P) - PERMITTED LIENS SCHEDULE
6.1.2 - SUBSIDIARIES SCHEDULE 6.1.12 - CONSENTS AND APPROVALS SCHEDULE 8.2.1 -
EXISTING INDEBTEDNESS   EXHIBITS   EXHIBIT 1.1(A) - ASSIGNMENT AND ASSUMPTION
AGREEMENT EXHIBIT 1.1(G)(1) - GUARANTOR JOINDER EXHIBIT 1.1(G)(2) - GUARANTY
AGREEMENT EXHIBIT 1.1(R) - NOTE EXHIBIT 2.4 - LOAN REQUEST EXHIBIT 5.8.6(A) -
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes) EXHIBIT 5.8.6(B) - U.S. TAX COMPLIANCE
CERTIFICATE (For Foreign Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes) EXHIBIT 5.8.6(C) - U.S. TAX COMPLIANCE CERTIFICATE (For
Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.8.6(D) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 7.1.3(A) - OPINION OF
COUNSEL EXHIBIT 7.1.3(B) - OPINION OF IN-HOUSE COUNSEL EXHIBIT 8.2.5 -
ACQUISITION COMPLIANCE CERTIFICATE EXHIBIT 8.3.3 - COMPLIANCE CERTIFICATE


--------------------------------------------------------------------------------



CREDIT AGREEMENT

THIS CREDIT AGREEMENT is dated as of August 18, 2017 and is made by and among
NEW JERSEY RESOURCES CORPORATION, a New Jersey corporation (the “Borrower”),
EACH OF THE GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter
defined) and U.S. BANK NATIONAL ASSOCIATION, in its capacity as administrative
agent for the Lenders under this Agreement (hereinafter referred to in such
capacity as the “Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested that the Lenders provide a term loan to the
Borrower in an aggregate principal amount of $100,000,000;

WHEREAS, the term loan shall be used for general corporate purposes of the
Borrower; and

WHEREAS, the Lenders are willing to provide such term loan upon the terms and
conditions hereinafter set forth.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1. Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

“Acquired Person” shall mean a Person or business acquired by any Loan Party in
a transaction which is a Permitted Acquisition.

“Acquisition Compliance Certificate” shall have the meaning assigned to such
term in Section 8.2.5 [Liquidations, Mergers, Consolidations, Acquisitions].

“Affiliate” as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

“Agent” shall mean U.S. Bank National Association, in its capacity as
administrative agent as described herein, and its successors and assigns.

“Agreement” shall mean this Credit Agreement, as the same may be supplemented or
amended from time to time, including all schedules and exhibits.

--------------------------------------------------------------------------------



“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

“Applicable Margin” shall mean, (i) with respect to the Base Rate Option, 0.00%
and (ii) with respect to the LIBOR Rate Option, 0.70%.

“Approved Fund” shall mean, with respect to any Lender, any fund that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by such Lender, an Affiliate of such Lender or an entity or an Affiliate
of an entity that administers or manages such Lender.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement by and among a Purchasing Lender, a Transferor Lender and the Agent,
as Agent and on behalf of the remaining Lenders, substantially in the form of
Exhibit 1.1(A).

“Audited Financial Statements” shall have the meaning assigned to such term in
Section 6.1.8.1 [Historical Statements].

“Authorized Officer” shall mean those individuals, designated by written notice
to the Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Agent.

“Base Rate” shall mean, for any day, a rate of interest per annum equal to the
highest of (i) 0.0%, (ii) the Prime Rate for such day, (iii) the sum of the
Federal Funds Effective Rate for such day plus 0.50% per annum and (iv) the
LIBOR Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) for Dollars plus 1.00%;
provided that, for the avoidance of doubt, the LIBOR Rate for any day shall be
based on the rate reported by the applicable financial information service at
approximately 11:00 a.m. London time on such day.

“Base Rate Option” shall mean the option of the Borrower to have any portion of
the Term Loan bear interest at the rate and under the terms and conditions set
forth in Section 4.1.1(i) [Base Rate Option].

“Benefit Arrangement” shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan, a Multiple
Employer Plan, nor a Multiemployer Plan and which is maintained, sponsored or
otherwise contributed to by any member of the ERISA Group.

“Borrower” shall mean New Jersey Resources Corporation, a corporation organized
and existing under the laws of the State of New Jersey.

“Borrowing Date” shall mean (i) the Closing Date and (ii) any date for the
renewal or conversion of the Term Loan or any portion thereof at or to the same
or a different Interest Rate Option, which shall be a Business Day.

“Borrowing Tranche” shall mean specified portions of the Term Loan outstanding
as follows: (i) any portion of the Term Loan to which a LIBOR Rate Option
applies which become subject to the same Interest Rate Option under the same
Loan Request by the Borrower and which have the same Interest Period shall
constitute one Borrowing Tranche, and (ii) any portion of the Term Loan to which
a Base Rate Option applies shall constitute one Borrowing Tranche.

2

--------------------------------------------------------------------------------



“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in New York City and if the applicable Business Day relates to any
portion of the Term Loan to which the LIBOR Rate Option applies, such day must
also be a day on which dealings are carried on in the London interbank market.

“Change in Law” shall mean the occurrence, after the date of this Agreement (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any Law,
(b) any change in any Law or in the administration, interpretation,
implementation or application thereof by any Official Body or (c) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of Law) by any Official Body or the compliance therewith by any Lender
(or, for purposes of Section 5.6.2 [Capital Requirements], any lending office of
such Lender or such Lender’s holding company, if any); provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of Law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

“Closing Date” shall mean the date on which the conditions specified in Section
7.1 are satisfied (or waived in accordance with Section 11.1).

“Commitment” shall mean, as to any Lender at any time, the amount initially set
forth opposite its name on Schedule 1.1(B) in the column labeled “Amount of
Commitment,” and Commitments shall mean the aggregate Commitments of all of the
Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall have the meaning assigned to such term in Section
8.3.3 [Certificate of the Borrower].

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Shareholders’ Equity” shall mean as of any date of determination
the sum of the amounts of common shareholders’ equity and preferred
shareholders’ equity on the balance sheet, prepared in accordance with GAAP, for
the Borrower and its Subsidiaries on a consolidated basis as of such date of
determination.

“Consolidated Total Capitalization” shall mean as of any date of determination
the sum of (i) Consolidated Total Indebtedness, plus (ii) Consolidated
Shareholders’ Equity.

“Consolidated Total Indebtedness” shall mean as of any date of determination
total Indebtedness (excluding non-recourse Indebtedness of Project
Subsidiaries), without duplication, of the Borrower and its Subsidiaries.

3

--------------------------------------------------------------------------------



“Contamination” shall mean the presence or release or threat of release of
Regulated Substances in, on, under or migrating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an
Governmental Body, or which pursuant to Environmental Laws requires the
performance of a Remedial Action or which otherwise constitutes a violation of
Environmental Laws.

“Covered Entity” shall mean (a) the Borrower, each of Borrower’s Subsidiaries
and all Guarantors, and (b) each Person that, directly or indirectly, is in
control of a Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the direct or indirect (x) ownership
of, or power to vote, 25% or more of the issued and outstanding equity interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for such Person, or (y) power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.

“Debt Rating” shall mean the rating of New Jersey Natural Gas’s senior secured
long-term debt by each of Standard & Poor’s and Moody’s; provided, however, at
the option of the Borrower from time to time and with the consent of the Agent
which will not be unreasonably withheld or delayed, either or both Standard &
Poor’s and Moody’s shall be replaced by Fitch, Inc. or any other nationally
recognized statistical rating agency that is then rating New Jersey Natural Gas’
senior secured Indebtedness.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its portion of the Term Loan or (ii) pay over to the Agent or any Lender any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower or the Agent in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund its
portion of the Term Loan under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the Agent’s
receipt of such certification in form and substance satisfactory to the Agent,
or (d) has become the subject of a Bankruptcy Event,

As used in this definition and in Section 2.12 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becomes the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Agent, has taken any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any such proceeding or appointment, provided that a Bankruptcy Event shall
not result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person or such Person’s direct or indirect parent
company by an Governmental Body or instrumentality thereof if, and only if, such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Body or instrumentality) to reject, repudiate, disavow or disaffirm
any contracts or agreements made by such Person.

4

--------------------------------------------------------------------------------



“Dollar, Dollars, U.S. Dollars” and the symbol $ shall mean lawful money of the
United States of America.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Environmental Complaint” shall mean any (i) written notice of non-compliance or
violation, citation or order relating in any way to any Environmental Law,
Environmental Permit, Contamination or Regulated Substance; (ii) civil,
criminal, administrative or regulatory investigation instituted by an
Governmental Body relating in any way to any Environmental Law, Environmental
Permit, Contamination or Regulated Substance; (iii) administrative, regulatory
or judicial action, suit, claim or proceeding instituted by any Person or
Governmental Body or any other written notice of liability or potential
liability from any Person or Governmental Body, in either instance, relating to
or setting forth allegations or a cause of action for personal injury (including
but not limited to death), property damage, natural resource damage,
contribution or indemnity for the costs associated with the performance of
Remedial Actions, direct recovery for the costs associated with the performance
of Remedial Actions, liens or encumbrances attached to or recorded or levied
against property for the costs associated with the performance of Remedial
Actions, civil or administrative penalties, criminal fines or penalties or
declaratory or equitable relief arising under any Environmental Laws; or (iv)
subpoena, request for information or other written notice or demand of any type
issued by an Governmental Body pursuant to any Environmental Laws.

“Environmental Laws” shall mean all federal, tribal, state, local and foreign
Laws (including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. §§
1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j, the
Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq., the Oil Pollution
Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 to 136y, the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq., each as amended, and any regulations promulgated
or any equivalent state or local Law, and any amendments thereto) and any final,
non-appealable consent decrees, consent orders, consent agreements, settlement
agreements, judgments or orders, or binding directives, policies or programs,
issued by or entered into with an Governmental Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to Regulated Substances; (iii) protection of the environment and/or
natural resources; (iv) protection of employee safety in the workplace and
protection of employees from exposure to Regulated Substances in the workplace
(but excluding workers compensation and wage and hour Laws); (v) the presence,
use, management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, sale, transport, storage,
collection, distribution, disposal or release or threat of release of Regulated
Substances; (vi) the presence of Contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of Environmentally
Sensitive Areas.

“Environmental Permits” shall mean all permits, licenses, bonds or other forms
of financial assurances, waivers, exemptions, consents, registrations,
identification numbers, approvals or authorizations required under Environmental
Laws (i) to own, occupy or maintain the Property; (ii) for the operations and
business activities of any Loan Party; or (iii) for the performance of a
Remedial Action.

5

--------------------------------------------------------------------------------



“Environmentally Sensitive Area” shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

“ERISA Group” shall mean the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control and all other entities which, together with the Borrower, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Event of Default” shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

“Excluded Swap Obligation” means, means, with respect to any Guarantor, any
Specified Swap Obligation if, and only to the extent that, all or a portion of
the Guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Specified Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof), including by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Specified Swap Obligation. If a Specified Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (a)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Term
Loan or Commitment pursuant to a law in effect on the date on which (a) such
Lender acquires such interest in such Term Loan or Commitment (other than
pursuant to an assignment request by the Borrower under Section 5.4.2
[Replacement of a Lender]) or (b) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 5.8 [Taxes], amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Recipient’s failure
to comply with Section 5.8.6 [Status of Lenders], and (iv) any U.S. federal
withholding Taxes imposed under FATCA (except to the extent imposed due to the
failure of the Borrower to provide documentation or information to the IRS).

6

--------------------------------------------------------------------------------



“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the Laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

“GAAP” shall mean generally accepted accounting principles as are in effect in
the United States from time to time, subject to the provisions of Section 1.3
[Accounting Principles], and applied on a consistent basis both as to
classification of items and amounts.

“Governmental Body” shall mean any government, political subdivision, agency or
other body described in clause (a) or (b) of the definition of “Official Body.”

“Guarantor” shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof pursuant to Section 11.19
[Joinder of Guarantors]; provided, however, that the Project Subsidiaries shall
not be designated as a “Guarantor” nor required to join this Agreement as a
Guarantor pursuant to Section 11.19 [Joinder of Guarantors].

“Guarantor Joinder” shall mean a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in the form of
Exhibit 1.1(G)(1).

“Guaranty” of any Person shall mean any obligation of such Person guaranteeing
or in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

“Guaranty Agreement” shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(G)(2) executed and delivered by each of
the Guarantors to the Agent for the benefit of the Lenders and the IRH
Providers.

“Hedging Contract Policies” shall mean the written internal policies and
procedures with respect to hedging or trading of gas contracts or other
commodity, hedging contracts of any kind, or any derivatives or other similar
financial instruments of the Borrower and its Subsidiaries, as in effect on the
date of this Agreement, a copy of which has been delivered to the Agent and each
Lender.

“Hedge Liabilities” shall have the meaning assigned in the definition of Lender
Provided Interest Rate Hedge.

7

--------------------------------------------------------------------------------



“Hedging Transaction” shall mean any transaction entered into by a Loan Party or
any of its Subsidiaries in accordance with the Hedging Contract Policies, as the
same may be amended, restated, modified, or supplemented from time to time.

“Historical Statements” shall have the meaning assigned to such term in Section
6.1.8.1(a) [Historical Statements].

“Hybrid Security” shall mean any of the following: (i) beneficial interests
issued by a trust which constitutes a Subsidiary of any Loan Party,
substantially all of the assets of which trust are unsecured Indebtedness of any
Loan Party or any Subsidiary of any Loan Party or proceeds thereof, and all
payments of which Indebtedness are required to be, and are, distributed to the
holders of beneficial interests in such trust promptly after receipt by such
trust, or (ii) any shares of capital stock or other equity interest that, other
than solely at the option of the issuer thereof, by their terms (or by the terms
of any security into which they are convertible or exchangeable) are, or upon
the happening of an event or the passage of time would be, required to be
redeemed or repurchased, in whole or in part, or have, or upon the happening of
an event or the passage of time would have, a redemption or similar payment.

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBOR Rate”.

“Inactive Subsidiary” shall have the meaning given in Section 6.1.2
[Subsidiaries].

“Incorporated Covenant” shall have the meaning given in Section 8.1.11
[Additional NJR Note Agreements Financial Covenants].

“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of (without duplication unless
duplication is required pursuant to the NJR Note Agreements): (i) borrowed
money, (ii) amounts raised under or liabilities in respect of any note purchase
or acceptance credit facility, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, currency swap agreement, interest rate
swap, cap, collar or floor agreement or other interest rate or currency exchange
rate management device, (iv) any other transaction (including forward sale or
purchase agreements, capitalized leases and conditional sales agreements) having
the commercial effect of a borrowing of money entered into by such Person to
finance its operations or capital requirements (but not including off-balance
sheet transactions which are addressed in Section 8.2.14 [Off-Balance Sheet
Financing] and trade payables and accrued expenses incurred in the ordinary
course of business which are not represented by a promissory note or other
evidence of indebtedness and which are not more than sixty (60) days past due),
(v) the net indebtedness, obligations and liabilities of such Person under any
Hedging Transaction to the extent constituting “indebtedness,” as determined in
accordance with GAAP, adjusted downward dollar for dollar for any related margin
collateral account balances maintained by such Person, (vi) any Guaranty of any
Hedging Transaction described in the immediately preceding clause (v), (vii) any
Guaranty of Indebtedness for borrowed money, (viii) any Hybrid Security
described in clause (i) of the definition of Hybrid Security, or (ix) the
mandatory repayment obligation of the issuer of any Hybrid Security described in
clause (ii) of the definition of Hybrid Security.

“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document, and (ii) to the extent not otherwise
described in the preceding clause (i), Other Taxes.

8

--------------------------------------------------------------------------------



“Indemnitee” shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

“Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Governmental Body under any bankruptcy, insolvency, reorganization or
other similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of such Person or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

“Interest Period” shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have any portion of the Term Loan bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months, and solely with approval of the Agent a shorter
period. Such Interest Period shall commence on the effective date of such
Interest Rate Option, which shall be (i) the Borrowing Date if the Borrower is
requesting the Term Loan, or (ii) the date of renewal of or conversion to the
LIBOR Rate Option if the Borrower is renewing or converting to the LIBOR Rate
Option applicable to any outstanding portion of the Term Loan. Notwithstanding
the second sentence hereof: (A) any Interest Period which would otherwise end on
a date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and (B)
the Borrower shall not select, convert to or renew an Interest Period for any
portion of the Term Loan that would end after the Maturity Date.

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrower, any other Loan Party and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

“Interest Rate Option” shall mean any LIBOR Rate Option or Base Rate Option.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

“Investment” shall have the meaning assigned to such term in Section 8.2.4
[Loans and Investments].

“IRH Provider” shall have the meaning assigned to such term in Section 9.2.5.2
[Collateral Sharing].

“IRS” shall mean the United States Internal Revenue Service.

“Labor Contracts” shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and unions representing employees of any Loan Party
or any such Subsidiary.

9

--------------------------------------------------------------------------------



“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.

“Lender Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by an IRH Provider and that meets the following requirements: such
Interest Rate Hedge (i) is documented in a standard International Swap Dealer
Association Agreement, (ii) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes. The liabilities of the Loan Parties to the provider of
any Lender Provided Interest Rate Hedge (the “Hedge Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty Agreement and
otherwise treated as Obligations for purposes of each of the other Loan
Documents. Any Liens securing the Hedge Liabilities shall be pari passu with any
Liens securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.5.1 [Application of
Proceeds].

“Lenders” shall mean the financial institutions named on Schedule 1.1(B) and
their respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.

“LIBOR Rate” shall mean, with respect to any portion of the Term Loan comprising
any Borrowing Tranche to which the LIBOR Rate Option applies for any Interest
Period, the interest rate per annum determined by dividing (the resulting
quotient rounded upwards, to the nearest 1/100th of 1% per annum) (i) the
greater of (a) zero percent (0.0%) and (b) the applicable interest settlement
rate for deposits in Dollars administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) appearing on
the applicable Reuters Screen (or any successor or substitute page of such
screen) as of 11:00 a.m. (London Time) on the date two (2) Business Days prior
to the first day of such Interest Period (or on any successor or substitute page
on such screen) and having a maturity equal to such Interest Period, provided
that, if the applicable Reuters Screen (or any successor or substitute page) is
not available to the Agent for any reason, the LIBOR Rate shall instead be the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) as reported by any other generally recognized financial
information service selected by the Agent as of 11:00 a.m. (London time) on the
date two (2) Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period, provided that, if no such
interest settlement rate administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) is available to
Agent, the applicable LIBOR Rate for the relevant Interest Period shall instead
be the rate determined by the Agent to be the rate at which U.S. Bank or one of
its Affiliate banks offers to place deposits in Dollars with first-class banks
in the interbank market at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period, in the approximate
amount of such portion of the Term Loan and having a maturity equal to such
Interest Period by (ii) a number equal to 1.00 minus the LIBOR Rate Reserve
Percentage.

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Rate Reserve Percentage as of such effective date. The Agent shall
give prompt notice to the Borrower of the LIBOR Rate as determined or adjusted
in accordance herewith, which determination shall be conclusive absent manifest
error.

“LIBOR Rate Option” shall mean the option of the Borrower to have any portion of
the Term Loan bear interest at the rate and under the terms set forth in Section
4.1.1(ii) [LIBOR Rate Option].

10

--------------------------------------------------------------------------------



“LIBOR Rate Reserve Percentage” shall mean as of any day the maximum percentage
in effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurodollar funding (currently referred to as “Eurodollar
Liabilities”).

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

“LLC Interests” shall have the meaning given to such term in Section 6.1.2
[Subsidiaries].

“Loan Documents” shall mean this Agreement, the Guaranty Agreement, the Notes
(if any) and any other instruments, certificates or documents delivered or
contemplated to be delivered hereunder or thereunder or in connection herewith
or therewith, as the same may be supplemented or amended from time to time in
accordance herewith or therewith, and Loan Document shall mean any of the Loan
Documents.

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loan Request” shall mean a request for the Term Loan or a request to select,
convert to or renew a Base Rate Option or LIBOR Rate Option with respect to any
portion of the outstanding Term Loan in accordance with Sections 2.4 [Term Loan
Requests], 4.1 [Interest Rate Options] and 4.2 [Interest Periods].

“Material Adverse Change” shall mean any set of circumstances or events which
(i) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (ii) is or could reasonably be expected to be material and
adverse to the business, properties, assets, financial condition or results of
operations of the Loan Parties taken as a whole, (iii) impairs materially or
could reasonably be expected to impair materially the ability of the Loan
Parties taken as a whole to duly and punctually pay and perform the Obligations
in accordance with the Loan Documents, or (iv) impairs materially or could
reasonably be expected to impair materially the ability of the Agent or any of
the Lenders, to the extent permitted, to enforce their legal remedies pursuant
to this Agreement or any other Loan Document.

“Maturity Date” shall mean August 16, 2019.

“Month” with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Mortgage Indenture” shall mean that certain Indenture of Mortgage and Deed of
Trust dated April 1, 1952 from New Jersey Natural Gas Company to BNY Midwest
Trust Company, as successor to Harris Trust and Savings Bank, Trustee, as
heretofore and hereafter amended, modified and supplemented.

11

--------------------------------------------------------------------------------



“Multiemployer Plan” shall mean any “employee benefit plan” within the meaning
of Section 3(3) of ERISA, which is a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA and to which the Borrower or any member of the ERISA
Group is then making or accruing an obligation to make contributions or, solely
for the purposes of Section 6.1.19 [Plans and Benefit Arrangements], within the
preceding five Plan years, has made or had an obligation to make such
contributions.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (at least one of which is the Borrower or any member of the ERISA
Group) at least two of whom are not under common control, as such a plan is
described in Sections 4063 and 4064 of ERISA.

“New Jersey Natural Gas” shall mean New Jersey Natural Gas Company, a
corporation organized and existing under the laws of the State of New Jersey,
which corporation is a Subsidiary of the Borrower.

“NJNG Credit Agreement” shall mean that certain Credit Agreement, dated as of
May 15, 2014, among New Jersey Natural Gas, as the borrower, Wells Fargo Bank,
National Association as syndication agent and U.S. Bank National Association, TD
Bank, N.A. and Santander Bank, N.A. each as a documentation agent, PNC Bank,
National Association, as the administrative agent, and the “lenders” party
thereto, as the same has been amended and may be further restated, amended,
modified or supplemented from time to time.

“NJR 2007 Note Agreement” shall mean the unsecured Note Purchase Agreement,
dated September 24, 2007, by and among the Borrower and the purchasers party
thereto, as the same may be restated, amended, modified or supplemented from
time to time.

“NJR 2007 Notes” shall mean the unsecured Indebtedness issued by the Borrower
pursuant to the NJR 2007 Note Agreement.

“NJR 2016 Note Agreement” shall mean the unsecured Note Purchase Agreement,
dated March 22, 2016, by and among the Borrower and the purchasers party
thereto, as the same may be restated, amended, modified or supplemented from
time to time.

“NJR 2016 Notes” shall mean the unsecured Indebtedness issued by the Borrower
pursuant to the NJR 2016 Note Agreement.

“NJR Note Agreements” shall mean, collectively, the NJR 2007 Note Agreement, the
NJR 2016 Note Agreement, the NJR Shelf Note Agreements and any refinancings,
renewals or replacements thereof, or other unsecured private placement note
agreements, permitted under Section 8.2.1(ix), (x) or (xiii) (as applicable).

“NJR Notes” shall mean, collectively, the NJR 2007 Notes, the NJR 2016 Notes,
the NJR Shelf Notes and any refinancings, renewals or replacements thereof, or
other unsecured private placement notes, permitted under Section 8.2.1(ix) or
(x) (as applicable).

“NJR Shelf Note Agreements” shall mean each of the following: (a) the unsecured
$100,000,000 Shelf Note Purchase Agreement dated as of May 12, 2011, by and
between NJR and Metropolitan Life Insurance Company; and (b) the unsecured
$175,000,000 Shelf Note Purchase Agreement dated as of June 30, 2011, as amended
by that certain First Amendment dated July 25, 2014, by and between NJR and
Prudential Investment Management, Inc., in each case, as the same may be
restated, amended, modified or supplemented from time to time.

12

--------------------------------------------------------------------------------



“NJR Shelf Notes” shall mean the unsecured Indebtedness issued by the Borrower
pursuant to the NJR Shelf Note Agreements.

“NJR Revolving Credit Agreement” shall mean that certain $425,000,000 Revolving
Credit Facility Amended and Restated Credit Agreement dated as of September 28,
2015, by and among the Borrower, the Guarantors party thereto, the “lenders”
party thereto and PNC Bank, National Association, as administrative agent, as
the same may be restated, amended, modified or supplemented from time to time.

“Non-Consenting Lender” has the meaning assigned to such term in Section 11.1.4
[Miscellaneous].

“Notes” shall mean any Note of the Borrower in the form of Exhibit 1.1(R) issued
by the Borrower at the request of a Lender pursuant to Section 5.9 [Notes]
evidencing the Term Loan to such Lender, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

“Notices” shall have the meaning assigned to such term in Section 11.6 [Notices,
Lending Offices].

“Obligations” shall mean any obligation or liability of any of the Loan Parties
to the Agent or any of the Lenders, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, under or in connection with this Agreement, any Notes
or any other Loan Document. “Obligations” shall include, to the extent set forth
in the definitions of “Lender Provided Interest Hedge” and “Other Lender
Provided Financial Service Product”, the liabilities to any Lender (or any
Affiliate thereof) under any Lender Provided Interest Rate Hedge and any Other
Lender Provided Financial Service Product; provided that the definition of
“Obligations” shall not create any guaranty by any Loan Party of (or grant of
security interest by any Loan Party to support) any Excluded Swap Obligations of
such Loan Party for purposes of determining any obligations of any Loan Party.

“Official Body” shall mean (a) the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, (b) any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and (c) any group or body charged with setting
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of such Recipient conducting or having conducted a
sufficient level of ongoing business or income-generating activity in the
jurisdiction imposing such Tax to subject it to tax generally on the income or
privilege of doing business or unretained earnings associated with such activity
(but, without broadening the scope of the foregoing, not including any Tax
imposed as a result of such Recipient having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Documents, or sold or assigned an interest in any Loan
or Loan Document).

13

--------------------------------------------------------------------------------



“Other Lender Provided Financial Service Product” shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to the Borrower: (a) credit cards, (b) credit
card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, (f) cash management, including controlled disbursement, accounts
or services, or (g) foreign currency exchange. The liabilities of the Borrower
to the provider of any Other Lender Provided Financial Service Product shall be
“Obligations” for the purposes of Section 5.2.1 [Sharing of Payments by Lenders]
and any collateral security for the Obligations hereafter granted under the Loan
Documents.

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.4.2 [Replacement of a Lender]).

“Participant” shall have the meaning assigned to such term in Section 11.11.4
[Participations].

“Partnership Interests” shall have the meaning given to such term in Section
6.1.2 [Subsidiaries].

“Payment Office” shall mean the office of the Agent at Complex Credits, 400 City
Center, Oshkosh, WI 54901, or such other office as to which the Agent may notify
the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Permitted Acquisitions” shall have the meaning assigned to such term in Section
8.2.5 [Liquidations, Mergers, Consolidations, Acquisitions].

“Permitted Investments” shall mean:

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(ii) repurchase agreements having a duration of not more than sixty (60) days
that are collateralized by full faith and credit obligations of the United
States Government or obligations guaranteed by the United States Government and
its agencies;

(iii) interests in investment companies registered under the Investment Company
Act of 1940, as amended (or in a separate portfolio of such an investment
company), that invest primarily in full faith and credit obligations of the
United States Government or obligations guaranteed by the United States
Government and its agencies and repurchase agreements collateralized by such
obligations;

14

--------------------------------------------------------------------------------



(iv) time deposits with any office located in the United States of the Lenders
or any other bank or trust company which is organized under the laws of the
United States and has combined capital, surplus and undivided profits of not
less than $500,000,000 or with any bank which is organized other than under the
laws of the United States (y) the commercial paper of which is rated at least
A-1 by Standard & Poor’s and P-1 by Moody’s (or, if such commercial paper is
rated only by Standard & Poor’s, at least A-1 by Standard & Poor’s, or if such
commercial paper is rated only by Moody’s, at least P-1 by Moody’s) or (z) the
long term senior debt of which is rated at least AA by Standard & Poor’s and Aa2
by Moody’s (or, if such debt is rated only by Standard & Poor’s, at least AA by
Standard & Poor’s, or if such debt is rated only by Moody’s, at least Aa2 by
Moody’s);

(v) commercial paper having a maturity of not more than one year from the date
of such investment and rated at least A-1 by Standard & Poor’s and P-1 by
Moody’s (or, if such commercial paper is rated only by Standard & Poor’s, at
least A-1 by Standard & Poor’s or, if such commercial paper is rated only by
Moody’s, at least P-1 by Moody’s);

(vi) instruments held for collection in the ordinary course of business;

(vii) any equity or debt securities or other form of debt instrument obtained in
settlement of debts previously contracted;

(viii) any Investment held on the Closing Date;

(ix) Investments in treasury stock of the Borrower;

(x) Investments consisting of prepaid expenses, pledges or deposits made in the
ordinary course of business;

(xi) Investments arising out of Hedging Agreements;

(xii) Investments consisting of non-cash consideration received in the form of
securities, notes or similar obligations in connection with sales, transfers or
other dispositions of assets not prohibited by this Agreement;

(xiii) Investments in Inactive Subsidiaries; and

(xiv) any other form of Investment by the Borrower or any of its Subsidiaries in
any Person so long as the consideration paid or exchanged by the Borrower, or
any of its Subsidiaries, for such investment (whether in cash or the value of
payment-in-kind, with the value of payment-in-kind as reasonably determined by
the Borrower) does not exceed $100,000,000 in the aggregate for all Investments
permitted by this clause (xi).

“Permitted Liens” shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable or are being contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP are maintained on such Person’s books, and which could not
be reasonably expected to result in a Material Adverse Change;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs or retirement plan legislation;

15

--------------------------------------------------------------------------------



(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other Liens,
securing obligations incurred in the ordinary course of business other than
Indebtedness that are not yet due and payable or which could not be reasonably
expected to result in a Material Adverse Change;

(iv) Liens of landlords on fixtures, equipment and personal property located on
premises leased in the ordinary course of business;

(v) Any Lien arising out of judgments or awards but only to the extent that the
creation of any such Lien does not constitute an Event of Default under Section
9.1.7 [Final Judgments or Orders];

(vi) Security interests in favor of lessors of personal property, which property
is the subject of a true lease;

(vii) (a) Good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business,
and (b) required margin collateral account deposits made in the ordinary course
in connection with Hedging Transactions permitted by this Agreement;

(viii) Encumbrances consisting of zoning restrictions, easements, rights-of-way
or other restrictions on the use of real property and minor defects to title to
real property, none of which materially impairs the use of such property or the
value thereof;

(ix) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
securing obligations of such Loan Party or Subsidiary to the lessor under
capitalized leases or other lease constituting Indebtedness, provided that to
the extent the payments or other amounts due and owing under any such lease
constitute Indebtedness, such Indebtedness is permitted under Section 8.2.1(iv)
[Indebtedness];

(x) Liens existing on the date of this Agreement and described on Schedule
1.1(P), provided that such Liens secure only Indebtedness permitted by Section
8.2.1 [Indebtedness] including any renewals or extensions of such Indebtedness
permitted by Section 8.2.1 [Indebtedness];

(xi) Liens extending only to assets related to off-balance sheet transactions
permitted under Section 8.2.14 [Off-Balance Sheet Financing];

(xii) Purchase Money Security Interests encumbering only the assets purchased
and proceeds thereof; provided that such Liens secure only Indebtedness
permitted by Section 8.2.1(vii);

(xiii) Liens on any property or asset of an Acquired Person attaching solely to
the assets of the Acquired Person and not to any asset of any Loan Party,
provided that such Liens secure only Indebtedness permitted by Section
8.2.1(viii) and were not incurred in contemplation of the acquisition of such
Acquired Person;

16

--------------------------------------------------------------------------------



(xiv) Liens in favor of the trustee under any indenture (as provided for
therein) on money or property held or collected by the trustee thereunder in its
capacity as such in connection with the defeasance or discharge of Indebtedness
thereunder;

(xv) Liens created under any agreement relating to the sale, transfer or other
disposition of assets permitted hereunder, provided that such Liens relate
solely to the assets subject to such sale, transfer or other disposition;

(xvi) Liens existing on assets subject to a sale/leaseback or other similar tax
equity financing arrangement permitted by Section 8.2.6(viii);

(xvii) Liens on the assets of a Project Subsidiary; and

(xviii) Other Liens securing Indebtedness permitted under Section 8.2.1(xiii),
provided that the aggregate principal amount of Indebtedness secured thereby
does not exceed $35,000,000 in the aggregate.

Notwithstanding the foregoing definition of Permitted Lien or any other
provision of the Loan Documents to the contrary, each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, at any time create, incur,
assume or suffer to exist any consensual Lien on any of the capital stock of New
Jersey Natural Gas, or agree or become liable to do so.

“Permitted Transferee” shall mean, as of any date of determination, any of the
following with respect to any then current officer or director of the Borrower:
(i) such Person’s spouse, lineal descendants or lineal descendants of such
Person’s spouse, (ii) any charitable corporation or trust established by such
officer or director or by any Person described in the immediately preceding
clause (i), (iii) any trust (or in the case of a minor, a custodial account
under a Uniform Gifts or Transfers to Minors Act) of which the beneficiary or
beneficiaries are one or more Persons described in the immediately preceding
clauses (i) or (ii), or (iv) any executor or administrator upon the death of
such officer or director or the death of any Person described in the immediately
preceding clauses (i) or (ii).

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

“Plan” shall mean at any time an “employee pension benefit plan,” within the
meaning of Section (3)(2) of ERISA (not including a Multiple Employer Plan or a
Multiemployer Plan), which is covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained by any member of the ERISA Group for employees of any
member of the ERISA Group or (b) solely for purposes of Section 6.1.19 [Plans
and Benefit Arrangements], has at any time within the preceding five years been
maintained by any entity which was at such time a member of the ERISA Group for
employees of any entity which was at such time a member of the ERISA Group.

“Potential Default” shall mean any event or condition which with notice, passage
of time, or both, would constitute an Event of Default.

“Prime Rate” shall mean a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

17

--------------------------------------------------------------------------------



“Prohibited Transaction” shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

“Project Subsidiaries” shall mean the present Subsidiaries of NJR Midstream
Holdings Corporation, a New Jersey corporation, NJR Clean Energy Ventures
Corporation, a New Jersey corporation, and any other future asset project
Subsidiaries of the Borrower or of NJR Midstream Holdings Corporation, NJR Clean
Energy Ventures Corporation and their respective Subsidiaries; provided,
however, that any Subsidiary of NJR Clean Energy Ventures Corporation which has
guaranteed the NJR Revolving Credit Agreement shall not constitute a Project
Subsidiary so long as such guarantee remains in effect.

“Property” shall mean all real property, both owned and leased, of any Loan
Party or Subsidiary of a Loan Party.

“Purchase Money Security Interest” shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

“Purchasing Lender” shall mean a Lender which becomes a party to this Agreement
by executing an Assignment and Assumption Agreement.

“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Specified Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quarterly Financial Statements” shall have the meaning assigned to such term in
Section 6.1.8.1 [Historical Statements].

“Ratable Share” shall mean the proportion that a Lender’s Commitment bears to
the Commitments of all of the Lenders, provided that in the case of Section 2.12
[Defaulting Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Ratable Share shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.

“Recipient” shall mean (i) the Agent and (ii) any Lender, as applicable.

“Regulated Entity” shall mean any Person which is subject under Law to any of
the laws, rules or regulations respecting the financial, organizational or rate
regulation of electric companies, public utilities, or public utility holding
companies.

“Regulated Substances” shall mean, without limitation, any substance, material
or waste, regardless of its form or nature, defined under Environmental Laws as
a “hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,” or
“regulated substance” or any other substance, material or waste, regardless of
its form or nature, which is regulated, controlled or governed by Environmental
Laws due to its radioactive, ignitable, corrosive, reactive, explosive, toxic,
carcinogenic or infectious properties or nature or any other material, substance
or waste, regardless of its form or nature, which otherwise is regulated,
controlled or governed by Environmental Laws, including without limitation,
petroleum and petroleum products (including crude oil and any fractions
thereof), natural gas, synthetic gas and any mixtures thereof, asbestos, urea
formaldehyde, polychlorinated biphenlys, mercury, radon and radioactive
materials.

18

--------------------------------------------------------------------------------



“Regulation U” shall mean Regulation U, T, or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, members, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates.

“Remedial Action” shall mean any investigation, identification,
characterization, delineation, cleanup, removal, remediation, containment,
control or abatement of or other response actions to Regulated Substances and
any closure or post-closure measures associated therewith.

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law. “Reportable Event” shall mean a reportable event described
in Section 4043 of ERISA and regulations thereunder with respect to a Plan,
Multiple Employer Plan which is covered under Title IV of ERISA or subject to
the minimum funding standards under Section 412 or 430 of the Internal Revenue
Code, or Multiemployer Plan.

“Required Lenders” shall mean:

(a) If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and

(b) If there exist three (3) or more Lenders, Lenders (other than any Defaulting
Lender) having 51% or more of the aggregate amount of the Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Commitments, the outstanding portion of the Term Loan (excluding any Defaulting
Lender).

“Sanctioned Country” shall have the meaning set forth in Section 11.21.

“Sanctioned Person” shall have the meaning set forth in Section 11.21.

“SEC” shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

“SEC Filings” shall mean, as of the Closing Date, the Borrower’s Form 10-K,
filed with the SEC for the fiscal year ended September 30, 2016 and its Form
10-Q filed with the SEC for the fiscal quarter ended June 30, 2017, and after
the Closing Date as of any date, the Borrower’s Form 10-K filed with the SEC for
its most recently ended fiscal year and its Forms 10-Q filed with the SEC for
the fiscal quarters ending after such most recently ended fiscal year through
such date.

19

--------------------------------------------------------------------------------



“Significant Subsidiary” shall mean, New Jersey Natural Gas, NJR Energy Services
Company, or any Subsidiary of the Borrower which at any time (i) has gross
revenues equal to or in excess of five percent (5%) of the gross revenues of the
Borrower and its Subsidiaries on a consolidated basis, or (ii) has total assets
equal to or in excess of five percent (5%) of the total assets of the Borrower
and its Subsidiaries on a consolidated basis, in either case, as determined and
consolidated in accordance with GAAP.

“Solvent” shall mean, with respect to any Person on a particular date taking
into account any right of reimbursement, contribution or similar right available
to such Person from other Persons, that on such date (i) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (ii) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (iii) such Person is able to realize upon its
assets and pay its debts and other liabilities as they mature in the normal
course of business, (iv) such Person has not incurred debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature, and
(v) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified Swap Obligation” means, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act
between any Lender and one or more Swap Counterparties.

“Standard & Poor’s” shall mean Standard & Poor’s Financial Services LLC, a
subsidiary of S&P Global Inc., and its successors.

“Swap Counterparty” means, with respect to any swap with a Lender, any person or
entity that is or becomes a party to such swap.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act between any
Lender and one or more Swap Counterparties.

“Subsidiary” of any Person at any time shall mean (i) any corporation or trust
of which more than 50% (by number of shares or number of votes) of the
outstanding capital stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which more than 50% of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
more than 50% of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person’s Subsidiaries.

20

--------------------------------------------------------------------------------



“Subsidiary Shares” shall have the meaning assigned to such term in Section
6.1.2 [Subsidiaries].

“Synthetic Lease” shall have the meaning assigned to such term in Section 8.2.14
[Off-Balance Sheet Financing].

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

“Term Loan” shall mean the Term Loan made by the Lenders to the Borrower
pursuant to Section 2.1 [Term Loan]. The aggregate principal amount of the Term
Loan shall be $100,000,000.

“Transferor Lender” shall mean the selling Lender pursuant to an Assignment and
Assumption Agreement.

“Unregulated Subsidiary” shall mean any Subsidiary of the Borrower other than
New Jersey Natural Gas.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“U.S. Bank” shall mean U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 5.8.6 [Status of Lenders].

“Website Posting” shall mean assigned to such term in Section 11.6 [Notices;
Lending Offices].

“Withholding Agent” shall mean any Loan Party and the Agent.

1.2. Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

1.2.1. Number; Inclusion.

References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or” and
“including” has the meaning represented by the phrase “including without
limitation”;

21

--------------------------------------------------------------------------------



1.2.2. Determination.

References to “determination” of or by the Agent or the Lenders shall be deemed
to include good-faith estimates by the Agent or the Lenders (in the case of
quantitative determinations) and good-faith beliefs by the Agent or the Lenders
(in the case of qualitative determinations) and such determination shall be
conclusive absent manifest error;

1.2.3. Agent’s Discretion and Consent.

Whenever the Agent or the Lenders are granted the right herein to act in its or
their sole discretion or to grant or withhold consent such right shall be
exercised in good faith;

1.2.4. Documents Taken as a Whole.

The words “hereof,” “herein,” “hereunder,” “hereto,” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

1.2.5. Headings.

The section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

1.2.6. Implied References to this Agreement.

Article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

1.2.7. Persons.

Reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

1.2.8. Modifications to Documents.

Reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

1.2.9. From, To and Through.

Relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

1.2.10. Shall; Will.

References to “shall” and “will” are intended to have the same meaning.

22

--------------------------------------------------------------------------------



1.3. Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 [Negative Covenants])
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing the Annual Statements referred to in Section 6.1.8.1 [Historical
Statements]. Notwithstanding the foregoing, if the Borrower notifies the Agent
in writing that the Borrower wishes to amend any financial covenant in Section
8.2 [Negative Covenants] of this Agreement, any related definition and/or the
definition of the term Leverage Ratio for purposes of interest determinations to
eliminate the effect of any change in GAAP occurring after the Closing Date on
the operation of such financial covenants and/or interest determinations (or if
the Agent notifies the Borrower in writing that the Required Lenders wish to
amend any financial covenant in Section 8.2 [Negative Covenants], any related
definition and/or the definition of the term Leverage Ratio for purposes of
interest determinations to eliminate the effect of any such change in GAAP),
then the Agent, the Lenders and the Borrower shall negotiate in good faith to
amend such ratios or requirements to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders,
such approval not to be unreasonably delayed); provided that, until so amended,
the Borrower’s compliance with such covenants and/or the definition of the term
Leverage Ratio for purposes of interest determinations shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenants or
definitions are amended as contemplated above, and the Borrower shall provide to
the Agent, when it delivers its financial statements pursuant to Section 8.3.1
[Quarterly Financial Statements] and Section 8.3.2 [Annual Financial Statements]
of this Agreement, such reconciliation statements as shall be reasonably
requested by the Agent. Notwithstanding the foregoing, for purposes of
calculating compliance with Section 8.2.1 only, any lease (whether entered into
before or after the Closing Date) that would have been classified as an
operating lease pursuant to GAAP as in effect on the Closing Date will be deemed
not to represent a capital lease obligation.

2. TERM LOAN

2.1. Commitments.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make its
Ratable Share of the Term Loan in Dollars to the Borrower on the third Business
Day after the Closing Date. The aggregate amount of each Lender’s portion of the
Term Loan to be funded hereunder shall never exceed such Lender’s Commitment.
Any amount borrowed under this Section 2.1 and subsequently repaid or prepaid
may not be reborrowed. The outstanding principal amount of the Term Loan,
together with accrued interest thereon, shall be due and payable on the Maturity
Date. Each Lender’s Commitment shall terminate immediately and without further
action on the funding of such Lender’s Commitment on such date.

2.2. Nature of Lenders’ Obligations with Respect to the Term Loan.

Each Lender shall be obligated to participate in the request for the Term Loan
pursuant to Section 2.4 [Term Loan Request] in accordance with its Ratable
Share. The obligations of each Lender hereunder are several. The failure of any
Lender to perform its obligations hereunder shall not affect the Obligations of
the Borrower to any other party nor shall any other party be liable for the
failure of such Lender to perform its obligations hereunder.

23

--------------------------------------------------------------------------------



2.3. [Reserved].

2.4. Term Loan Request.

Except as otherwise provided herein, the Borrower may request the Lenders to
make the Term Loan or renew or convert the Interest Rate Option applicable to
the Term Loan pursuant to Section 4.2 [Interest Periods], by delivering to the
Agent, not later than 10:00 a.m., New York time, (i) three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of the portion
of the Term Loan to which the LIBOR Rate Option applies or the date of
conversion to or the renewal of the LIBOR Rate Option for any such portion of
the Term Loan; and (ii) one (1) Business Day prior to either the proposed
Borrowing Date with respect to the making of the portion of the Term Loan to
which the Base Rate Option applies or the last day of the preceding Interest
Period with respect to the conversion to the Base Rate Option for any such
portion of the Term Loan, of a Loan Request therefor duly completed by an
Authorized Officer substantially in the form of Exhibit 2.4 or a Loan Request by
telephone immediately confirmed in writing by letter, facsimile or telex in the
form of such Exhibit, it being understood that the Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation, provided such individual
purports to be an Authorized Officer. Each Loan Request shall be irrevocable and
shall specify (i) the proposed Borrowing Date; (ii) the aggregate amount of the
proposed portion of the Term Loan comprising each Borrowing Tranche, the amount
of which shall be in integral multiples of $1,000,000 and not less than
$3,000,000 for each Borrowing Tranche to which the LIBOR Rate Option applies and
not less than the lesser of $1,000,000 and in integral multiples of $100,000 or
the maximum amount available for Borrowing Tranches to which the Base Rate
Option applies; (iii) whether the LIBOR Rate Option or Base Rate Option shall
apply to the portion of the Term Loan comprising the applicable Borrowing
Tranche; and (iv) in the case of a Borrowing Tranche to which the LIBOR Rate
Option applies, an appropriate Interest Period for the portion of the Term Loan
comprising such Borrowing Tranche.

2.5. [Reserved].

2.6. Making the Term Loan; Presumptions by the Agent.

2.6.1. Making the Term Loan. The Agent shall, promptly after receipt by it of a
Loan Request for or with respect to the Term Loan pursuant to Section 2.4 [Term
Loan Requests], notify the Lenders of its receipt of such Loan Request
specifying: (i) the proposed Borrowing Date and the time and method of
disbursement of the Term Loan requested thereby; (ii) the amount and type of
each portion of the Term Loan and the applicable Interest Period (if any); and
(iii) the apportionment among the Lenders of the Term Loan as determined by the
Agent in accordance with Section 2.2 [Nature of Lenders’ Obligations etc.]. Each
Lender shall remit the principal amount of its portion of the Term Loan to the
Agent such that the Agent is able to, and the Agent shall, to the extent the
Lenders have made funds available to it for such purpose and subject to Section
7.1, fund the Term Loan to the Borrower in U.S. Dollars and immediately
available funds at the Payment Office prior to 2:00 p.m., New York time, on the
such Borrowing Date, provided that if any Lender fails to remit such funds to
the Agent in a timely manner, the Agent may elect in its sole discretion to fund
with its own funds such Lender’s portion of the Term Loan on such Borrowing
Date, and such Lender shall be subject to the repayment obligation in Section
2.6.2 [Presumptions by the Agent].

2.6.2. Presumptions by the Agent. Unless the Agent shall have received notice
from a Lender prior to the proposed date of the Term Loan that such Lender will
not make available to the Agent such Lender’s share of the Term Loan, the Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.6.1 [Making the Term Loan] and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the Term Loan available to
the Agent, then the applicable Lender and the Borrower severally agree to pay to
the Agent forthwith on demand such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Agent, at (i) in the case
of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation and (ii) in the case of a payment to be
made by the Borrower, the interest rate applicable to the portion of the Term
Loan under the Base Rate Option. If such Lender pays its share of the Term Loan
to the Agent, then the amount so paid shall constitute such Lender’s portion of
the Term Loan. Any prepayment by the Borrower that shall duplicate a payment by
such Lender shall be promptly returned to the Borrower in immediately available
funds or otherwise as shall be determined by the Borrower and Agent. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the Agent.

24

--------------------------------------------------------------------------------



2.7. [Reserved].

2.8. Use of Proceeds.

The proceeds of the Loans shall be used by the Borrower for general corporate
purposes (including Permitted Investments in any Loan Party or in any Project
Subsidiary) of the Borrower and in accordance with Section 8.1.10 [Use of
Proceeds], but in any event not to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law.

2.9. [Reserved].

2.10. [Reserved].

2.11. [Reserved].

2.12. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) the Commitment and outstanding portion of the Term Loan of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 11.1 [Modifications, Amendments
or Waivers]); provided, that this Section 2.12 shall not apply to the vote of a
Defaulting Lender to the extent provided in such Section 11.1 [Modifications,
Amendments or Waivers].

(ii) any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise) or received by the Agent from a Defaulting Lender
pursuant to Section 11.1 [Modifications, Amendments or Waivers] shall be applied
at such time or times as may be determined by the Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Agent
hereunder; second, as the Borrower may request (so long as no Potential Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; third, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fourth, so long as no Potential Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; fifth, if so determined by the Agent, distributed to the Lenders
other than the Defaulting Lender until the ratio of the outstanding portion of
the Term Loan equals such ratio immediately prior to the Defaulting Lender’s
failure to fund any portion of any Loans; and sixth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share.

25

--------------------------------------------------------------------------------





3. INTENTIONALLY OMITTED

4. INTEREST RATES

4.1. Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Term Loan as selected by it from the Base Rate Option or LIBOR
Rate Option set forth below applicable to the Term Loan, it being understood
that, subject to the provisions of this Agreement, the Borrower may select
different Interest Rate Options and different Interest Periods to apply
simultaneously to portions of the Term Loan comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Term Loan comprising any Borrowing Tranche,
provided that there shall not be at any one time outstanding more than ten (10)
Borrowing Tranches in the aggregate among all the portions of the Term Loan. If
at any time the designated rate applicable to any portion of the Term Loan made
by any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s portion of the Term Loan shall be limited to such Lender’s highest
lawful rate. Notwithstanding anything to the contrary set forth herein, if an
Event of Default or Potential Default exists and is continuing, the Borrower may
not request, convert to, or renew the LIBOR Rate Option for any portion of the
Term Loan and the Required Lenders may demand that all existing Borrowing
Tranches bearing interest under the LIBOR Rate Option shall be converted
immediately to the Base Rate Option, subject to the obligation of the Borrower
to pay any indemnity under Section 5.6.5 [Indemnity] in connection with such
conversion.

4.1.1. Interest Rate Options.

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Term Loan:

(i) Base Rate Option: A fluctuating rate per annum (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate and/or the Applicable Margin; or

(ii) LIBOR Rate Option: A rate per annum (computed on the basis of a year of 360
days and actual days elapsed) equal to the LIBOR Rate plus the Applicable
Margin, such interest rate to change automatically from time to time as of the
effective date of each change in the Applicable Margin.

26

--------------------------------------------------------------------------------



4.1.2. Rate Quotations.

The Borrower may call the Agent on or before the date on which a Loan Request is
to be delivered to receive an indication of the interest rates then in effect,
but it is acknowledged that such projection shall not be binding on the Agent or
the Lenders nor affect the rate of interest which thereafter is actually in
effect when the election is made.

4.1.3. Change in Interest Rates.

If the Applicable Margin is increased or reduced with respect to any period for
which the Borrower has already paid interest, the Agent shall recalculate the
additional interest due from or to the Borrower and shall, within fifteen (15)
Business Days after the Borrower notifies the Agent of such increase or
decrease, give the Borrower and the Lenders notice of such recalculation.

4.1.3.1. Any additional interest due from the Borrower shall be paid to the
Agent for the account of the Lenders on the next date on which an interest or
fee payment is due; provided, however, that if the Term Loan is due and payable,
such additional interest shall be paid promptly after receipt of written request
for payment from the Agent.

4.1.3.2. Any interest refund due to the Borrower shall be credited against
payments otherwise due from the Borrower on the next interest or fee payment due
date or, if the Term Loan has been repaid and the Lenders are no longer
committed to lend under this Agreement, the Lenders shall pay the Agent for the
account of the Borrower such interest refund not later than five Business Days
after written notice from the Agent to the Lenders.

4.2. Interest Periods.

At any time when the Borrower shall select, convert to or renew a LIBOR Rate
Option, the Borrower shall notify the Agent thereof by delivering a Loan Request
at least three (3) Business Days prior to the effective date of such Interest
Rate Option. The notice shall specify an Interest Period during which such
Interest Rate Option shall apply. Notwithstanding the preceding sentence, the
following provisions shall apply to any selection of, renewal of, or conversion
to a LIBOR Rate Option:

4.2.1. Amount of Borrowing Tranche.

the amount of each Borrowing Tranche of any portion of the Term Loan to which a
LIBOR Rate Option applies shall be in integral multiples of $1,000,000 and not
less than $3,000,000; and

4.2.2. Renewals.

in the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

4.3. Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived at the
discretion of the Agent or upon written demand of the Required Lenders to the
Agent:

27

--------------------------------------------------------------------------------



4.3.1. Interest Rate.

the rate of interest for each Loan otherwise applicable pursuant to Section 4.1
[Interest Rate Options] shall be increased by 2.0% per annum; and

4.3.2. Other Obligations.

each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional 2.0% per annum from the time such Obligation
becomes due and payable and until it is paid in full.

4.3.3. Acknowledgment.

The Borrower acknowledges that the increase in rates referred to in this Section
4.3 [Interest After Default] reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Agent.

4.4. LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1. Unascertainable.

If on any date on which a LIBOR Rate would otherwise be determined with respect
to a portion of the Term Loan, the Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,

then the Agent shall have the rights specified in Section 4.4.3 [Agent’s and
Lenders’ Rights].

4.4.2. Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(i) the making, maintenance or funding of any portion of the Term Loan to which
a LIBOR Rate Option applies has been made unlawful or materially impracticable
by compliance by such Lender in good faith with any Law or any interpretation or
application thereof by any Official Body or with any request or directive of any
such Official Body (whether or not having the force of Law), or

(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any portion of the Term Loan
in a material respect, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for any portion of the Term Loan, or to
banks generally, to which a LIBOR Rate Option applies, respectively, are not
available to such Lender with respect to such portion of the Term Loan, or to
banks generally, in the interbank eurodollar market,

28

--------------------------------------------------------------------------------



then the Agent shall have the rights specified in Section 4.4.3 [Agent’s and
Lenders’ Rights].

4.4.3. Agent’s and Lenders’ Rights.

In the case of any event specified in Section 4.4.1 [Unascertainable] above, the
Agent shall promptly so notify the Lenders and the Borrower thereof, and in the
case of an event specified in Section 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Lender shall promptly so notify the Agent
and endorse a certificate to such notice as to the specific circumstances of
such notice, and the Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrower. Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Lenders, in the case of such notice given
by the Agent, or (B) such Lender, in the case of such notice given by such
Lender, to allow the Borrower to select, convert to or renew a LIBOR Rate Option
shall be suspended until the Agent shall have later notified the Borrower, or
such Lender shall have later notified the Agent, of the Agent’s or such
Lender’s, as the case may be, determination that the circumstances giving rise
to such previous determination no longer exist. If at any time the Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrower has
previously notified the Agent of its selection of, conversion to or renewal of a
LIBOR Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for the selection of, conversion to
or renewal of the Base Rate Option otherwise available with respect to such
applicable portion of the Term Loan if the Borrower has requested the LIBOR Rate
Option. If any Lender notifies the Agent of a determination under Section 4.4.2
[Illegality; Increased Costs; Deposits Not Available], the Borrower shall,
subject to the Borrower’s indemnification Obligations under Section 5.6.5
[Indemnity], as to any portion of the Term Loan of the Lender to which a LIBOR
Rate Option applies, on the date specified in such notice either (i) as
applicable, convert such portion of the Term Loan to the Base Rate Option
otherwise available with respect to such portion of the Term Loan, or (ii)
prepay such portion of the Term Loan in accordance with Section 5.4.1 [Voluntary
Prepayments]. Absent due notice from the Borrower of conversion or prepayment,
such portion of the Term Loan shall automatically be converted to the Base Rate
Option otherwise available with respect to such portion of the Term Loan upon
such specified date.

4.5. Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of any portion of the Term Loan under the LIBOR Rate Option at the
expiration of an existing Interest Period applicable to such Borrowing Tranche
in accordance with the provisions of Section 4.2 [Interest Periods], the
Borrower shall be deemed to have converted such Borrowing Tranche to the Base
Rate Option, commencing upon the last day of the existing Interest Period.

5. PAYMENTS

5.1. Payments.

All payments and prepayments to be made in respect of principal, interest or
other fees or amounts due from the Borrower hereunder shall be payable prior to
11:00 a.m., New York time, on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Agent at the Payment Office for the ratable accounts of the Lenders and in
immediately available funds, and the Agent shall promptly distribute such
amounts to the Lenders in immediately available funds, provided that in the
event payments are received by 11:00 a.m., New York time, by the Agent and such
payments are not distributed to the Lenders on the same day received by the
Agent, the Agent shall pay the Lenders the Federal Funds Effective Rate, with
respect to the amount of such payments for each day held by the Agent and not
distributed to the Lenders. The Agent’s and each Lender’s statement of account,
ledger or other relevant record shall, in the absence of manifest error, be
conclusive as the statement of the amount of principal of and interest on the
Term Loan and other amounts owing under this Agreement and shall be deemed an
“account stated.”

29

--------------------------------------------------------------------------------



5.2. Pro Rata Treatment of Lenders; Sharing of Payments; Agent’s Presumptions.

The borrowing of the Term Loan shall be allocated to each Lender according to
its Ratable Share and each selection of, conversion to or renewal of any
Interest Rate Option applicable to any portion of the Term Loan and each payment
or prepayment by the Borrower with respect to principal or interest on the Term
Loan or other fees or amounts due from the Borrower hereunder to the Lenders
with respect to the Term Loan shall (except as otherwise may be provided with
respect to a Defaulting Lender and as provided in Section 4.4.3 [Agent’s and
Lenders’ Rights] in the case of an event specified in Section 4.4 [LIBOR Rate
Unascertainable; Etc.], Section 5.4.2 [Replacement of a Lender] or Section 5.6
[Additional Compensation in Certain Circumstances]) be made in proportion to the
applicable portion of the Term Loan outstanding from each Lender.

5.2.1. Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff, counterclaim or banker’s
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its portion of the Term Loan or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its portion of the Term Loan and accrued interest thereon or other
such obligations greater than its Ratable Share thereof as provided herein, then
the Lender receiving such greater proportion shall (a) notify the Agent of such
fact, and (b) purchase (for cash at face value) participations in the
application portion of the Term Loan and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective portions of the Term Loan and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of the Loan Documents or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
portion of the Term Loan to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

30

--------------------------------------------------------------------------------



5.2.2. Presumptions by the Agent.

Unless the Agent shall have received notice from the Borrower prior to the date
on which any payment is due to the Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

5.3. Interest Payment Dates.

Interest on the portion of the Term Loan to which the Base Rate Option applies
shall be due and payable quarterly in arrears on the first day of each January,
April, July and October after the date hereof and on the Maturity Date or upon
acceleration of the Loans. Interest on the portion of the Term Loan to which the
LIBOR Rate Option applies shall be due and payable on the last day of each
Interest Period for those portions of the Term Loan and, if such Interest Period
is longer than three (3) Months, also on the 90th day of such Interest Period,
and on the Maturity Date or upon acceleration of the Term Loan. Interest payable
under Section 4.3 [Interest After Default] shall be payable on demand.

5.4. Prepayments.

5.4.1. Voluntary Prepayments.

The Borrower shall have the right at its option from time to time to prepay the
Term Loan in whole or part without premium or penalty (except as provided in
Section 5.4.2 [Replacement of a Lender] below or in Section 5.6 [Additional
Compensation in Certain Circumstances]) at any time including, without
limitation, on the date specified in a notice by any Lender pursuant to Section
4.4 [LIBOR Rate Unascertainable, Etc.] with respect to any portion of the Term
Loan to which a LIBOR Rate Option applies.

Whenever the Borrower desires to prepay any part of the Term Loan, it shall
provide a prepayment notice to the Agent by 1:00 p.m., New York time, at least
(i) one (1) Business Day prior to the date of prepayment of such portion of the
Term Loan to which the Base Rate Option applies and (ii) three (3) Business Days
prior to the date of prepayment of such portion of the Term Loan to which the
LIBOR Rate Option applies, in each case setting forth the following information:

(x) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(y) the total principal amount of such prepayment which, with respect to the
portion of the Term Loan to which the Base Rate Option applies, shall not be
less than $500,000 unless such repayment is of the total amount of such portion
of the Term Loan outstanding, and

31

--------------------------------------------------------------------------------



(z) the total principal amount of such prepayment, which, with respect to the
portion of the Term Loan to which the LIBOR Rate Option applies, shall not be
less than $1,000,000 unless such repayment is of the total amount of such
portion of the Term Loan outstanding.

All prepayment notices shall be irrevocable. The principal amount of the portion
of the Term Loan for which a prepayment notice is given, together with interest
on such principal amount except with respect to any portion of the Term Loan to
which the Base Rate Option applies, shall be due and payable on the date
specified in such prepayment notice as the date on which the proposed prepayment
is to be made. Except as provided in Section 4.4.3 [Agent’s and Lenders’
Rights], if the Borrower prepays a portion of the Term Loan but fails to specify
the applicable Borrowing Tranche which the Borrower is prepaying, the prepayment
shall be applied first to the portion of the Term Loan to which the Base Rate
Option applies, and then to the portion of the Term Loan to which the LIBOR Rate
Option applies. Any prepayment hereunder shall be subject to the Borrower’s
Obligation to indemnify the Lenders under Section 5.6.5 [Indemnity].

5.4.2. Replacement of a Lender.

In the event any Lender (a) gives notice under Section 4.4 [LIBOR Rate
Unascertainable, Etc.], (b) requests compensation under Section 5.6.1 [Increased
Costs Generally] or requires the Borrower to pay or withhold any Indemnified
Taxes or additional amount to any Lender or Official Body for the account of any
Lender pursuant to Section 5.8 [Taxes], (c) is a Defaulting Lender or (d)
becomes subject to the control of an Official Body (other than normal and
customary supervision), or (e) is a Non-Consenting Lender referred to in Section
11.1 [Modifications, Amendments or Waivers], then in any such event the Borrower
may, at its sole expense, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.11
[Successors and Assigns]), all of its interests, rights (other than existing
rights to payments pursuant to Section 5.6.1 [Increased Costs Generally] or 5.8
[Taxes]) and obligations under this Agreement and the related Loan Documents to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i) the Borrower shall have paid to the Agent the assignment fee specified in
Section 11.11 [Successors and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its portion of the Term Loan, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 5.6.5 [Indemnity]) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.6.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.8 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Law. A Lender shall not
be required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

32

--------------------------------------------------------------------------------



5.4.3. Change of Lending Office.

Each Lender agrees that prior to giving notice to any claim for increased costs,
indemnification or other special payments under Section 4.4.2 [Illegality,
Etc.], 5.6.1 [Increased Costs Generally] or Section 5.8 [Taxes] with respect to
such Lender, it will have initiated reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any portion of the Term Loan affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 5.4.3 shall affect or postpone any of the Obligations of the
Borrower or any other Loan Party or the rights of the Agent or any Lender
provided in this Agreement.

5.5. [Reserved].

5.6. Additional Compensation in Certain Circumstances.

5.6.1. Increased Costs Generally.

If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (ii) through (iv) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or portion of the
Term Loan made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any portion of the Term Loan, or to reduce the amount of any sum
received or receivable by such Lender or other Recipient hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
other Recipient, the Borrower will pay to such Lender or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

5.6.2. Capital Requirements.

Without duplication, if any Change in Law affecting any Lender or any lending
office of such Lender or such Lender’s holding company, if any, regarding
capital or liquidity requirements has the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
portion of the Term Loan made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy or liquidity),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

33

--------------------------------------------------------------------------------



5.6.3. Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans.

A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in Section 5.6.1
[Increased Costs Generally] or 5.6.2 [Capital Requirements] and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within thirty (30) days
after receipt thereof.

5.6.4. Delay in Requests.

Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).

5.6.5. Indemnity.

The Borrower shall indemnify each Lender against all direct liabilities, losses,
costs or expenses (including any loss or expense incurred in connection with the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract but excluding Taxes, which
are governed by Section 5.6.1 [Increased Costs Generally] or Section 5.8
[Taxes]) which such Lender actually sustains or incurs as a consequence of any:

(a) payment, prepayment, conversion or renewal of any portion of the Term Loan
to which a LIBOR Rate Option applies on a day other than the last day of the
corresponding Interest Period (whether or not such payment or prepayment is
mandatory, voluntary or automatic and whether or not such payment or prepayment
is then due),

(b) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.4 [Term Loan
Request] or Section 4.2 [Interest Periods] or notice relating to voluntary
prepayments under Section 5.4.1 [Voluntary Prepayments],

(c) default by the Borrower in the performance or observance of any covenant or
condition contained in this Agreement or any other Loan Document, including any
failure of the Borrower to pay when due (by acceleration or otherwise) any
principal of or interest on the Term Loan or any other amount due hereunder, or

(d) the assignment of any portion of the Term Loan to which a LIBOR Rate Option
applies, as a result of the Borrower’s exercise of its rights to replace a
Lender under Section 5.4.2 [Replacement of a Lender].

34

--------------------------------------------------------------------------------



If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender thirty (30) days after such notice is given.

5.7. Interbank Market Presumption.

Except as otherwise expressly provided herein, for all purposes of this
Agreement and each Note with respect to any aspects of the LIBOR Rate or any
portion of the Term Loan under the LIBOR Rate Option, each Lender and Agent
shall be presumed to have obtained rates, funding, currencies, deposits, and the
like in the London interbank market regardless whether it did so or not; and,
each Lender’s and the Agent’s determination of amounts payable under, and
actions required or authorized by, Sections 4.4 [LIBOR Rate Unascertainable;
Illegality; Increased Costs; Deposits Not Available] and 5.6 [Additional
Compensation in Certain Circumstances] shall be calculated, at each Lender’s and
Agent’s option, as though each Lender and Agent funded its pro rata share of
each Borrowing Tranche of a portion of the Term Loan under the LIBOR Rate Option
through the purchase of deposits of the types and maturities corresponding to
the deposits used as a reference in accordance with the terms hereof in
determining the LIBOR Rate applicable to such portion of the Term Loan, whether
in fact that is the case.

5.8. Taxes.

For purposes of this Section 5.8, “applicable Law” includes FACTA. Each
reference to an IRS form in this Section 5.8 shall include any successors and
amendments thereto.

5.8.1. Payments Free of Taxes.

Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be without deduction or withholding for any Taxes,
except as required by applicable Law. If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Official Body in accordance with applicable Law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.8 [Taxes]) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

5.8.2. Payment of Other Taxes by the Loan Parties.

Without limiting the provisions of Section 5.8.1 [Payments Free of Taxes] above,
the Loan Parties shall timely pay to the relevant Official Body in accordance
with applicable Law, or at the option of the Agent timely reimburse it for the
payment of, any Other Taxes.

5.8.3. Indemnification by the Loan Parties.

The Loan Parties shall jointly and severally indemnify each Recipient, within
ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.8 [Taxes]) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

35

--------------------------------------------------------------------------------



5.8.4. Indemnification by the Lenders.

Each Lender shall severally indemnify the Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the Agent for
such Indemnified Taxes and without limiting the obligation of any of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.11.4 [Participations] relating to the
maintenance of a Participant Register, and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to any Lender by the Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Agent to the Lender from any other
source against any amount due to the Agent under this Section 5.8.4
[Indemnification by the Lenders].

5.8.5. Evidence of Payments.

Within thirty (30) days after the date of any such payment, by any Loan Party to
an Official Body pursuant to this Section 5.8 [Taxes], such Loan Party shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Official Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the Agent.

5.8.6. Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.8.6(ii)(1),
(ii)(2) and (ii)(4) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

36

--------------------------------------------------------------------------------



(1) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(2) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

a. in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

b. executed originals of IRS Form W-8ECI;

c. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 5.8.6(A) to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance Certificate”)
and (y) executed originals of IRS Form W-8BEN; or

d. to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.8.6(B) or
Exhibit 5.8.6(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.8.6(D) on
behalf of each such direct and indirect partner;

(3) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(4) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (4), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

37

--------------------------------------------------------------------------------



Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

5.8.7. Treatment of Certain Refunds.

If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 5.8 [Taxes] (including by the payment of additional amounts
pursuant to this Section 5.8 [Taxes]), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 5.8 [Taxes] with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party incurred in connection with obtaining such refund and without interest
(other than any interest paid by the relevant Official Body with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 5.8.7 (plus any penalties, interest or other charges imposed by the
relevant Official Body) in the event that such indemnified party is required to
repay such refund to such Official Body. Notwithstanding anything to the
contrary in this Section 5.8.7), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
5.8.7 the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

5.8.8. Survival.

Each party’s obligations under this Section 5.8 [Taxes] shall survive the
resignation of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all Obligations.

5.9. Notes.

Upon the request of any Lender, the portion of the Term Loan made by such Lender
may be evidenced by a Note in the form of Exhibit 1.1(R).

6. REPRESENTATIONS AND WARRANTIES

6.1. Representations and Warranties.

38

--------------------------------------------------------------------------------



The Loan Parties, jointly and severally, represent and warrant to the Agent and
each of the Lenders as follows:

6.1.1. Organization and Qualification.

Each Loan Party and each Subsidiary that is not an Inactive Subsidiary of each
Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization. Each Loan Party and each Subsidiary that is not an
Inactive Subsidiary of each Loan Party has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct. Each Loan Party and each Subsidiary that is not an Inactive Subsidiary
of each Loan Party is duly licensed or qualified and in good standing in each
jurisdiction where the failure to be so licensed or qualified could reasonably
be expected to result in a Material Adverse Change.

6.1.2. Subsidiaries.

Schedule 6.1.2 states as of the date hereof the name of each of the Borrower’s
Subsidiaries, its jurisdiction of incorporation or formation and also indicates
if such Subsidiary is an Inactive Subsidiary. An “Inactive Subsidiary” is a
Subsidiary that (i) does not conduct any business or have operations, (ii) does
not have total assets with a net book value, as of any date of determination, in
excess of $100,000, and (iii) has no liabilities, contingent or otherwise,
except Indebtedness permitted by Section 8.2.1 [Indebtedness]. The Borrower and
each Subsidiary of the Borrower has good and marketable title to all of the
Equity Interests of its Subsidiaries it purports to own, free and clear in each
case of any Lien other than Permitted Liens.

6.1.3. Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

6.1.4. Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document. This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.

6.1.5. No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Loan Party or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party or any of its Subsidiaries (other than
Liens granted under the Loan Documents).

39

--------------------------------------------------------------------------------



6.1.6. Litigation.

Except as set forth in the SEC Filings, there are no actions, suits, proceedings
or investigations (other than Environmental Complaints which are specifically
addressed in Section 6.1.21 [Environmental Matters]) pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or any
Subsidiary of such Loan Party at law or equity before any Governmental Body
which individually or in the aggregate could reasonably be expected to result in
a Material Adverse Change. None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Governmental Body which could reasonably be expected to result in any Material
Adverse Change.

6.1.7. Title to Properties.

Each Loan Party and each Subsidiary of each Loan Party has good and marketable
title to or valid leasehold interest in all properties, assets and other rights
which it purports to own or lease or which are reflected as owned or leased on
its books and records, free and clear of all Liens (other than Environmental
Complaints which are specifically addressed in Section 6.1.21 [Environmental
Matters]) except Permitted Liens, and subject to the terms and conditions of the
applicable leases, except where the failure to hold such properties, assets and
other rights subject to such terms and conditions could reasonably be expected
to result in a Material Adverse Change. All leases of property are in full force
and effect without the necessity for any consent which has not previously been
obtained upon consummation of the transactions contemplated hereby to the extent
that the failure of such leases to be in full force or effect or have obtained
any such consent could reasonably be expected to result in a Material Adverse
Change.

6.1.8. Historical Statements; No Material Adverse Change.

6.1.8.1. Historical Statements.

(a) The Borrower has delivered to the Agent copies of its audited consolidated
year-end financial statements for and as of the end of the fiscal year ended
September 30, 2016 (the “Audited Financial Statements”) and its unaudited
management-prepared consolidated financial statements for the fiscal quarters
ended December 31, 2016, March 31, 2017 and June 30, 2017 (the “Quarterly
Financial Statements” and, together with the Audited Financial Statements, the
“Historical Statements”).

(b) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
consolidated results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby; and (iii)
show all material indebtedness and other material liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness, required
to be reflected on the Audited Financial Statements under GAAP.

(c) The Quarterly Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
consolidated results of operations for the period covered thereby, in each case,
subject to the absence of footnotes and to normal year-end audit adjustments.

40

--------------------------------------------------------------------------------





6.1.8.2. No Material Adverse Change.

Since September 30, 2016, no Material Adverse Change has occurred.

6.1.9. Use of Proceeds; Margin Stock.

6.1.9.1. General.

The Loan Parties intend to use the proceeds of the Term Loan in accordance with
Sections 2.8 [Use of Proceeds] and 8.1.10 [Use of Proceeds].

6.1.9.2. Margin Stock.

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U). No part of the proceeds of the Term Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or to refund Indebtedness originally incurred for such purpose,
or for any other purpose, in each case which entails a violation of the
provisions of the regulations of the Board of Governors of the Federal Reserve
System. Margin stock does not, and will not, constitute, more than 25% of the
value of the consolidated assets of the Borrower and its Subsidiaries.

6.1.10. Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Agent or any Lender in
connection herewith or therewith, when taken together with the information
contained in the SEC Filings, contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not materially misleading.

6.1.11. Taxes.

All federal, state, local and other Tax returns required to have been filed with
respect to each Loan Party and each Subsidiary of each Loan Party have been
filed, and payment or adequate provision has been made for the payment of all
Taxes which have or may become due pursuant to said returns or to assessments
received, except to the extent that (i) such Taxes are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions if any, as shall be required by GAAP,
shall have been made, or (ii) the failure to so pay or so contest such Taxes
could not reasonably be expected to result in a Material Adverse Change.

41

--------------------------------------------------------------------------------



6.1.12. Consents and Approvals.

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party, except as listed on
Schedule 6.1.12, all of which shall have been obtained or made on or prior to
the Closing Date except as otherwise indicated on Schedule 6.1.12.

6.1.13. No Event of Default; Compliance With Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of (i) any term of its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation could reasonably be expected to result in
a Material Adverse Change.

6.1.14. Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Subsidiary of each Loan Party owns or has the
contractual right to use all the patents, trademarks, service marks, trade
names, copyrights, licenses, registrations, franchises, permits and rights
reasonably necessary to own and operate its properties and to carry on its
business as presently conducted and planned to be conducted by such Loan Party
or Subsidiary, without known possible, alleged or actual conflict with the
rights of others, except where the failure to do so could not reasonably be
expected to have a Material Adverse Change.

6.1.15. Insurance.

The Borrower is in compliance with the requirements of Section 8.1.3
[Maintenance of Insurance] in all material respects.

6.1.16. Compliance With Laws.

The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.21 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change.

6.1.17. Material Contracts; Burdensome Restrictions.

All material contracts relating to the business operations of each Loan Party
and each Subsidiary of any Loan Party, including all employee benefit plans and
material Labor Contracts, are valid, binding and enforceable upon such Loan
Party or Subsidiary and, to the best of such Loan Parties’ knowledge, each of
the other parties thereto in accordance with their respective terms, except to
the extent that the failure to be valid, binding and enforceable could
reasonably be expected to result in a Material Adverse Change; and there is no
material default thereunder, to the Loan Parties’ knowledge, with respect to
parties other than such Loan Party or Subsidiary which could reasonably be
expected to result in a Material Adverse Change. None of the Loan Parties or
their Subsidiaries is bound by any contractual obligation, or subject to any
restriction in any organization document, or any requirement of Law which could
reasonably be expected to result in a Material Adverse Change.

42

--------------------------------------------------------------------------------



6.1.18. Investment Companies; Regulated Entities.

None of the Loan Parties or any Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control”. None of the Loan Parties is
subject to any other federal or state statute or regulation limiting its ability
to incur Indebtedness for borrowed money.

6.1.19. Plans and Benefit Arrangements.

(i) The Borrower and each other member of the ERISA Group are in compliance with
any applicable provisions of ERISA with respect to all Benefit Arrangements,
Plans, Multiple Employer Plans and Multiemployer Plans except where any instance
of noncompliance could not reasonably be expected to result in a Material
Adverse Change. There has been no Prohibited Transaction with respect to any
Benefit Arrangement or any Plan or, to the best knowledge of the Borrower, with
respect to any Multiemployer Plan or Multiple Employer Plan, in either case
which could reasonably be expected to result in a Material Adverse Change. The
Borrower and all other members of the ERISA Group have made when due any and all
material payments required to be made under any agreement relating to a
Multiemployer Plan or a Multiple Employer Plan or any Law pertaining thereto
except for any failure that could not reasonably be expected to result in a
Material Adverse Change. With respect to each Plan and Multiple Employer Plan,
the Borrower and each other member of the ERISA Group (a) have fulfilled in all
material respects their obligations under the minimum funding standards of
ERISA, (b) have not incurred any material liability to the PBGC which has not
been paid in the ordinary course, and (c) have not had asserted against them any
penalty for failure to fulfill the minimum funding requirements of ERISA, except
for any failure under (a), (b) or (c) that could not reasonably be expected to
result in a Material Adverse Change. All Plans, Benefit Arrangements and, to the
best knowledge of Borrower, Multiple Employer Plans and Multiemployer Plans have
been administered in all material respects in accordance with their terms and
applicable Law except for any failure that could not reasonably be expected to
result in a Material Adverse Change.

(ii) No event requiring notice to the PBGC under Section 303(k)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan except
for any failure that could not reasonably be expected to result in a Material
Adverse Change.

(iii) Neither the Borrower nor any other member of the ERISA Group has incurred
or reasonably expects to incur any withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan which could reasonably be expected
to result in a Material Adverse Change. Neither the Borrower nor any other
member of the ERISA Group has been notified by any Multiemployer Plan or
Multiple Employer Plan that such Multiemployer Plan or Multiple Employer Plan
has been terminated within the meaning of Title IV of ERISA and, to the best
knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan is
reasonably expected to be reorganized or terminated, within the meaning of Title
IV of ERISA which, in either case, could reasonably be expected to result in a
Material Adverse Change.

43

--------------------------------------------------------------------------------



6.1.20. Employment Matters.

Each of the Loan Parties and each of their Subsidiaries is in compliance with
the Labor Contracts and all applicable federal, state and local labor and
employment Laws including those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, where the failure
to comply could reasonably be expected to result in a Material Adverse Change.
There are no outstanding grievances, arbitration awards or appeals therefrom
arising out of the Labor Contracts or current or threatened strikes, picketing,
handbilling or other work stoppages or slowdowns at facilities of any of the
Loan Parties or any of their Subsidiaries which in any case could reasonably be
expected to result in a Material Adverse Change.

6.1.21. Environmental Matters.

Except as set forth in the SEC Filings, none of the Loan Parties or any
Subsidiaries of any Loan Party has received any Environmental Complaint which
could reasonably be expected to result in a Material Adverse Change. There are
no pending or, to any Loan Party’s knowledge, threatened Environmental
Complaints relating to any Loan Party or Subsidiary of any Loan Party or any of
the Properties or, to any Loan Party’s knowledge, any prior owner, operator or
occupant of any of the Properties pertaining to, or arising out of, any
Contamination or violations of Environmental Laws or Environmental Permits which
could reasonably be expected to result in a Material Adverse Change. The Loan
Parties and their Subsidiaries are in compliance with all applicable
Environmental Laws in all jurisdictions in which any Loan Party or Subsidiary of
any Loan Party is doing business except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change. The Loan Parties
and their Subsidiaries hold and are operating in compliance with Environmental
Permits, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Change.

6.1.22. Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Guaranty Agreement
and each of the other Loan Documents to which it is a party do rank and will
rank at least pari passu in priority of payment with all other Indebtedness of
such Loan Party except Indebtedness of such Loan Party to the extent secured by
Permitted Liens. There is no Lien upon or with respect to any of the properties
or income of any Loan Party or Unregulated Subsidiary of any Loan Party which
secures indebtedness or other obligations of any Person except for Permitted
Liens.

6.1.23. Reserved.

6.1.24. [Reserved]

6.1.25. Anti-Terrorism Laws.

(i) No Covered Entity is a Sanctioned Person, and (ii) no Covered Entity, either
in its own right or through any third party, (a) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law, (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

44

--------------------------------------------------------------------------------



7. CONDITIONS OF LENDING

The obligation of each Lender to make the Term Loan hereunder is subject to the
performance by each of the Loan Parties of its Obligations to be performed
hereunder at or prior to the making of the Term Loan to the satisfaction of the
following further conditions:

7.1. Conditions to the Term Loan.

On the Closing Date:

7.1.1. Officer’s Certificate.

The representations and warranties of each of the Loan Parties contained in
Section 6 [Representations and Warranties] and in each of the other Loan
Documents shall be true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof required to have been performed and complied with
on or prior to the Closing Date, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; and there shall be delivered to
the Agent for the benefit of each Lender a certificate of the Borrower, dated
the Closing Date and signed by the Chief Executive Officer, President, Chief
Financial Officer or other Authorized Officer of the Borrower, to each such
effect.

7.1.2. Secretary’s Certificate.

There shall be delivered to the Agent for the benefit of each Lender a
certificate dated the Closing Date and signed by the Secretary or an Assistant
Secretary of each of the Loan Parties, certifying as appropriate as to:

(i) all action taken by each Loan Party in connection with this Agreement and
the other Loan Documents;

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Agent and each Lender may conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date certified by the appropriate state official where
such documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party in each state where organized or qualified to do business.

7.1.3. Opinion of Counsel.

There shall be delivered to the Agent for the benefit of each Lender a written
opinion of (a) Troutman Sanders LLP, counsel for the Loan Parties (who may rely
on the opinions of such other counsel and Certificates of the Borrower’s
in-house counsel as may be reasonably acceptable to the Agent), dated the
Closing Date and in substantially the form attached hereto as Exhibit 7.1.3(A),
and (b) Alexander Gonzalez, in-house counsel for the Loan Parties in his
capacity as Assistant General Counsel of NJR Service Corporation, dated the
Closing Date and in substantially the form attached hereto as Exhibit 7.1.3(B).

45

--------------------------------------------------------------------------------



7.1.4. Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Agent and counsel for the Agent, and the Agent
shall have received all such other counterpart originals or certified,
electronic or other copies of such documents and proceedings in connection with
such transactions, in form and substance satisfactory to the Agent and said
counsel, as the Agent or said counsel may reasonably request. The Agent shall
have received this Agreement executed by the Borrower and each Lender and the
Notes executed by the Borrower, to the extent requested by any Lender.

7.1.5. Loan Request.

The Agent shall have received a Loan Request duly executed by the Borrower.

7.1.6. Consents.

The material consents, if any, required to effectuate the transactions
contemplated hereby as set forth on Schedule 6.1.12 shall have been obtained.

7.1.7. Officer’s Certificate Regarding MACs.

Since September 30, 2016, no Material Adverse Change shall have occurred; since
that date through and including the Closing Date, there shall have been no
material change in the management of any Loan Party or Subsidiary of any Loan
Party; and there shall have been delivered to the Agent for the benefit of each
Lender a certificate dated the Closing Date and signed by the Chief Executive
Officer, President, Chief Financial Officer or other Authorized Officer of each
Loan Party to each such effect.

7.1.8. No Violation of Laws.

The making of the Term Loan shall not contravene any Law applicable to any Loan
Party or any of the Lenders.

7.1.9. No Actions or Proceedings.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or any of the other Loan Documents.

46

--------------------------------------------------------------------------------



7.1.10. Delivery of Guaranty Agreement.

The Guaranty Agreement shall have been duly executed and delivered to the Agent
for the benefit of the Lenders.

7.1.11. [Reserved].

7.1.12. Fees and Expenses.

The Borrower shall have paid all fees and reasonable expenses of the Agent and
the Lenders required to be paid on or prior to the Closing Date which have been
invoiced to Borrower at least one (1) Business Days prior to the Closing Date
(including reasonable fees and expenses of counsel to the Agent) in connection
with this Agreement and the other Loan Documents, it being understood and agreed
that any additional reasonable fees and disbursements of Agent’s counsel shall
be billed post-closing and shall be paid promptly upon receipt of an invoice
therefor.

8. COVENANTS

8.1. Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Term Loan and interest thereon, satisfaction of all of the Loan
Parties’ other Obligations under the Loan Documents and termination of the
Commitments, the Loan Parties shall comply at all times with the following
affirmative covenants:

8.1.1. Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, (a) maintain
its legal existence as a corporation, partnership or limited liability company
and (b) its license or qualification and good standing in each jurisdiction in
which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except (i) where the lack of legal
existence of any Subsidiary or the failure to be so licensed or qualified could
not reasonably be expected to have a Material Adverse Change, or (ii) as
otherwise expressly permitted in Section 8.2.5 [Liquidations, Mergers, Etc.].

8.1.2. Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
Taxes upon it or any of its properties, assets, income or profits, prior to the
date on which penalties attach thereto, except to the extent that such
liabilities or Taxes are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made, but only to the extent that failure to discharge any such liabilities
would not result in any additional liability which could reasonably be expected
to result in a Material Adverse Change.

8.1.3. Maintenance of Insurance.

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary.

47

--------------------------------------------------------------------------------



8.1.4. Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof.

8.1.5. Maintenance of Patents, Trademarks, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same could constitute a Material Adverse Change.

8.1.6. Visitation Rights.

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Agent or any
of the Lenders to visit and inspect any of its properties and to examine and
make excerpts from its books and records and discuss its business affairs,
finances and accounts with its officers, all in such detail and at such times
and as often as any of the Lenders may reasonably request, provided that each
Lender shall provide the Borrower and the Agent with reasonable notice prior to
any visit or inspection, and, except after the occurrence and during the
continuation of an Event of Default, any such visit or inspection shall occur
during regular business hours and without material disruption to the business of
the Borrower and its Subsidiaries. In the event any Lender desires to conduct an
audit of any Loan Party, such Lender shall make a reasonable effort to conduct
such audit contemporaneously with any audit to be performed by the Agent, and
except after the occurrence and during the continuation of an Event of Default,
any such audit (whether by the Agent or any Lender) shall be at the sole cost
and expense of the Agent or such Lender, as the case may be.

8.1.7. Keeping of Records and Books of Account.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

8.1.8. Plans and Benefit Arrangements.

The Borrower shall, and shall cause each of its Subsidiaries and each other
member of the ERISA Group to, comply with ERISA, the Internal Revenue Code and
other applicable Laws applicable to Plans and Benefit Arrangements except where
such failure, alone or in conjunction with any other failure, would not
reasonably be expected to result in a Material Adverse Change. Without limiting
the generality of the foregoing, the Borrower shall cause all of its Plans and
all Plans maintained by any of its Subsidiaries and any member of the ERISA
Group to be funded in accordance with the minimum funding requirements of ERISA
and shall make, and cause each member of the ERISA Group to make, in a timely
manner, all contributions due to Plans, Benefit Arrangements and Multiemployer
Plans, except where any such failure, alone or in conjunction with any other
failure, could not reasonably be expected to result in a Material Adverse
Change.

48

--------------------------------------------------------------------------------





8.1.9. Compliance With Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all material respects,
provided that it shall not be deemed to be a violation of this Section 8.1.9 if
any failure to comply with any Law would not result in fines, penalties, costs
associated with the performance of any Remedial Actions, other similar
liabilities or injunctive relief which in the aggregate could not reasonably be
expected to result in a Material Adverse Change. Without limiting the generality
of the foregoing, each Loan Party shall, and shall cause each of its
Subsidiaries to, obtain, maintain, renew and comply with all Environmental
Permits applicable to their respective operations and activities, provided that
it shall not be deemed to be a violation of this Section 8.1.9 if any failure to
do so would not result in cease and desist orders or fines, penalties or other
similar liabilities or injunctive relief which in the aggregate could not
reasonably be expected to result in a Material Adverse Change.

8.1.10. Use of Proceeds.

The Loan Parties will use the proceeds of the Term Loan only for general
corporate purposes of the Borrower and for working capital of the Borrower. The
Loan Parties shall not use the proceeds of the Term Loan for any purposes which
contravenes any applicable Law or any provision hereof.

8.1.11. Additional Financial Covenants.

In the event that the Borrower shall amend any of the NJR Revolving Credit
Agreement or NJR Note Agreements, or shall enter into a new, similar agreement
providing for the issuance of unsecured, privately placed notes, which include
one or more financial covenants in addition to those contained in the NJR
Revolving Credit Agreement or NJR Note Agreements on the date hereof, then the
Borrower shall offer to the Lenders to amend this Agreement to include such
additional financial covenant or financial covenants in this Agreement pursuant
to an amendment to this Agreement in form and substance reasonably satisfactory
to the Agent and the Borrower. In such event, the Borrower promptly, upon
acceptance of any offer referred to in the preceding sentence, shall execute and
deliver at its expense an amendment to this Agreement in form and substance
reasonably satisfactory to the Agent and the Borrower evidencing the amendment
of this Agreement to include such additional financial covenant or financial
covenants (any such additional financial covenant so included in this Agreement
being called an “Incorporated Covenant”). In the event that at any time and from
time to time after the execution of such an amendment with respect to any
Incorporated Covenant, the NJR Revolving Credit Agreement, the applicable NJR
Note Agreement or other similar agreement shall no longer include such
Incorporated Covenant, then upon notice by the Borrower to the Agent, the Agent
and the Lenders shall execute and deliver to the Borrower, at the Borrower’s
expense, an amendment to this Agreement in form and substance reasonably
satisfactory to the Agent and the Borrower evidencing the amendment of this
Agreement to delete such Incorporated Covenant from this Agreement.

49

--------------------------------------------------------------------------------



8.1.12. Anti-Terrorism Laws; International Trade Law Compliance.

(a) No Covered Entity will become a Sanctioned Person, (b) no Covered Entity,
either in its own right or through any third party, will (A) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (B) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Agent in writing upon the occurrence of a Reportable
Compliance Event.

8.2. Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Term Loan and interest thereon, satisfaction of all of the Loan
Parties’ other Obligations hereunder and termination of the Commitments, the
Loan Parties shall comply with the following negative covenants:

8.2.1. Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Existing Indebtedness as set forth on Schedule 8.2.1 including any
amendments, extensions, renewals or refinancings thereof, so long as at the time
of the incurrence of such Indebtedness, the Borrower is in compliance with
Section 8.2.12 [Maximum Leverage Ratio] and no Event of Default would be caused
thereby;

(iii) Indebtedness of a Loan Party to another Loan Party;

(iv) Indebtedness in respect of capitalized leases (including, without
limitation, capitalized leases for metered assets) not to exceed at any time
outstanding in the aggregate for the Loan Parties and their Unregulated
Subsidiaries $100,000,000;

(v) Indebtedness of a Loan Party arising under any Hedging Transaction;

(vi) Indebtedness, at any time outstanding not to exceed $35,000,000, secured by
Liens permitted by Section 8.2.2(i);

(vii) Indebtedness, secured by Purchase Money Security Interests as permitted by
clause (xi) of the definition of Permitted Liens, not to exceed at any time
outstanding in the aggregate for the Loan Parties and their Unregulated
Subsidiaries $20,000,000;

(viii) Indebtedness not to exceed at any time outstanding in the aggregate for
the Loan Parties and their Unregulated Subsidiaries $75,000,000, so long as such
Indebtedness: (a) is Indebtedness of an Acquired Person which existed prior to
the consummation of the Permitted Acquisition in connection with which such
Acquired Person was acquired by a Loan Party and such Indebtedness was not
incurred in contemplation of or in connection with such Permitted Acquisition;
and (b) if secured, is secured by Liens permitted by clause (xii) of the
definition of Permitted Liens;

50

--------------------------------------------------------------------------------



(ix) The NJR Notes, including any amendments, extensions, renewals or
refinancings thereof, so long as at the time of the incurrence of such
Indebtedness, the Borrower is in compliance with Section 8.2.12 [Maximum
Leverage Ratio] and no Event of Default would be caused thereby;

(x) Additional NJR Notes, in each case including any amendments, extensions,
renewals or refinancings thereof, so long as at the time of the incurrence of
such Indebtedness, the Borrower is in compliance with Section 8.2.12 [Maximum
Leverage Ratio] and no Event of Default would be caused thereby;

(xi) Indebtedness of the Project Subsidiaries;

(xii) Guaranties permitted by Section 8.2.3 [Guaranties];

(xiii) Indebtedness under the NJR Revolving Credit Agreement, including any
amendments, extensions, renewals or refinancings thereof, so long as at the time
of the incurrence of such Indebtedness, the Borrower is in compliance with
Section 8.2.12 [Maximum Leverage Ratio] and no Event of Default would be caused
thereby; and

(xiv) Additional Indebtedness of the Loan Parties (including, but not limited
to, any Guaranty of Indebtedness of Project Subsidiaries) incurred after the
Closing Date, in each case including any amendments, extensions, renewals or
refinancings thereof, so long as at the time of the incurrence of such
Indebtedness, the Borrower is in compliance with Section 8.2.12 [Maximum
Leverage Ratio] both before and after such incurrence and no Event of Default
may be caused thereby.

8.2.2. Liens.

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries (other than Project Subsidiaries) to, at any time create, incur,
assume or suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except:

(i) Permitted Liens; and

(ii) Extensions or renewals of any Permitted Lien provided that the principal
amount of the Indebtedness secured by such Permitted Lien shall continue to be
permitted by Section 8.2.1 [Indebtedness].

8.2.3. Guaranties.

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries to, at any time, directly or indirectly, become or be liable in
respect of any Guaranty, or assume, guarantee, become surety for, endorse or
otherwise agree, become or remain directly or contingently liable upon or with
respect to any obligation or liability of any other Person, except for

51

--------------------------------------------------------------------------------



(i) Guaranties of Indebtedness of the Loan Parties permitted pursuant to Section
8.2.1 [Indebtedness]; provided however, that neither Indebtedness under the NJR
Revolving Credit Agreement nor the NJR Notes shall be guaranteed by any Loan
Party or any Subsidiary of a Loan Party unless such Person is also a Guarantor;

(ii) Guaranties of any Loan Party or any of its Unregulated Subsidiaries of
obligations of NJR Energy Services Company arising under any Hedging
Transaction;

(iii) Guaranties of any Loan Party of Indebtedness of any Project Subsidiary so
long as the Indebtedness represented by such Guaranty is permitted by Section
8.2.1 (excluding clause (xi) thereof); and

(iv) Guaranties by the Borrower of various obligations of any of its Unregulated
Subsidiaries in connection with any transaction arising in connection with its
ordinary course of business as conducted on the Closing Date or as otherwise
permitted to be conducted pursuant to Section 8.2.9 [Continuation of or Change
in Business].

8.2.4. Loans and Investments.

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries to, at any time make or suffer to remain outstanding any loan or
advance to, or purchase, acquire or own any stock, bonds, notes or securities
of, or any partnership interest (whether general or limited) or limited
liability company interest in, or any other investment or interest in, or make
any capital contribution to, any other Person, or agree, become or remain liable
to do any of the foregoing (any of the foregoing being an “Investment”), except:

(i) trade credit extended on usual and customary terms in the ordinary course of
business;

(ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(iii) Permitted Investments;

(iv) loans, advances and Investments in other Loan Parties and in the Project
Subsidiaries; and

(v) any Investment which constitutes a Permitted Acquisition in accordance with
Section 8.2.5 [Liquidations, Mergers, Consolidations, Acquisitions].

8.2.5. Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries to, dissolve, liquidate or wind-up its affairs, or become a party
to any merger or consolidation, or acquire by purchase, lease or otherwise all
or substantially all of the assets or capital stock of any other Person,
provided that:

(1) any Loan Party other than the Borrower may consolidate, liquidate or merge
into another Loan Party which is wholly-owned by one or more of the other Loan
Parties,

52

--------------------------------------------------------------------------------



(2) any Inactive Subsidiary of the Borrower may dissolve, liquidate or wind-up
its affairs or any Inactive Subsidiary of the Borrower may consolidate or merge
into: (a) any other Inactive Subsidiary of the Borrower, or (b) any Loan Party,
other than the Borrower, and

(3) any Loan Party may acquire, whether by purchase or by merger, (A) all of the
ownership interests of another Person or (B) substantially all of assets of
another Person or of a business or division of another Person (each a “Permitted
Acquisition”), provided that each of the following requirements is met:

a. if the Loan Parties are acquiring the ownership interests in such Person,
such Person (other than Project Subsidiaries) shall execute a Guarantor Joinder
and join this Agreement as a Guarantor pursuant to and otherwise comply with
Section 11.19 [Joinder of Guarantors] to the extent required by such Section;

b. the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and, if the Loan Parties shall
use any portion of the Loans to fund such Permitted Acquisition, the Loan
Parties also shall have delivered to the Lenders written evidence of the
approval of the board of directors (or equivalent body) of such Person for such
Permitted Acquisition;

c. the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be substantially
the same as one or more line or lines of business conducted by the Loan Parties
or otherwise be compliant with Section 8.2.9 [Continuation of or Change in
Business];

d. no Potential Default or Event of Default shall exist immediately prior to and
after giving effect to such Permitted Acquisition;

e. the Borrower shall be in compliance with the covenants contained in Section
8.2.12 [Maximum Leverage Ratio] after giving effect to such Permitted
Acquisition on a pro forma basis and, if the total consideration of such
Permitted Acquisition exceeds an amount equal to five percent (5%) of the
consolidated assets of the Borrower and its Subsidiaries as determined on a
consolidated basis in accordance with GAAP, by delivering at least five (5)
Business Days prior to such Permitted Acquisition a certificate in the form of
Exhibit 8.2.5 (the “Acquisition Compliance Certificate”) evidencing such
compliance; and

f. if the total consideration of such Permitted Acquisition exceeds five percent
(5%) of the consolidated assets of the Borrower and its Subsidiaries as
determined on a consolidated basis in accordance with GAAP, the Loan Parties
shall deliver to the Agent as soon as available prior to (if practicable), or in
any event within five (5) Business Days after, the consummation of such
Permitted Acquisition copies of any agreements entered into or proposed to be
entered into by such Loan Parties in connection with such Permitted Acquisition
and shall deliver to the Agent, as soon as available, such other information
about such Person or its assets as the Agent or any Lender may reasonably
require.

8.2.6. Dispositions of Assets or Unregulated Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries to, sell, convey, assign, lease, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily, any of its properties or assets,
tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of capital stock, shares of beneficial
interest, partnership interests or limited liability company interests of an
Unregulated Subsidiary of such Loan Party), except:

(i) transactions involving the sale of inventory in the ordinary course of
business;

53

--------------------------------------------------------------------------------



(ii) any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Unregulated Subsidiary’s business;

(iii) any sale, transfer or lease of assets by any Unregulated Subsidiary of
such Loan Party to another Unregulated Subsidiary or to a Loan Party and any
sale, transfer or lease of assets by any Loan Party to any other Loan Party;

(iv) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased;

(v) the issuance of shares of capital stock of the Borrower, and the issuance of
shares of capital stock of (a) any direct or indirect Subsidiary of the Borrower
to the Borrower or (b) any Loan Party to another Loan Party;

(vi) any sale, transfer or lease of assets or capital stock of any Inactive
Subsidiary of the Borrower;

(vii) any sale, transfer or lease of assets or capital stock of any Project
Subsidiary;

(viii) any sale/leaseback or other similar tax equity financing arrangement of
meter assets or of solar or wind facilities; provided that the aggregate
principal amount of Indebtedness incurred in sale/leasebacks of solar or wind
facilities does not exceed $100,000,000 at any one time outstanding; and

(ix) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (viii) above, by any Loan Party or any
Unregulated Subsidiary of a Loan Party, provided that (i) at the time of any
disposition, no Event of Default shall exist or shall result from such
disposition, and (ii) the aggregate net book value of all assets so sold by the
Loan Parties and their Unregulated Subsidiaries shall not exceed in any twelve
(12) consecutive month period ten percent (10%) of the consolidated assets of
the Borrower and its Subsidiaries as determined on a consolidated basis in
accordance with GAAP.

8.2.7. Affiliate Transactions.

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries to, enter into or carry out any transaction (including purchasing
property or services from or selling property or services to any Affiliate of
any Loan Party or other Person) with any Affiliate of Borrower or any Loan Party
unless such transaction is not otherwise prohibited by this Agreement, is
entered into in the ordinary course of business upon fair and reasonable
arm’s-length terms and conditions and is in accordance with all applicable Law
other than (a) payment of reasonable compensation (including reasonable bonus
and other reasonable incentive arrangements) to officers and employees; (b)
reasonable directors’ fees; (c) Restricted Payments permitted pursuant to
Section 8.2.13; (d) reimbursement of employee travel and lodging costs and other
business expenses incurred in the ordinary course of business; (e) Investments
permitted by Sections 8.2.4; (f) transactions with any Person that is an
Affiliate solely by reason of the ownership by the Borrower or any of its
Subsidiaries of equity interests of such Person; and (g) Indebtedness permitted
by Section 8.2.1.

54

--------------------------------------------------------------------------------



8.2.8. Subsidiaries, Partnerships and Joint Ventures.

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries to, own or create directly or indirectly any Subsidiaries other
than (i) any Subsidiary which is a Regulated Entity, (ii) any Subsidiary which
is an Inactive Subsidiary of the Borrower, (iii) Conserve to Preserve
Foundation, a non-profit corporation organized under the laws of the State of
New Jersey, (iv) any Subsidiary which has joined this Agreement as Guarantor on
the Closing Date, (v) any Project Subsidiary, and (vi) any Subsidiary formed
after the Closing Date which joins this Agreement as a Guarantor pursuant to
Section 11.19 [Joinder of Guarantors] or which is not required by Section 11.19
to become a Guarantor. Each of the Loan Parties shall not become or agree to (1)
become a general or limited partner in any general or limited partnership,
except that the Loan Parties may be general or limited partners in other Loan
Parties, (2) become a member or manager of, or hold a limited liability company
interest in, a limited liability company, except that the Loan Parties may be
members or managers of, or hold limited liability company interests in, other
Loan Parties, or (3) become a joint venturer or hold a joint venture interest in
any joint venture, except in each case in respect of business permitted by
Section 8.2.9.

8.2.9. Continuation of or Change in Business.

Each of the Loan Parties shall not, and shall not permit any of its Unregulated
Subsidiaries to, engage in any business other than the sale, generation,
transmission or storage of energy, the provision of energy related services, any
other business conducted and operated by such Loan Party or Unregulated
Subsidiary during the present fiscal year, and any line of business or business
activity related, ancillary or complementary to any of the foregoing.

8.2.10. Plans and Benefit Arrangements.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in a Prohibited Transaction with any Plan, Benefit Arrangement,
Multiple Employer Plan or Multiemployer Plan which, alone or in conjunction with
any other circumstances or set of circumstances, would reasonably be expected to
result in a Material Adverse Change.

8.2.11. Fiscal Year.

The Borrower shall not, and shall not permit any Unregulated Subsidiary (other
than Project Subsidiaries) of the Borrower to, change its fiscal year from the
twelve-month period beginning October 1 and ending September 30 without the
prior consent of the Agent, such consent not to be unreasonably withheld or
delayed.

8.2.12. Maximum Leverage Ratio.

The Loan Parties shall not at any time permit the ratio of Consolidated Total
Indebtedness of the Borrower and its Subsidiaries to Consolidated Total
Capitalization to exceed 0.65 to 1.00.

55

--------------------------------------------------------------------------------



8.2.13. Payment of Dividends; Redemptions.

The Loan Parties shall not, and shall not permit any Unregulated Subsidiary to,
declare or make any dividend payment or other distribution of assets,
properties, cash, rights, obligations or securities on account of any shares of
any class of capital stock of any Loan Party, or purchase, redeem or otherwise
acquire for value (or permit any of its Subsidiaries to do so) any shares of any
class of capital stock or other securities of any Loan Party or any warrants,
rights or options to acquire any such shares or other securities, now or
hereafter outstanding, except that (a) the Borrower may (i) declare and make any
dividend payment or other distribution payable in common stock of the Borrower,
(ii) purchase, redeem or otherwise acquire shares of its common stock or
warrants, rights or options to acquire any such shares so long as no Event of
Default or Potential Default shall have occurred and is continuing or would
result therefrom, and (iii) declare and make cash dividends, so long as, after
giving effect thereto, no Event of Default shall have occurred and is
continuing, and (b) that (i) any Unregulated Subsidiary of the Borrower may
declare and make any dividend payment or other distribution to the Borrower or
to any other Loan Party, (ii) any Loan Party may declare and make any dividend
payment or other distribution to any other Loan Party and (iii) any Project
Subsidiary may declare and make any dividend payment or other distribution to
any Person.

8.2.14. Off-Balance Sheet Financing.

Each Loan Party and each Unregulated Subsidiary of each Loan Party shall not
engage in any off-balance sheet transaction (i.e., the liabilities in respect of
which do not appear on the liability side of the balance sheet, with such
balance sheet prepared in accordance with GAAP) providing the functional
equivalent of borrowed money (including asset securitizations, sale/leasebacks
or Synthetic Leases (other than any sale/leaseback transaction, Synthetic Lease
or other similar tax equity financing arrangement entered into, in any case,
with respect to meter assets or solar or wind facilities and which transaction
is otherwise permitted by this Agreement)) with liabilities in excess, in the
aggregate for the Borrower and its Subsidiaries as of any date of determination,
of ten percent (10%) of the total assets of the Borrower and its Subsidiaries,
determined and consolidated in accordance with GAAP as of the date of
determination. For purposes of this Section 8.2.14, (a) “Synthetic Lease” shall
mean any lease transaction under which the parties intend that (i) the lease
will be treated as an “operating lease” by the lessee pursuant to Statement of
Financial Accounting Standards No. 13, as amended, or appropriate successor
thereto, and (ii) the lessee will be entitled to various tax benefits ordinarily
available to owners (as opposed to lessees) of like property and (b) the amount
of any lease which is not a capital lease in accordance with GAAP is the
aggregate amount of minimum lease payments due pursuant to such lease for any
non-cancelable portion of its term.

8.3. Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans and interest thereon, satisfaction of all of the Loan
Parties’ other Obligations hereunder and under the other Loan Documents and
termination of the Commitments, the Loan Parties will furnish or cause to be
furnished to the Agent and each of the Lenders:

8.3.1. Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year (or such
earlier or later date, from time to time established by the SEC in accordance
with the Securities Exchange Act of 1934, as amended, or within fifty (50) days
in the event the Borrower shall file its Form 10-Q within the extension period
pursuant to Rule 12b-25 of the Securities Exchange Act of 1934, as amended),
financial statements of the Borrower, consisting of a consolidated balance sheet
as of the end of such fiscal quarter and related consolidated statements of
income, stockholders’ equity and cash flows for the fiscal quarter then ended
and the fiscal year through that date, all in reasonable detail and certified
(subject to normal year-end audit adjustments) by the Chief Executive Officer,
President or Chief Financial Officer of the Borrower as having been prepared in
accordance with GAAP, consistently applied, and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year. The Loan Parties will be deemed to have complied
with the delivery requirements of this Section 8.3.1 if within forty-five (45)
days after the end of their fiscal quarter (or such earlier or later date, from
time to time established by the SEC in accordance with the Securities Exchange
Act of 1934, as amended, or within fifty (50) days in the event the Borrower
shall file its Form 10-Q within the extension period pursuant to Rule 12b-25 of
the Securities Exchange Act of 1934, as amended) (commencing with the fiscal
quarter ending September 30, 2017), the Borrower delivers to the Agent and each
of the Lenders a copy of its Form 10-Q as filed with the SEC and the financial
statements contained therein meets the requirements described in this Section.

56

--------------------------------------------------------------------------------



8.3.2. Annual Financial Statements.

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower (or such earlier or later date, from time to
time established by the SEC in accordance with the Securities Exchange Act of
1934, as amended, or within one hundred five (105) days in the event the
Borrower shall file its Annual Report on Form 10-K within the extension period
pursuant to Rule 12b-25 of the Securities Exchange Act of 1934, as amended),
financial statements of the Borrower consisting of a consolidated balance sheet
as of the end of such fiscal year, and related consolidated statements of
income, stockholders’ equity and cash flows for the fiscal year then ended, all
in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
independent certified public accountants of nationally recognized standing
satisfactory to the Agent. The certificate or report of accountants shall be
free of qualifications (other than any consistency qualification that may result
from a change in the method used to prepare the financial statements as to which
such accountants concur) and shall not indicate the occurrence or existence of
any event, condition or contingency which would materially impair the prospect
of payment or performance of any covenant, agreement or duty of any Loan Party
under any of the Loan Documents. The Loan Parties will be deemed to have
complied with the delivery requirements of this Section 8.3.2 if within ninety
(90) days (or one hundred five (105) days, if applicable) after the end of their
fiscal year (or such earlier or later date, from time to time established by the
SEC in accordance with the Securities Exchange Act of 1934, as amended), the
Borrower delivers to the Agent and each of the Lenders a copy of its Annual
Report on Form 10-K as filed with the SEC and the financial statements and
certification of public accountants contained therein meets the requirements
described in this Section.

8.3.3. Certificate of the Borrower.

Concurrently with the financial statements of the Borrower furnished to the
Agent and to the Lenders pursuant to Sections 8.3.1 [Quarterly Financial
Statements] and 8.3.2 [Annual Financial Statements], a certificate (each a
“Compliance Certificate”) of the Borrower signed by the Chief Executive Officer,
Chief Financial Officer or Treasurer of the Borrower in the form of Exhibit
8.3.3.

8.3.4. Notice of Default.

Promptly after any Authorized Officer (or other executive officer) of any Loan
Party has learned of the occurrence of an Event of Default or Potential Default,
a certificate signed by the Chief Executive Officer, President or Chief
Financial Officer of such Loan Party setting forth the details of such Event of
Default or Potential Default and the action which the such Loan Party proposes
to take with respect thereto.

57

--------------------------------------------------------------------------------



8.3.5. Notice of Litigation.

Promptly after the commencement thereof, notice of (i) all actions, suits,
proceedings or investigations before or by any Governmental Body or any other
Person against any Loan Party or Subsidiary of any Loan Party, involve a claim
or series of claims in excess of $15,000,000 or, (ii) any Environmental
Complaint, individually or in the aggregate exceed $15,000,000, and in either
case which if adversely determined could reasonably be expected to result in a
Material Adverse Change.

8.3.6. Notice of Change in Debt Rating.

Within five (5) Business Days after Standard & Poor’s or Moody’s announces a
change in the Debt Rating of New Jersey Natural Gas, notice of such change. The
Borrower will deliver, together with such notice, a copy of any written
notification which Borrower or New Jersey Natural Gas received from the
applicable rating agency regarding such change of Debt Rating.

8.3.7. Sale of Assets.

At least thirty (30) calendar days prior thereto, notice with respect to any
proposed sale or transfer of assets pursuant to Section 8.2.6(ix) where the
consideration for such sale or transfer of assets is in excess of $10,000,000.

8.3.8. Budgets, Forecasts, Other Reports and Information.

Promptly upon their becoming available to the Borrower:

(i) any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders,

(ii) regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower with the SEC,

(iii) to the extent not previously reported in regular or periodic reports,
including Forms 10-K, 10-Q and 8-K, registration statements and prospectuses,
filed by the Borrower with the SEC, the Borrower shall notify the Lenders
promptly of the enactment or adoption of any Law which may result in a Material
Adverse Change,

(iv) to the extent requested by the Agent or any Lender, the annual budget and
any forecasts or projections of the Loan Parties, and

(v) with respect to the Hedging Transaction activities of the Loan Parties and
their Subsidiaries, to the extent not previously reported in regular or periodic
reports, including Forms 10-K, 10-Q and 8-K, registration statements and
prospectuses, filed by the Borrower with the SEC, such other reports and
information as any of the Lenders may from time to time reasonably request.

8.3.9. Notices Regarding Plans and Benefit Arrangements.

58

--------------------------------------------------------------------------------



8.3.9.1. Certain Events.

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

(i) any Reportable Event with respect to the Borrower or any other member of the
ERISA Group, which could reasonably be expected to result in a Material Adverse
Change,

(ii) any Prohibited Transaction which could subject the Borrower or any other
member of the ERISA Group to a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Internal Revenue Code in
connection with any Plan, any Benefit Arrangement or any trust created
thereunder which penalty or tax could reasonably be expected to result in a
Material Adverse Change,

(iii) any assertion of material withdrawal liability with respect to any
Multiemployer Plan, which could reasonably be expected to result in a Material
Adverse Change,

(iv) any partial or complete withdrawal from a Multiemployer Plan by the
Borrower or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), which could reasonably be expected to result in a Material
Adverse Change,

(v) any cessation of operations (by the Borrower or any other member of the
ERISA Group) at a facility in the circumstances described in Section 4062(e) of
ERISA, which could reasonably be expected to result in a Material Adverse
Change,

(vi) withdrawal by the Borrower or any other member of the ERISA Group from a
Multiple Employer Plan, which could reasonably be expected to result in a
Material Adverse Change,

(vii) a failure by the Borrower or any other member of the ERISA Group to make a
payment to a Plan required to avoid imposition of a Lien under Section 303(k) of
ERISA,

(viii) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA, or

(ix) any change in the actuarial assumptions or funding methods used for any
Plan, where the effect of such change is to materially increase or materially
reduce the unfunded benefit liability or obligation to make periodic
contributions, except for any such change required under applicable Law.

8.3.9.2. Notices of Involuntary Termination and Annual Reports.

Promptly after receipt thereof, copies of (a) all notices received by the
Borrower or any other member of the ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Agent or any Lender each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule B (Actuarial Information) to the annual report filed by the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

59

--------------------------------------------------------------------------------



8.3.9.3. Notice of Voluntary Termination.

Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.

8.3.10. Other Information.

Such additional information as may be reasonably requested in writing by the
Agent.

8.3.11. Electronic Delivery.

Documents required to be delivered pursuant to this Section 8.3 (other than
notices required to be delivered pursuant to Section 8.3.4) shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent),
provided, that, in each case the Borrower shall promptly notify the Agent that
such documents have been so posted.

9. DEFAULT

9.1. Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

9.1.1. Payments Under Loan Documents.

The Borrower shall fail to pay (i) any principal of the Term Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity)
when such principal is due hereunder or (ii) any interest on the Term Loan or
any other amount owing hereunder or under the other Loan Documents within three
(3) Business Days after such interest, fee, or other amount becomes due in
accordance with the terms hereof or thereof;

9.1.2. Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

60

--------------------------------------------------------------------------------



9.1.3. Anti-Terrorism Laws.

Any representation or warranty contained in Section 6.1.25 [Anti-Terrorism Laws]
is or becomes false or misleading at any time;

9.1.4. Breach of Negative Covenants, Visitation Rights or Borrower’s Existence.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.6 [Visitation Rights], Section 8.1.12
[Anti-Terrorism Laws; Informational Trade Compliance] or Section 8.2 [Negative
Covenants];

9.1.5. Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty (30) days after
any Authorized Officer (or other executive officer) of any Loan Party becomes
aware of the occurrence thereof (such grace period to be applicable only in the
event such default can be remedied by corrective action of the Loan Parties as
determined by the Agent in its reasonable discretion);

9.1.6. Defaults in Other Agreements or Indebtedness.

(i) A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $15,000,000 in the aggregate,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;

(ii) There shall occur under the NJNG Credit Agreement or the NJR Revolving
Credit Agreement an “Event of Default” (as such term is defined in the NJNG
Credit Agreement or the NJR Revolving Credit Agreement, respectively);

(iii) A default or event of default shall occur at any time under the terms of
any agreement involving any off balance sheet transaction (including any asset
securitization, sale/leaseback transaction, or Synthetic Lease (other than any
sale/leaseback transaction, Synthetic Lease or other similar tax equity
financing arrangement entered into, in any case, with respect to meter assets or
solar or wind facilities and which transaction is otherwise permitted by this
Agreement)) with obligations in the aggregate thereunder for which any Loan
Party or Subsidiary of any Loan Party may be obligated in excess of $15,000,000,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any obligation when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any obligation (whether or not such right shall have been waived) or the
termination of any such agreement;

9.1.7. Final Judgments or Orders.

Any final judgments or orders for the payment of money in excess of $15,000,000
in the aggregate, to the extent not covered by insurance, shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;

61

--------------------------------------------------------------------------------



9.1.8. Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;

9.1.9. Uninsured Losses; Proceedings Against Assets.

The assets of any Loan Party are attached, seized, levied upon or subjected to a
writ or distress warrant; or such come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and the same is not
cured within thirty (30) days thereafter or otherwise fully bonded or covered by
insurance (subject to reasonable and customary deductible amounts);

9.1.10. Notice of Lien or Assessment.

A notice of Lien or assessment in excess of $15,000,000 which is not a Permitted
Lien or Environmental Complaint in excess of $15,000,000 is filed of record with
respect to all or any part of any of the Loan Parties’ or any of their
Subsidiaries’ assets by the United States, or any department, agency or
instrumentality thereof, or by any state, county, municipal or other
governmental agency, including the PBGC, or any taxes or debts owing at any time
or times hereafter to any one of these becomes payable and the same is not paid,
otherwise vacated, bonded or discharged within thirty (30) days after the same
becomes payable;

9.1.11. Insolvency.

Any Loan Party or any Significant Subsidiary of a Loan Party ceases to be
Solvent or admits in writing to a creditor or Governmental Body its inability to
pay its debts as they mature;

9.1.12. Events Relating to Plans and Benefit Arrangements.

Any of the following occurs: (a) any Reportable Event; (b) proceedings shall
have been instituted or other action taken to terminate any Plan in a distress
termination; (c) a trustee shall be appointed by the PBGC to administer or
liquidate any Plan; (d) the PBGC shall give notice of its intent to institute
proceedings to terminate any Plan or Plans or to appoint a trustee to administer
or liquidate any Plan; and, in the case of the occurrence of (a), (b), (c) or
(d) above, which could reasonably be expected to result in a Material Adverse
Change; (e) the Borrower or any member of the ERISA Group shall fail to make any
contributions when due to a Plan or a Multiemployer Plan; (f) the Borrower or
any other member of the ERISA Group shall withdraw completely or partially from
a Multiemployer Plan; (g) the Borrower or any other member of the ERISA Group
shall withdraw (or shall be deemed under Section 4062(e) of ERISA to withdraw)
from a Multiple Employer Plan; or (h) any applicable Law is adopted, changed or
interpreted by any Official Body with respect to or otherwise affecting one or
more Plans, Multiple Employer Plans Multiemployer Plans or Benefit Arrangements
and, in each case, such occurrence could reasonably be expected to result in a
Material Adverse Change;

62

--------------------------------------------------------------------------------



9.1.13. Cessation of Business.

Any Loan Party or a Significant Subsidiary of a Loan Party ceases to conduct its
business as contemplated, except as expressly permitted under Section 8.2.5
[Liquidations, Mergers, Etc.], Section 8.2.6 [Disposition of Assets or
Unregulated Subsidiaries] or Section 8.2.9 [Continuation of or Change of
Business] or any Loan Party or Subsidiary of a Loan Party is enjoined,
restrained or in any way prevented by court order from conducting all or any
material part of its business and such injunction, restraint or other preventive
order is not dismissed within thirty (30) days after the entry thereof;

9.1.14. Change of Control.

(i) Any person or group of persons (within the meaning of Sections 13(d) or
14(a) of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership of (within the meaning of Rule 13d-3 promulgated by the SEC
under said Act) 25% or more of the voting capital stock of the Borrower
(provided that, for purposes of calculating the acquisition of beneficial
ownership, any transfer of voting stock of the Borrower by any Person or group
of Persons to a Permitted Transferee shall be deemed not to constitute a
conveyance and acquisition of such stock), or (ii) Borrower shall cease to own
100% of the issued and outstanding equity interests of New Jersey Natural Gas;
or (iii) except as permitted by Section 8.2.6, Borrower shall cease to own 51%
or more of the issued and outstanding equity interests in any other Loan Party;

9.1.15. Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
Significant Subsidiary of a Loan Party in an involuntary case under any
applicable bankruptcy, insolvency, reorganization or other similar law now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of any Loan
Party or Significant Subsidiary of a Loan Party for any substantial part of its
property, or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such proceeding; or

9.1.16. Voluntary Proceedings.

Any Loan Party or Significant Subsidiary of a Loan Party shall commence a
voluntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, shall consent to the entry of an
order for relief in an involuntary case under any such law, or shall consent to
the appointment or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or other similar official) of
itself or for any substantial part of its property or shall make a general
assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become due, or shall take any action in furtherance of any of the
foregoing.

9.1.17. No Limitation on Dividends and Distributions by Subsidiaries.

Any Loan Party or Subsidiary of a Loan Party (including, without limitation, New
Jersey Natural Gas) enters into or otherwise agrees to be bound by any agreement
not to pay dividends or make distributions to the Borrower, except for the
restrictions that are no more onerous than the restrictions set forth in this
Agreement and the restrictions set forth in the Mortgage Indenture, in each case
as such restrictions exist as of the Closing Date.

63

--------------------------------------------------------------------------------



9.2. Consequences of Event of Default.

9.2.1. Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 9.1.1 [Payments Under Loan
Documents] through 9.1.13 [Change of Control] or Section 9.1.16 [No Limitation
on Dividends and Distributions by Subsidiaries] shall occur and be continuing,
the Lenders and the Agent shall be under no further obligation to make the Term
Loan and the Agent may, and upon the request of the Required Lenders shall, by
written notice to the Borrower, take one or more of the following actions: (i)
terminate the Commitments and thereupon the Commitments shall be terminated and
of no further force and effect or (ii) declare the unpaid principal amount of
the Notes and the Term Loan then outstanding and all interest accrued thereon,
any unpaid fees and all other Indebtedness of the Borrower to the Lenders
hereunder and thereunder to be forthwith due and payable, and the same shall
thereupon become and be immediately due and payable to the Agent for the benefit
of each Lender without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived. Upon the curing of all existing
Events of Default to the satisfaction of the Required Lenders, the Agent shall
return such cash collateral to the Borrower; and

9.2.2. Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 9.1.14 [Involuntary Proceedings]
or 9.1.15 [Voluntary Proceedings] shall occur, the Commitments shall
automatically terminate and be of no further force and effect, the Agent and the
Lenders shall be under no further obligations to make the Term Loan and the
unpaid principal amount of the Term Loan then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Lenders hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and

9.2.3. Set-off.

If an Event of Default shall occur and be continuing, any Lender to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Lender which has agreed in writing to be bound by the
provisions of Section 5.2.1 [Sharing of Payments by Lenders] and any branch,
Subsidiary or Affiliate of such Lender or participant anywhere in the world
shall have the right, in addition to all other rights and remedies available to
it, without notice to such Loan Party, to set-off against and apply to the then
unpaid balance of all the Loans and all other Obligations of the Borrower and
the other Loan Parties hereunder or under any other Loan Document any debt owing
to, and any other funds held in any manner for the account of, the Borrower or
such other Loan Party by such Lender or participant or by such branch,
Subsidiary or Affiliate, including all funds in all deposit accounts (whether
time or demand, general or special, provisionally credited or finally credited,
or otherwise) now or hereafter maintained by the Borrower or such other Loan
Party for its own account (but not including funds held in custodian or trust
accounts) with such Lender or participant or such branch, Subsidiary or
Affiliate. Such right shall exist whether or not any Lender or the Agent shall
have made any demand under this Agreement or any other Loan Document, whether or
not such debt owing to or funds held for the account of the Borrower or such
other Loan Party is or are matured or unmatured and regardless of the existence
or adequacy of any Guaranty or any other security, right or remedy available to
any Lender or the Agent; and

64

--------------------------------------------------------------------------------



9.2.4. Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Agent shall have accelerated the maturity of the Term Loan pursuant to any of
the foregoing provisions of this Section 9.2 [Consequences of Event of Default],
the Agent or any Lender, if owed any amount with respect to the Term Loan, may
proceed to protect and enforce its rights by suit in equity, action at law
and/or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement or the other Loan Documents;
and

9.2.5. Application of Proceeds; Collateral Sharing.

9.2.5.1. Application of Proceeds.

From and after the date on which the Agent has taken any action pursuant to this
Section 9.2 and until all Obligations of the Loan Parties have been paid in
full, any and all proceeds received by the Agent from the exercise of any remedy
by the Agent, shall be applied as follows:

(i) first, to reimburse the Agent and the Lenders for out-of-pocket costs,
expenses and disbursements, including reasonable attorneys’ and paralegals’ fees
and legal expenses, incurred by the Agent or the Lenders in connection with
collection of any Obligations of any of the Loan Parties under any of the Loan
Documents;

(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Lenders under this Agreement in respect of interest in such
manner as the Agent may determine in its discretion; and

(iii) third, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Lenders incurred under this Agreement or any of the other Loan
Documents, or under any Lender Provided Interest Rate Hedge or Other Lender
Provided Financial Service Product or otherwise, whether of principal, interest,
fees, expenses or otherwise (in each case to the extent not covered by the
preceding provisions of this subsection), in such manner as the Agent may
determine in its discretion; and

(iv) the balance, if any, as required by Law.

9.2.5.2. Collateral Sharing.

All Liens granted under each Loan Document (the “Collateral Documents”) shall
secure ratably and on a pari passu basis (i) the Obligations in favor of the
Agent and the Lenders hereunder and (ii) the Obligations incurred by any of the
Loan Parties in favor of any Lender and any Lender’s Affiliates which provides a
Lender Provided Interest Rate Hedge or Other Lender Provided Financial Service
Product (the “IRH Provider”). The Agent under the Collateral Documents shall be
deemed to serve as the collateral agent (the “Collateral Agent”) for the IRH
Provider and the Lenders hereunder, provided that the Collateral Agent shall
comply with the instructions and directions of the Agent (or the Lenders under
this Agreement to the extent that this Agreement or any other Loan Documents
empowers the Lenders to direct the Agent), as to all matters relating to the
collateral, including the maintenance and disposition thereof. No IRH Provider
(except in its capacity as a Lender hereunder) shall be entitled or have the
power to direct or instruct the Collateral Agent on any such matters or to
control or direct in any manner the maintenance or disposition of the
collateral.

65

--------------------------------------------------------------------------------



9.2.6. Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents, the Agent shall have all of the rights and
remedies under applicable Law, all of which rights and remedies shall be
cumulative and non-exclusive, to the extent permitted by Law. The Agent may, and
upon the request of the Required Lenders shall, exercise all post-default rights
granted to the Agent and the Lenders under the Loan Documents or applicable Law.

10. THE AGENT

10.1. Appointment and Authority.

Each of the Lenders hereby irrevocably appoints U.S. Bank National Association
to act on its behalf as the Agent hereunder and under the other Loan Documents
and authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 [The Agent] are solely for the benefit of the
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.

10.2. Rights as a Lender.

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Agent hereunder and without any duty to
account therefor to the Lenders.

10.3. Exculpatory Provisions.

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, the Agent and each Lender:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

66

--------------------------------------------------------------------------------



The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.1 [Modifications, Amendments or Waivers] and 9.2 [Consequences of
Event of Default]) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final and
nonappealable judgment. The Agent shall be deemed not to have knowledge of any
Potential Default or Event of Default unless and until notice describing such
Potential Default or Event of Default is given to the Agent by the Borrower or a
Lender.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Potential Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 7 [Conditions of Lending] or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent.

10.4. Reliance by Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of the Term Loan that by its terms must be fulfilled to
the satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of the Term Loan. The Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

10.5. Delegation of Duties.

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub agents appointed by the Agent. The Agent and any such sub agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Section 10.5
shall apply to any such sub agent and to the Related Parties of the Agent and
any such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.

10.6. Resignation of Agent.

The Agent may at any time give notice of its resignation as Agent to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with approval from the Borrower (so long as no
Event of Default has occurred and is continuing), to appoint a successor, such
approval not to be unreasonably withheld or delayed. If no such successor shall
have been so appointed by the Required Lenders and so approved by the Borrower
(as applicable) and shall have accepted such appointment within thirty (30) days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders, appoint a successor Agent meeting the
qualifications set forth above; provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents and (b)
all payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 10.6 and Section 11.3 [Expenses; Indemnity; Damage Waiver] shall
continue in effect for the benefit of such retiring Agent, its sub agents and
their respective Related Parties, in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.

67

--------------------------------------------------------------------------------



10.7. Non-Reliance on Agent and Other Lenders.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold a portion of the Term Loan
hereunder. Each Lender shall, independently and without reliance upon the Agent
or any other Lender or any of their Related Parties and based on such documents
and information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any related agreement or any document furnished hereunder in deciding whether
or to the extent to which it will continue as a Lender or assign or otherwise
transfer its rights, interests and obligations hereunder.

10.8. [Reserved].

10.9. [Reserved].

10.10. [Reserved].

10.11. Calculations.

In the absence of gross negligence or willful misconduct as determined in a
final, nonappealable judgment of a court of competent jurisdiction, the Agent
shall not be liable for any error in computing the amount payable to any Lender
whether in respect of the Loans, fees or any other amounts due to the Lenders
under this Agreement. In the event an error in computing any amount payable to
any Lender is made, the Agent, the Borrower and each affected Lender shall,
forthwith upon discovery of such error, make such adjustments as shall be
required to correct such error, and any compensation therefor will be calculated
at the Federal Funds Effective Rate.

68

--------------------------------------------------------------------------------



10.12. Beneficiaries.

Except as expressly provided herein, the provisions of this Section 10 [The
Agent] are solely for the benefit of the Agent and the Lenders, and the Borrower
shall not have any rights to rely on or enforce any of the provisions of this
Section 10 [The Agent]. In performing its functions and duties under this
Agreement, the Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the Borrower.

11. MISCELLANEOUS

11.1. Modifications, Amendments or Waivers.

With the written consent of the Required Lenders, the Agent, acting on behalf of
all the Lenders, and the Borrower, on behalf of the Loan Parties, may from time
to time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents to a
departure from the due performance of the Obligations of the Loan Parties
hereunder or thereunder. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that, no such agreement, waiver or consent may be made which will:

11.1.1. Increase of Commitments; Extension of Maturity Date.

Increase the amount of the Commitment of any Lender hereunder without the
consent of such Lender; or extend the Maturity Date, in each case, without the
written consent of each Lender directly affected thereby;

11.1.2. Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment.

Extend the time for payment of principal of or interest on the Term Loan or any
fee payable to any Lender; or reduce the principal amount of or the rate of
interest borne by the Term Loan or reduce any fee payable to any Lender, or
otherwise affect the terms of payment of the principal of or interest on the
Term Loan or any fee payable to any Lender which has a Commitment, in each case,
without the written consent of each Lender directly affected thereby;

11.1.3. Release of Guarantor.

Without the written consent of all Lenders (other than Defaulting Lenders),
release any Guarantor from its Obligations under the Guaranty Agreement or any
other security for any of the Loan Parties’ Obligations other than in connection
with the disposition permitted by Section 8.2.6; provided, however, that the
Agent shall, at the request of the Borrower, release any Guarantor which is not
required by Section 11.19 to be a Guarantor.

69

--------------------------------------------------------------------------------



11.1.4. Miscellaneous.

Without the written consent of all Lenders (other than Defaulting Lenders),
amend Section 5.2 [Pro Rata Treatment of Lenders, Etc.], 9.2.5 [Application of
Proceeds; Collateral Sharing], 10.3 [Exculpatory Provisions, Etc.] or 5.2.1
[Sharing of Payments by Lenders] or this Section 11.1 [Modifications, Amendments
or Waivers], alter any provision regarding the pro rata treatment of the
Lenders, change the definition of Required Lenders, or change any requirement
providing for the Lenders or the Required Lenders to authorize the taking of any
action hereunder;

provided, that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Agent in its capacity as Agent shall be effective
without the written consent of the Agent; and provided, further that, if in
connection with any proposed waiver, amendment or modification referred to in
Sections 11.1.1 [Increase of Commitments; Extension of Maturity Date] through
11.1.4 above, the consent of the Required Lenders is obtained but the consent of
one or more of such other Lenders whose consent is required is not obtained
(each a “Non-Consenting Lender”), then the Borrower shall have the right to
replace any such Non-Consenting Lender with one or more replacement Lenders
pursuant to Section 5.4.2 [Replacement of a Lender].

Notwithstanding anything to the contrary contained herein, the Agent may, with
the consent of the Borrower only, amend, modify or supplement this Agreement or
any of the other Loan Documents to cure any ambiguity, omission, mistake, defect
or inconsistency.

11.2. No Implied Waivers; Cumulative Remedies; Writing Required.

No course of dealing and no delay or failure of the Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege. The rights and remedies of the Agent and the Lenders under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any rights or remedies which they would otherwise have. Any waiver, permit,
consent or approval of any kind or character on the part of any Lender of any
breach or default under this Agreement or any such waiver of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.

11.3. Expenses; Indemnity; Damage Waiver.

11.3.1. Costs and Expenses.

The Borrower shall pay (i) all reasonable out of pocket expenses incurred by the
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Agent), and shall pay all fees and time charges
and disbursements for attorneys who may be employees of the Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Agent or any Lender), and shall pay all
fees and time charges for attorneys who may be employees of the Agent or any
Lender in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Term Loan made
hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Term Loan, and (iii)
all reasonable out-of-pocket expenses of the Agent’s regular employees and
agents engaged periodically to perform audits of the Loan Parties’ books,
records and business properties. For the avoidance of doubt, this Section 11.3.1
shall not apply to Taxes, the payment of which is governed by Section 5.8
[Taxes].

70

--------------------------------------------------------------------------------



11.3.2. Indemnification by the Borrower.

The Borrower shall indemnify the Agent (and any sub-agent thereof), each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all reasonable fees and time
charges and disbursements for attorneys (who may be employees of any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) the Term Loan or the use or
proposed use of the proceeds therefrom, (iii) breach of representations,
warranties or covenants of the Borrower under the Loan Documents, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, including any such items or losses relating to or arising
under Environmental Laws or pertaining to environmental matters, whether based
on contract, tort or any other theory, whether brought by a third party or by
the Borrower or any other Loan Party, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. The Lenders will attempt to minimize the fees and
expenses of legal counsel for the Lenders which are subject to reimbursement by
the Borrower hereunder by considering the usage of one law firm to represent the
Lenders and the Agent if appropriate under the circumstances. For the avoidance
of doubt, this Section 11.3.2 [Indemnification by the Borrower] shall not apply
to Taxes, the payment of which is governed by Section 5.8 [Taxes].

11.3.3. Reimbursement by Lenders.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 11.3.1 [Costs and Expenses] or 11.3.2
[Indemnification by the Borrower] to be paid by it to the Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Agent (or any such sub-agent) or such Related
Party, as the case may be, such Lender’s Ratable Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent (or any such sub-agent) in its capacity as such,
or against any Related Party of any of the foregoing acting for the Agent (or
any such sub-agent) in connection with such capacity.

71

--------------------------------------------------------------------------------



11.3.4. Waiver of Consequential Damages, Etc.

To the fullest extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby or the Term
Loan or the use of the proceeds thereof. No Indemnitee referred to in Section
11.3.2 [Indemnification by Borrower] shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

11.3.5. Payments.

All amounts due under this Section shall be payable not later than thirty (30)
days after demand therefor.

11.4. Holidays.

Whenever payment of the Term Loan to be made or taken hereunder shall be due on
a day which is not a Business Day such payment shall be due on the next Business
Day (except as provided in Section 4.2 [Interest Periods] with respect to
Interest Periods under the LIBOR Rate Option) and such extension of time shall
be included in computing interest and fees, except that the Term Loan shall be
due on the Business Day preceding the Maturity Date if the Maturity Date is not
a Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Term Loan) shall be stated to be due on a day which
is not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

11.5. Funding by Branch, Subsidiary or Affiliate.

11.5.1. Notional Funding.

Each Lender shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 11.5 [Funding by Branch, Subsidiary or Affiliate] shall mean any
corporation or association which is directly or indirectly controlled by or is
under direct or indirect common control with any corporation or association
which directly or indirectly controls such Lender) of such Lender to have made,
maintained or funded the Term Loan to which the LIBOR Rate Option applies at any
time, provided that immediately following (on the assumption that a payment were
then due from the Borrower to such other office), and as a result of such
change, the Borrower would not be under any greater financial obligation
pursuant to Section 5.6 [Additional Compensation in Certain Circumstances] or
Section 5.8 [Taxes] than it would have been in the absence of such change.
Notional funding offices may be selected by each Lender without regard to such
Lender’s actual methods of making, maintaining or funding the Term Loan or any
sources of funding actually used by or available to such Lender.

11.5.2. Actual Funding.

Each Lender shall have the right from time to time to make or maintain any
portion of the Term Loan by arranging for a branch, Subsidiary or Affiliate of
such Lender to make or maintain such portion of the Term Loan subject to the
last sentence of this Section 11.5.2. If any Lender causes a branch, Subsidiary
or Affiliate to make or maintain any part of its portion of the Term Loan
hereunder, all terms and conditions of this Agreement shall, except where the
context clearly requires otherwise, be applicable to such portion of the Term
Loan to the same extent as if such portion of the Term Loan were made or
maintained by such Lender, but in no event shall any Lender’s use of such a
branch, Subsidiary or Affiliate to make or maintain any part of the Term Loan
hereunder cause such Lender or such branch, Subsidiary or Affiliate to incur any
cost or expenses payable by the Borrower hereunder or require the Borrower to
pay any other compensation to any Lender (including any expenses incurred or
payable pursuant to Section 5.6 [Additional Compensation in Certain
Circumstances]) or Section 5.8 [Taxes] which would otherwise not be incurred.

72

--------------------------------------------------------------------------------



11.6. Notices; Lending Offices.

Any notice, request, demand, direction or other communication (for purposes of
this Section 11.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
transmission or by setting forth such Notice on a restricted access site on the
World Wide Web (a “Website Posting”) if Notice of such Website Posting
(including the information necessary to access such site) has previously been
delivered to the applicable parties hereto by another means set forth in this
Section 11.6) in accordance with this Section 11.6. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Schedule 1.1(B) hereof or in accordance
with any subsequent unrevoked Notice from any such party that is given in
accordance with this Section 11.6. Any Notice shall be effective:

(i) In the case of hand-delivery, when delivered;

(ii) If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;

(iii) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);

(iv) In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

(v) In the case of electronic transmission, when actually received;

(vi) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 11.6; and

(vii) If given by any other means (including by overnight courier), when
actually received.

Any Lender giving a Notice to a Loan Party shall concurrently send a copy
thereof to the Agent, and the Agent shall promptly notify the other Lenders of
its receipt of such Notice.

73

--------------------------------------------------------------------------------



11.7. Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

11.8. Governing Law.

The Loan Documents shall, pursuant to New York General Obligations Law Section
5-1401, for all purposes be governed by and construed and enforced in accordance
with the laws of the State of New York.

11.9. Prior Understanding.

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

11.10. Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of the Term Loan and shall not
be waived by the execution and delivery of this Agreement, any investigation by
the Agent or the Lenders, the making of the Term Loan or payment in full of the
Term Loan. All covenants and agreements of the Loan Parties contained in
Sections 8.1 [Affirmative Covenants], 8.2 [Negative Covenants] and 8.3
[Reporting Requirements] herein shall continue in full force and effect from and
after the date hereof until termination of the Commitments and payment in full
of the Term Loan. All covenants and agreements of the Borrower contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in
Section 5 [Payments] and Sections 11.3.2 [Indemnification by the Borrower] and
11.3.3 [Reimbursement by Lenders] and shall survive payment in full of the Term
Loan and termination of the Commitments.

11.11. Successors and Assigns.

11.11.1. Successors and Assigns Generally.

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 11.11.2 [Assignments by
Lenders], (ii) by way of participation in accordance with the provisions of
Section 11.11.4 [Participations], or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.11.5 [Certain
Pledges; Successors and Assigns Generally] (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.11.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

74

--------------------------------------------------------------------------------



11.11.2. Assignments by Lenders.

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and portion of the Term Loan at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in clause (i)(A) of this Section 11.11.2
[Assignments by Lenders], the aggregate amount of the Commitment (which for this
purpose includes such Lender’s portion of the Term Loan outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the portion of the Term Loan of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption Agreement with respect to such assignment is delivered to the Agent
or, if “Trade Date” is specified in the Assignment and Assumption Agreement, as
of the Trade Date) shall not be less than $5,000,000, in the case of any
assignment in respect of the Commitment of the assigning Lender, unless each of
the Agent and, so long as no Event of Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Agent (which shall not be unreasonably withheld or
delayed) and the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within five (5) Business
Days after having received notice thereof.

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption Agreement,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Agent an administrative questionnaire
provided by the Agent.

75

--------------------------------------------------------------------------------



(v) No Assignment to Borrower or Defaulting Lender. No such assignment shall be
made to the Borrower, any of the Borrower’s Affiliates or Subsidiaries or any
Defaulting Lender.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person).

Subject to acceptance and recording thereof by the Agent pursuant to Section
11.11.3 [Register], from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 4.4 [LIBOR Rate
Unascertainable; Etc.], 5.6.1 [Increased Costs Generally], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.11.2 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 11.11.4 [Participations].

11.11.3. Register.

The Agent, acting solely for this purpose as an agent of the Borrower (and such
agency being only for tax purposes), shall maintain at its office in the Unites
States a copy of Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the portion of the Term Loan owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by each of the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

11.11.4. Participations.

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Agent, sell participations to any Person (other than a natural person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

76

--------------------------------------------------------------------------------



Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitments; Extension of
Maturity Date] or (b) [Release of Guarantor]) that affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.4 [Libor Rate Unascertainable, Etc.], 5.6.1 [Increased Costs
Generally], 5.6.5 [Indemnity] and 5.8 [Taxes] (subject to the requirements and
limitations therein, including the requirements under Section 5.8.6 [Status of
Lenders] (it being understood that the documentation required under Section
5.8.6 [Status of Lenders] shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.11.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.4.2
[Replacement of a Lender] as if it were an assignee under Section 11.11.2
[Assignments by Lenders]; and (B) shall not be entitled to receive any greater
payment under Sections 5.6.1 [Increased Costs Generally] or 5.8 [Taxes], with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.4.2 [Replacement of a
Lender] with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.2.3 [Set-off] as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.2.1 [Sharing of Payments by Lenders] as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the portion of the Term Loan or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans or its other Obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

11.11.5. Certain Pledges; Successors and Assigns Generally.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

11.12. Confidentiality.

11.12.1. General.

The Agent and the Lenders each agree to keep confidential all information
obtained from any Loan Party or its Subsidiaries which is nonpublic and
confidential or proprietary in nature (including any information the Borrower
specifically designates as confidential), except as provided below, and to use
such information only in connection with their respective capacities under this
Agreement and for the purposes contemplated hereby. The Agent and the Lenders
shall be permitted to disclose such information (i) to outside legal counsel,
accountants and other professional advisors who need to know such information in
connection with the administration and enforcement of this Agreement, subject to
agreement of such Persons to maintain the confidentiality, (ii) to assignees and
participants as contemplated by Section 11.11 [Successors and Assigns], and
prospective assignees and participants, provided that prior to such disclosure,
such parties agree to be bound by this undertaking of confidentiality set forth
in this Section 11.12 [Confidentiality], (iii) to the extent requested by any
regulatory authority or, with notice to the Borrower, as otherwise required by
applicable Law or by any subpoena or similar legal process, or in connection
with any investigation or proceeding arising out of the transactions
contemplated by this Agreement, (iv) if it becomes publicly available other than
as a result of a breach of this Agreement or becomes available and is not
reasonably known to be subject to confidentiality restrictions, (v) if the
Borrower shall have consented to such disclosure, or (vi) after an Event of
Default has occurred and commencement of the exercise of Lenders’ remedies
hereunder or under the other Loan Documents, in any action or proceeding
relating to the enforcement of the Lenders’ rights hereunder or thereunder.

77

--------------------------------------------------------------------------------



11.12.2. Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such Subsidiary or Affiliate of such Lender,
it being understood that any such Subsidiary or affiliate of any Lender
receiving such information shall be bound by the provisions of Section 11.12.1
[General] as if it were a Lender hereunder. Such Authorization shall survive the
repayment of the Term Loan and other Obligations and the termination of the
Commitments.

11.13. Counterparts.

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

11.14. [Reserved].

11.15. Exceptions.

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

11.16. WAIVER OF JURY TRIAL.

EACH LOAN PARTY, THE AGENT AND THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY COLLATERAL, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING,
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF THE AGENT OR THE LENDERS RELATING TO THE ADMINISTRATION OF THE TERM
LOAN OR ENFORCEMENT OF THIS AGREEMENT OR THE LOAN DOCUMENTS, TO THE FULLEST
EXTENT PERMITTED BY LAW. NO LOAN PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
EACH LOAN PARTY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF AGENT OR
THE LENDERS, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT OR THE LENDERS
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR AGENT AND THE LENDERS TO
ACCEPT THIS AGREEMENT AND THE LOAN DOCUMENTS AND MAKE THE TERM LOAN.

78

--------------------------------------------------------------------------------



11.17. JURISDICTION & VENUE.

EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
COURTS IN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL (RETURN RECEIPT REQUESTED)
DIRECTED TO SUCH LOAN PARTY AT THE ADDRESSES PROVIDED FOR IN SECTION 11.6
[NOTICES; LENDING OFFICES] AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
UPON ACTUAL RECEIPT THEREOF. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF
AGENT TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW. EACH LOAN
PARTY IRREVOCABLY WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE
BASED ON FORUM NON CONVENIENS OR ANY LACK OF JURISDICTION OR VENUE THAT IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT.

11.18. USA Patriot Act Notice.

Each Lender that is subject to the USA Patriot Act and the Agent (for itself and
not on behalf of any Lender) hereby notifies Loan Parties that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of Loan Parties and other information that will allow such
Lender or Agent, as applicable, to identify the Loan Parties in accordance with
the USA Patriot Act.

11.19. Joinder of Guarantors.

Any Subsidiary of the Borrower which is required to join this Agreement as a
Guarantor pursuant to Section 8.2.5 [Liquidations, Mergers, Consolidations,
Acquisitions] and Section 8.2.8 [Subsidiaries, Partnerships and Joint Ventures]
shall (i) execute and deliver to the Agent a Guarantor Joinder in substantially
the form attached hereto as Exhibit 1.1(G)(1) pursuant to which it shall join as
a Guarantor each of the documents to which the Guarantors are parties; and (ii)
execute and deliver to the Agent documents in the forms described in Section
7.1.2 [Secretary’s Certificate] modified as appropriate to relate to such
Subsidiary and (iii) satisfy such other requirements as reasonably requested by
the Agent. The Loan Parties shall deliver such Guarantor Joinder and related
documents to the Agent within fifteen (15) Business Days after the date of the
filing of such Subsidiary’s articles of incorporation if the Subsidiary is a
corporation, the date of the filing of its certificate of limited partnership if
it is a limited partnership or the date of its organization if it is an entity
other than a limited partnership or corporation, or other applicable date of
first existing as a Subsidiary. Notwithstanding Sections 8.2.5 and 8.2.8 or any
other term of this Agreement, no Subsidiary shall be required to be a Guarantor
hereunder if both (a) such Subsidiary is not a Significant Subsidiary and (b)
such Subsidiary has not guaranteed any Indebtedness of the Loan Parties in a
principal amount of $50,000,000, provided that in all events each Subsidiary
that guarantees the NJR Revolving Credit Agreement shall guarantee the
Obligations under the Loan Documents.

79

--------------------------------------------------------------------------------



11.20. Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Guaranty Agreement in respect of all Specified Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.20 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
11.20, or otherwise under the Guaranty Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 11.20 shall remain in full force and effect until a payment in full of
the guaranteed Obligations. Each Qualified ECP Guarantor intends that this
Section 11.20 constitute, and this Section 11.20 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

Notwithstanding anything herein to the contrary, if a Guarantor or a Swap
Counterparty makes a written representation to the Lenders in connection with a
Guaranty, a swap, or any master agreement governing a swap to the effect that
Guarantor is or will be an “eligible contract participant” as defined in the
Commodity Exchange Act on the date the Guaranty becomes effective with respect
to such swap (this date shall be the date of the execution of the swap if the
corresponding Guaranty is then in effect, and otherwise it shall be the date of
execution and delivery of such Guaranty unless the Guaranty specifies a
subsequent effective date), and such representation proves to have been
incorrect when made or deemed to have been made, the Lenders reserve all of
their contractual and other rights and remedies, at law or in equity, including
(to the extent permitted by applicable law) the right to claim, and pursue a
separate cause of action, for damages as a result of such misrepresentation,
provided that such Guarantor’s liability for such damages shall not exceed the
amount of the Excluded Swap Obligations with respect to such swap.

11.21. Anti-Money Laundering/International Trade Law Compliance.

The Borrower represents and warrants to the Agent and Lenders, as of the date of
this Agreement, as of the date of each advance of proceeds of Loans hereunder or
issuance of any Letter of Credit hereunder, as of the date of any renewal,
extension or modification of this Agreement, that: (A) neither the Borrower nor
any Subsidiary thereof (i) is listed or otherwise recognized as a specially
designated, prohibited, sanctioned or debarred person or entity, or subject to
any limitations or prohibitions (including but not limited to the blocking of
property or rejections of transactions) under any order or directive of any
Compliance Authority; (ii) has any of its assets in a Sanctioned Country in
violation of any law or regulation enforced by any Compliance Authority or in
the possession, custody or control of a Sanctioned Person; or (iii) does
business in or with, or derives any of its operating income from investments in
or transactions with, any Sanctioned Person or Sanctioned Country in violation
of any law or regulation enforced by any Compliance Authority; (B) the proceeds
of the revolving credit facility will not be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or, in violation of any law or regulation enforced by any Compliance
Authority, a Sanctioned Country; and (C) the Borrower and each Subsidiary of the
Borrower is in compliance with, and neither the Borrower nor any of its
Subsidiaries engages in any dealings or transactions prohibited by, any laws of
the United States including the USA Patriot Act, the Trading with the Enemy Act,
or the U.S. Foreign Corrupt Practices Act of 1977, all as amended, supplemented
or replaced from time to time. As used herein: “Compliance Authority” means each
and all of the (a) U.S. Department of the Treasury’s Office of Foreign Assets
Control; (b) U.S. Treasury Department/Financial Crimes Enforcement Network; (c)
U.S. State Department/Directorate of Defense Trade Controls; (d) U.S. Commerce
Department/Bureau of Industry and Security; (e) U.S. Internal Revenue Service;
(f) U.S. Justice Department; and (g) U.S. Securities and Exchange Commission;
“Sanctioned Country” means a country, territory or region subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, a group, regime, entity or thing subject to, or specially
designated under, any sanctions program maintained by any Compliance Authority.

80

--------------------------------------------------------------------------------



11.22. No Fiduciary Duty.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Agreement provided by the
Lenders are arm’s-length commercial transactions between the Borrower and its
Subsidiaries, on the one hand, and the Lenders and their Affiliates, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Subsidiaries, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to the
Borrower or any of its Subsidiaries with respect to the transactions
contemplated hereby except, in the case of a Lender, those obligations expressly
set forth herein and in the other Loan Documents; and (iii) each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Subsidiaries, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to the Borrower or its Subsidiaries. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against each of the Lenders and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

11.23. Electronic Images of Loan Documents.

The Agent is expressly permitted to create electronic images and to destroy
paper originals of any imaged documents. Any such images maintained by Agent as
a part of its normal business processes shall be given the same legal effect as
the paper originals, and all such images may be converted to a “transferable
record” under the Uniform Electronic Transactions Act (the “UETA”), with the
image of such instrument in Agent’s possession constituting an “authoritative
copy” under the UETA.

[SIGNATURE PAGES FOLLOW]

81

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement as of the date first above written.

BORROWER:

ATTEST: NEW JERSEY RESOURCES CORPORATION   /s/ Richard Reich       By:   /s/
James W. Kent [Seal] Richard Reich James W. Kent Secretary Treasurer


--------------------------------------------------------------------------------




GUARANTORS:   NJR RETAIL HOLDINGS CORPORATION     By:      /s/ Patrick M.
Migliaccio Patrick M. Migliaccio Senior Vice President, Chief Financial Officer
and Treasurer   NJR HOME SERVICES COMPANY   By: /s/ Patrick M. Migliaccio
Patrick M. Migliaccio Senior Vice President, Chief Financial Officer and
Treasurer   COMMERCIAL REALTY AND RESOURCES CORP.   By: /s/ Patrick M.
Migliaccio Patrick M. Migliaccio President, Chief Financial Officer and
Treasurer   NJR PLUMBING SERVICES, INC.   By: /s/ Patrick M. Migliaccio Patrick
M. Migliaccio Senior Vice President, Chief Financial Officer and Treasurer   NJR
RETAIL SERVICES COMPANY   By: /s/ Patrick M. Migliaccio Patrick M. Migliaccio
Senior Vice President, Chief Financial Officer and Treasurer


--------------------------------------------------------------------------------



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
CREDIT AGREEMENT]

  GUARANTORS, CONTINUED:   NJR SERVICE CORPORATION   By:      /s/ James W. Kent
James W. Kent Treasurer   NJR ENERGY SERVICES COMPANY   By: /s/ James W. Kent
James W. Kent Treasurer   NJR STORAGE HOLDINGS COMPANY   By: /s/ James W. Kent
James W. Kent Treasurer   NJR MIDSTREAM HOLDINGS CORPORATION   By: /s/ James W.
Kent James W. Kent Treasurer   NJR ENERGY INVESTMENTS CORPORATION   By: /s/
James W. Kent James W. Kent Treasurer   NJR CLEAN ENERGY VENTURES CORPORATION  
By: /s/ James W. Kent James W. Kent Treasurer


--------------------------------------------------------------------------------



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
CREDIT AGREEMENT]

  GUARANTORS, CONTINUED:   NJR CLEAN ENERGY VENTURES II CORPORATION   By:     
/s/ James W. Kent James W. Kent Treasurer   NJR CLEAN ENERGY VENTURES III
CORPORATION   By: /s/ James W. Kent James W. Kent Treasurer   TWO DOT WIND FARM,
LLC By: NJR Clean Energy Ventures II Corporation, its sole member   By: /s/
James W. Kent James W. Kent Treasurer   CARROLL AREA WIND FARM, LLC By: NJR
Clean Energy Ventures II Corporation, its sole member   By: /s/ James W. Kent
James W. Kent Treasurer   ALEXANDER WIND FARM, LLC By: NJR Clean Energy Ventures
II Corporation, its sole member   By: /s/ James W. Kent James W. Kent Treasurer


--------------------------------------------------------------------------------



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
CREDIT AGREEMENT]

  GUARANTORS, CONTINUED:   RINGER HILL WIND LLC By: NJR Clean Energy Ventures II
Corporation, its sole member   By:      /s/ James W. Kent James W. Kent
Treasurer   MEDICINE BOW WIND, LLC By: NJR Clean Energy Ventures II Corporation,
its sole member   By: /s/ James W. Kent James W. Kent Treasurer   BERNARDS
SOLAR, LLC By: NJR Clean Energy Ventures II Corporation, its sole member   By:
/s/ James W. Kent James W. Kent Treasurer


--------------------------------------------------------------------------------



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
CREDIT AGREEMENT]

U.S. BANK NATIONAL ASSOCIATION, individually as a Lender and as Agent    
By:      /s/ Kevin Murphy Kevin Murphy Assistant Vice President


--------------------------------------------------------------------------------



SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES Part 1

- Commitments/Addresses of Lenders

AMOUNT OF COMMITMENT LENDER FOR TERM LOAN PERCENTAGE U.S. BANK NATIONAL
ASSOCIATION $100,000,000.00 100.000000000%   Address for Notices: U.S. Bank
Tower 425 Walnut Street, 8th Floor ML CN-W-8 Cincinnati, OH 45202 Attention:
Eric J. Cosgrove, Portfolio Manager   Telephone No. (513) 632-3033 Telecopier
No. (513) 632-2068 E-mail: Eric.Cosgrove@USBank.com   Address of Lending Office
425 Walnut Street, 8th Floor ML CN-OH-W8 Cincinnati, OH 45202 Attention: Eric J.
Cosgrove, Portfolio Manager Telephone No. (513) 632-3033 Telecopier No. (513)
632-2068 E-mail: Eric.Cosgrove@USBank.com Total $100,000,000.00 100.000000000%


--------------------------------------------------------------------------------



SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Agent, Borrower:

AGENT:         Name: U.S. BANK NATIONAL ASSOCIATION Address: 425 Walnut Street,
8th Floor ML CN-W-8 Cincinnati, OH 45202 Attention: Eric J. Cosgrove, Portfolio
Manager Telephone No. (513) 632-3033 Telecopier No. (513) 632-2068 E-mail:
Eric.Cosgrove@USBank.com   Name: BRYAN CAVE LLP Address: 1290 Avenue of the
Americas New York, New York 10104 Attention: Jeffrey Chavkin Telephone No.
(212) 541-1261 Telecopier No. (212) 904-0501 E-mail: jschavkin@bryancave.com  
BORROWER:   Name: NEW JERSEY NATURAL GAS COMPANY Address: 1415 Wyckoff Road
Wall, NJ 07719 Attention: James Kent, Treasurer Telephone No. (732) 938-1093
Telecopier No. (732) 938-3154 E-mail: jkent@njresources.com   Name: NEW JERSEY
NATURAL GAS COMPANY Address: 1415 Wyckoff Road Wall, NJ 07719 Attention: Nancy
Washington, General Counsel Telephone No. (732) 938-8039 Telecopier No. (732)
938-1226 E-mail: nwashington@njresources.com


--------------------------------------------------------------------------------



SCHEDULE 1.1(P)

Permitted Liens

None

--------------------------------------------------------------------------------



SCHEDULE 6.1.2

SUBSIDIARIES

  Jurisdiction of   Incorporation/ Shareholder/Partner/ Subsidiary     Formation
    LLC Interest Owner New Jersey Natural Gas Company New Jersey New Jersey
Resources Corporation NJR Energy Services Company New Jersey New Jersey
Resources Corporation NJR Retail Holdings Corporation New Jersey New Jersey
Resources Corporation NJR Home Services Company New Jersey NJR Retail Holdings
Corporation NJR Plumbing Services, Inc. New Jersey NJR Home Services Company NJR
Retail Services Company New Jersey NJR Retail Holdings Corporation NJR Energy
Investments Corporation New Jersey New Jersey Resources Corporation NJR Storage
Holdings Company Delaware NJR Midstream Holdings Corporation NJR Steckman Ridge
Storage Company Delaware NJR Storage Holdings Company Commercial Realty and
Resources Corp. New Jersey NJR Retail Holdings Corporation NJR Midstream
Holdings Corporation New Jersey NJR Energy Investments Corporation NJR Clean
Energy Ventures Corporation New Jersey New Jersey Resources Corporation NJR
Clean Energy Ventures II Corporation New Jersey NJR Clean Energy Ventures
Corporation Two Dot Wind Farm, LLC Delaware NJR Clean Energy Ventures II
Corporation Carroll Area Wind Farm, LLC Iowa NJR Clean Energy Ventures II
Corporation Alexander Wind Farm, LLC Delaware NJR Clean Energy Ventures II
Corporation Ringer Hill Wind, LLC Delaware NJR Clean Energy Ventures II
Corporation Medicine Bow Wind, LLC Delaware NJR Clean Energy Ventures II
Corporation Bernards Solar, LLC     New Jersey     NJR Clean Energy Ventures II
Corporation NJR Clean Energy Ventures III Corporation New Jersey NJR Clean
Energy Ventures II Corporation NJR Pipeline Company New Jersey NJR Midstream
Holdings Corporation NJNR Pipeline Company New Jersey NJR Midstream Holdings
Corporation Adelphia Gateway, LLC Delaware NJR Pipeline Company

There are no options, warrants or other rights outstanding to purchase any
Subsidiary Shares, Partnership Interests or LLC Interests.

--------------------------------------------------------------------------------



SCHEDULE 6.1.12

Consents and Approvals

None

--------------------------------------------------------------------------------



SCHEDULE 8.2.1

Existing Indebtedness

I. The following is a list of all outstanding Indebtedness of New Jersey
Resources Corporation (“NJR”) and its Unregulated Subsidiaries as of June 30,
2017 (unless otherwise indicated).

A. NJR

1. Senior Notes

Maturity              Rate       Date       Principal Amt. Unsecured Senior
Notes 6.05% 9/24/17 $      50,000,000 Unsecured Senior Notes 2.51% 9/17/18
25,000,000 Unsecured Senior Notes 3.25% 9/17/22 50,000,000 Unsecured Senior
Notes 3.48% 11/7/24 100,000,000 Unsecured Senior Notes 3.20% 8/18/23 50,000,000
Unsecured Senior Notes 3.54% 8/18/26 100,000,000   Total $ 375,000,000

The following Subsidiaries are guarantors of the Senior Notes: Commercial Realty
and Resources Corporation, NJR Clean Energy Ventures Corporation, NJR Clean
Energy Ventures II Corporation, Two Dot Wind Farm, LLC, Carroll Area Wind Farm,
LLC, Alexander Wind Farm, LLC, Ringer Hill Wind, LLC, NJR Energy Investments
Corporation, NJR Energy Services Company, NJR Home Services Company, NJR
Plumbing Services, Inc., NJR Retail Holdings Corporation, NJR Service
Corporation, NJR Retail Services Company, NJR Storage Holdings Company, NJR
Midstream Holdings Corporation, Medicine Bow Wind Farm, LLC, Bernards Solar,
LLC, and NJR Clean Energy Ventures III Corporation.

2. NJR Revolving Credit Agreement: As of June 30, 2017, NJR had $278.3 million
of total indebtedness under the NJR Revolving Credit Agreement and the “Loan
Documents” as defined in the NJR Revolving Credit Agreement. The following
Subsidiaries are guarantors of the NJR Revolving Credit Agreement: Commercial
Realty and Resources Corporation, NJR Clean Energy Ventures Corporation, NJR
Clean Energy Ventures II Corporation, NJR Clean Energy Ventures III Corporation,
Two Dot Wind Farm, LLC, Carroll Area Wind Farm, LLC, Alexander Wind Farm, LLC,
Ringer Hill Wind, LLC, Medicine Bow Wind, LLC, Bernards Solar, LLC, NJR Energy
Investments Corporation, NJR Energy Services Company, NJR Home Services Company,
NJR Plumbing Services, Inc., NJR Retail Holdings Corporation, NJR Service
Corporation, NJR Storage Holdings Company, NJR Midstream Holdings Corporation
and NJR Retail Services Company.

3. Letters of Credit: The following letters of credit have been issued pursuant
to the NJR Revolving Credit Agreement:

Principal       Purpose       Expiry Date       Amt. NJR Margin requirements
12/31/2017 $      10,180,000 NJR on behalf of NJRCEV2 Secure construction of
solar project 8/21/2017 $ 160,337 NJR on behalf of NJRCEV Secure payment
obligations to PJM Interconnection, LLC 5/19/2017 $ 1,329,000 NJR on behalf of
NJRCEV Electricity for consumption 8/10/2017 $ 1,818,944 NJR on behalf of NJRCEV
Serve electric needs 8/5/2017 $ 1,491,930


--------------------------------------------------------------------------------



B. DERIVATIVE INSTRUMENTS

NJR is subject to commodity price risk due to fluctuations in the market price
of natural gas, Solar Renewable Energy Credits (SRECs) and electricity. To
manage this risk, NJR enters into a variety of derivative instruments including,
but not limited to, futures contracts, physical forward contracts, financial
options and swaps to economically hedge the commodity price risk associated with
its existing and anticipated commitments to purchase and sell natural gas, SRECs
and electricity. In addition, NJR may utilize foreign currency derivatives as
cash flow hedges of Canadian dollar denominated gas purchases and/or sales.
These contracts, with a few exceptions as described below, are accounted for as
derivatives. Accordingly, all of the financial and certain of NJR’s physical
derivative instruments are recorded at fair value on NJR’s Unaudited Condensed
Consolidated Balance Sheets.

NJRES also enters into natural gas transactions in Canada and, consequently, is
exposed to fluctuations in the value of Canadian currency relative to the US
dollar. NJRES may utilize foreign currency derivatives to lock in the currency
translation rate associated with natural gas transactions denominated in
Canadian currency. The derivatives may include currency forwards, futures, or
swaps and are accounted for as derivatives. These derivatives may be used to
hedge future forecasted cash payments associated with transportation and storage
contracts along with purchases of natural gas.

As a result of NJRES entering into transactions to borrow gas, commonly referred
to as “park and loans,” an embedded derivative is created related to differences
between the fair value of the amount borrowed and the fair value of the amount
that will ultimately be repaid, based on changes in the forward price for
natural gas prices at the borrowed location over the contract term. This
embedded derivative is accounted for as a forward sale in the month in which the
repayment of the borrowed gas is expected to occur, and is considered a
derivative transaction that is recorded at fair value on NJR’s Unaudited
Condensed Consolidated Balance Sheets, with changes in value recognized in
current period earnings.

Expected production of SRECs is hedged through the use of forward and futures
contracts. All contracts require the Company to physically deliver SRECs through
the transfer of certificates as per contractual settlement schedules.

The following table reflects the fair value of NJR’s derivative assets and
liabilities recognized in its Unaudited Condensed Consolidated Balance Sheets
that are designated as hedging instruments as of June 30, 2017:

Fair Value June 30, 2017 September 30, 2016 Asset Liability Asset Liability
(Thousands)       Balance Sheet Location       Derivatives       Derivatives
      Derivatives       Derivatives Derivatives not designated as hedging
instruments: NJNG: Physical commodity contracts Derivatives - current $ 92 $ 15
$ 235 $ 1,154 Financial commodity contracts Derivatives - current 21 925 805
2,979 Derivatives - noncurrent — — 75 386 Interest rate contracts Derivatives -
current — 8,594 — — Interest rate contracts Derivatives - noncurrent — — —
23,073 NJRES: Physical commodity contracts Derivatives - current 5,205 3,851
5,994 11,660 Derivatives - noncurrent 4,917 1,443 3,987 1,212 Financial
commodity contracts Derivatives - current 19,384 14,217 22,929 45,255
Derivatives - noncurrent 998 1,150 1,165 581 Foreign currency contracts
Derivatives - current 16 — 1 32 Fair value of derivatives not designated as
hedging $ 30,633 $ 30,195 $ 35,191 $ 86,332 Total fair value of derivatives $
30,633 $ 30,195 $ 35,191 $ 86,332


--------------------------------------------------------------------------------



EXHIBIT 1.1(A)

FORM OF
ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
Obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

        1.        Assignor:         ____________________   2. Assignee:
____________________ [and is an Affiliate of [identify Lender3 ]

3 Select if applicable.

--------------------------------------------------------------------------------




        3.       Borrower(s):         New Jersey Resources Corporation   4.
Agent: U.S. Bank National Association, as the agent under the Credit Agreement  
5. Credit
Agreement: Credit Agreement dated as of August 18, 2017 among New Jersey
Resources Corporation, the Guarantors parties thereto, the Lenders parties
thereto, and U.S. Bank National Association, as administrative agent for the
Lenders   6. Assigned Interest:


Aggregate Amount of Amount of Percentage Term Loan for all Term Loan Assigned
Facility Assigned4       Lenders*       Assigned*       of Term Loan5 $       
$        % $ $ % $ $ %


        7.       Trade Date: ____________________ 6

Effective Date: __________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]7

4 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. “Term Loan”,
etc.).

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

5 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

6 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

7 Assignor shall pay a fee of $3,500 to the Agent in connection with the
Assignment and Assumption.

[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------



[SIGNATURE PAGE FOR ASSIGNMENT AND ASSUMPTION]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR   [NAME OF ASSIGNOR]   By: _________________________ Name: Title:  
ASSIGNEE   [NAME OF ASSIGNEE]   By: _________________________ Name: Title:

Consented to and Accepted:

U.S. BANK NATIONAL ASSOCIATION, as Agent   By: _________________________ Name:
Title:   Consented to:   NEW JERSEY RESOURCES CORPORATION, as Borrower   By:
_________________________ Name: Title:

3

--------------------------------------------------------------------------------



ANNEX 1

STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Assignee under the Credit Agreement (subject to receipt of
such consents as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 8.3 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Agent or any other
Lender, and (v) if Assignee is not incorporated under the Laws of the United
States of America or a state thereof, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that it will, independently and without reliance on the Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

4

--------------------------------------------------------------------------------



EXHIBIT 1.1(G)(1)

FORM OF
GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of ________ ___,
20___, by _______________, a _______________ [corporation/partnership/limited
liability company] (the “New Guarantor”).

Background

Reference is made to (i) the Credit Agreement, dated as of August 18, 2017, as
the same may be restated, modified, supplemented or amended from time to time
(the “Credit Agreement”), by and among New Jersey Resources Corporation, a New
Jersey corporation (the “Borrower”), each of the Guarantors now or hereafter
party thereto (each a “Guarantor” and collectively the “Guarantors”), the
Lenders now or hereafter party thereto (the “Lenders”), and U.S. Bank National
Association, in its capacity as administrative agent for the Lenders (in such
capacity, the “Agent”); (ii) the Guaranty and Suretyship Agreement, dated as of
August 18, 2017 (as the same may be restated, modified, supplemented or amended
from time to time, the “Guaranty”), of Guarantors given to Agent, and (iii) the
other Loan Documents referred to in the Credit Agreement, as the same may be
modified, supplemented, restated or amended from time to time (the “Loan
Documents”).

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

New Guarantor hereby becomes a Guarantor under the terms of the Credit Agreement
and in consideration of the value of the direct and indirect economic benefits
received by New Guarantor as a result of being or becoming affiliated with the
Borrower and the Guarantors, New Guarantor hereby agrees that, effective as of
the date hereof, it hereby is, and shall be deemed to be, and assumes the
obligations of, a “Loan Party” and a “Guarantor” under the Credit Agreement, a
“Guarantor”, jointly and severally with the existing Guarantors under the
Guaranty, and a Loan Party or Guarantor, as the case may be, under each of the
other Loan Documents to which the Loan Parties or Guarantors are a party; and
New Guarantor hereby agrees that from the date hereof and so long as any Loan or
any Commitment of any Lender shall remain outstanding and until the payment in
full of the Loans and the Notes, and the performance of all other obligations of
Borrower under the Loan Documents, New Guarantor shall perform, comply with and
be subject to and bound by each of the terms and provisions of the Credit
Agreement, Guaranty and each of the other Loan Documents, jointly and severally,
with the existing parties thereto. Without limiting the generality of the
foregoing, New Guarantor hereby represents and warrants that (i) each of the
representations and warranties set forth in Section 6 of the Credit Agreement
applicable to a Loan Party is true and correct as to New Guarantor on and as of
the date hereof; and (ii) New Guarantor has heretofore received a true and
correct copy of the Credit Agreement, Guaranty and each of the other Loan
Documents (including any modifications thereof or supplements or waivers
thereto) in effect on the date hereof.

New Guarantor hereby makes, affirms and ratifies in favor of the Lenders and the
Agent the Credit Agreement, Guaranty and each of the other Loan Documents given
by the Guarantors to Agent and any of the Lenders.

New Guarantor is simultaneously delivering to the Agent the documents, together
with Guarantor Joinder, required under Sections 8.2.8 [Subsidiaries as
Guarantors].

--------------------------------------------------------------------------------



In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of Agent to carry out
more effectively the provisions and purposes of this Guarantor Joinder and
Assumption Agreement and the other Loan Documents.

This Guarantor Joinder and Assumption Agreement may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same instrument. New Guarantor acknowledges and
agrees that a telecopy transmission to Agent or any Lender of signature pages
hereof purporting to be signed on behalf of New Guarantor shall constitute
effective and binding execution and delivery hereof by New Guarantor.

NEW GUARANTOR SHALL CAUSE BORROWER TO PROVIDE SUCH ADDITIONAL DOCUMENTS AS
REQUIRED BY SECTION 8.2.8 OF THE CREDIT AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, New Guarantor has
duly executed this Guarantor Joinder and Assumption Agreement and delivered the
same to the Agent for the benefit of the Lenders, as of the date and year first
above written.

[______________________________]  
By:                                                                                                  
Name: Title:

Acknowledged and accepted:

U.S. BANK NATIONAL ASSOCIATION,
as Agent

By:    Name: Title:


3

--------------------------------------------------------------------------------



EXHIBIT 1.1(G)(2)

GUARANTY AND SURETYSHIP AGREEMENT

This Guaranty and Suretyship Agreement (the “Guaranty”), dated as of this 18th
day of August, 2017, is jointly and severally given by EACH OF THE UNDERSIGNED
AND EACH OF THE OTHER PERSONS WHICH BECOME GUARANTORS HEREUNDER FROM TIME TO
TIME (each a “Guarantor” and collectively the “Guarantors”) in favor of U.S.
BANK NATIONAL ASSOCIATION, as administrative agent for the Lenders (the “Agent”)
in connection with that Credit Agreement dated of even date herewith among New
Jersey Resources Corporation, the Guarantors parties thereto, the Lenders
parties thereto (the “Lenders”), and U.S. Bank National Association, as
administrative agent for the Lenders, and the Lenders now or hereafter party
thereto (as amended, restated, modified or supplemented from time to time
hereafter, the “Credit Agreement”). Capitalized terms not otherwise defined
herein shall have the respective meanings ascribed to them by the Credit
Agreement and the rules of construction set forth in Section 1.2 [Construction]
of the Credit Agreement shall apply to this Guaranty.

1. GUARANTIED OBLIGATIONS. TO INDUCE THE AGENT AND THE LENDERS TO MAKE LOANS AND
GRANT OTHER FINANCIAL ACCOMMODATIONS TO THE BORROWER UNDER THE CREDIT AGREEMENT,
EACH GUARANTOR HEREBY JOINTLY AND SEVERALLY, UNCONDITIONALLY AND IRREVOCABLY
GUARANTIES TO THE AGENT AND EACH LENDER AND ANY PROVIDER OF A LENDER PROVIDED
INTEREST RATE HEDGE OR ANY PROVIDER OF OTHER LENDER PROVIDED FINANCIAL SERVICE
PRODUCTS; AND BECOMES SURETY, AS THOUGH IT WAS A PRIMARY OBLIGOR, FOR THE FULL
AND PUNCTUAL PAYMENT AND PERFORMANCE WHEN DUE (WHETHER ON DEMAND, AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE AND INCLUDING ANY AMOUNTS WHICH WOULD
BECOME DUE BUT FOR THE OPERATION OF AN AUTOMATIC STAY UNDER THE FEDERAL
BANKRUPTCY CODE OF THE UNITED STATES OR ANY SIMILAR LAWS OF ANY COUNTRY OR
JURISDICTION) OF ALL OBLIGATIONS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, ALL OBLIGATIONS, LIABILITIES AND INDEBTEDNESS FROM TIME TO TIME
OF THE BORROWER OR ANY OTHER GUARANTOR TO THE AGENT OR ANY OF THE LENDERS OR ANY
AFFILIATE OF ANY LENDER UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT, WHETHER FOR PRINCIPAL, INTEREST, FEES, INDEMNITIES,
EXPENSES OR OTHERWISE, AND ALL RENEWALS, EXTENSIONS, AMENDMENTS, REFINANCINGS OR
REFUNDINGS THEREOF, WHETHER SUCH OBLIGATIONS, LIABILITIES OR INDEBTEDNESS ARE
DIRECT OR INDIRECT, SECURED OR UNSECURED, JOINT OR SEVERAL, ABSOLUTE OR
CONTINGENT, DUE OR TO BECOME DUE, WHETHER FOR PAYMENT OR PERFORMANCE, NOW
EXISTING OR HEREAFTER ARISING (AND INCLUDING OBLIGATIONS, LIABILITIES AND
INDEBTEDNESS ARISING OR ACCRUING AFTER THE COMMENCEMENT OF ANY BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR SIMILAR PROCEEDING WITH RESPECT TO THE BORROWER OR
ANY GUARANTOR OR WHICH WOULD HAVE ARISEN OR ACCRUED BUT FOR THE COMMENCEMENT OF
SUCH PROCEEDING, EVEN IF THE CLAIM FOR SUCH OBLIGATION, LIABILITY OR
INDEBTEDNESS IS NOT ENFORCEABLE OR ALLOWABLE IN SUCH PROCEEDING, AND INCLUDING
ALL OBLIGATIONS, LIABILITIES AND INDEBTEDNESS ARISING FROM ANY EXTENSIONS OF
CREDIT UNDER OR IN CONNECTION WITH ANY LOAN DOCUMENT FROM TIME TO TIME,
REGARDLESS OF WHETHER ANY SUCH EXTENSIONS OF CREDIT ARE IN EXCESS OF THE AMOUNT
COMMITTED UNDER OR CONTEMPLATED BY THE LOAN DOCUMENTS OR ARE MADE IN
CIRCUMSTANCES IN WHICH ANY CONDITION TO EXTENSION OF CREDIT IS NOT SATISFIED)
(ALL OF THE FOREGOING OBLIGATIONS, LIABILITIES AND INDEBTEDNESS ARE REFERRED TO
HEREIN COLLECTIVELY AS THE “GUARANTIED OBLIGATIONS” AND EACH AS A “GUARANTIED
OBLIGATION”). WITHOUT LIMITATION OF THE FOREGOING, ANY OF THE GUARANTIED
OBLIGATIONS SHALL BE AND REMAIN GUARANTIED OBLIGATIONS ENTITLED TO THE BENEFIT
OF THIS GUARANTY IF THE AGENT OR ANY OF THE LENDERS (OR ANY ONE OR MORE
ASSIGNEES OR TRANSFEREES THEREOF) FROM TIME TO TIME ASSIGN OR OTHERWISE TRANSFER
ALL OR ANY PORTION OF THEIR RESPECTIVE RIGHTS AND OBLIGATIONS UNDER THE LOAN
DOCUMENTS OR ANY OTHER GUARANTIED OBLIGATIONS TO ANY OTHER PERSON. IN
FURTHERANCE OF THE FOREGOING, EACH GUARANTOR JOINTLY AND SEVERALLY AGREES AS
FOLLOWS:

--------------------------------------------------------------------------------



2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations immediately upon demand of the Agent and the Required
Lenders. All payments made hereunder shall be made by each Guarantor in
immediately available funds in U.S. Dollars and shall be made without setoff,
counterclaim, withholding or other deduction of any nature.

3. Obligations Absolute. The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission or delay, willful or otherwise, by any Lender, the Agent or Borrower or
any other obligor on any of the Guarantied Obligations or by any other act or
thing or omission or delay to do any other act or thing which may or might in
any manner or to any extent vary the risk of any Guarantor or would otherwise
operate as a discharge of any Guarantor as a matter of law or equity. Each of
the Guarantors agrees that the Guarantied Obligations will be paid and performed
strictly in accordance with the terms of the Loan Documents. Without limiting
the generality of the foregoing, each Guarantor hereby consents to at any time
and from time to time, and the joint and several obligations of each Guarantor
hereunder shall not be diminished, terminated or otherwise similarly affected
by, any of the following:

a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding or otherwise)
or any avoidance or subordination, in whole or in part, of any Loan Document or
any of the Guarantied Obligations and, regardless of any Law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of the
Guarantied Obligations, any of the terms of the Loan Documents or any rights of
the Agent or the Lenders or any other Person with respect thereto;

b) Any increase, decrease or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of any of
the Guarantied Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method or place of
payment or performance of or in any other term of any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or renewals, extensions, refinancing
or refunding of, any Loan Document or any of the Guarantied Obligations;

c) Any failure to assert any breach of or default under any Loan Document or any
of the Guarantied Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against the Borrower or any other Person under or in
connection with any Loan Document or any of the Guarantied Obligations; any
refusal of payment or performance of any of the Guarantied Obligations, whether
or not with any reservation of rights against any Guarantor; or any application
of collections (including but not limited to collections resulting from
realization upon any direct or indirect security for the Guarantied Obligations)
to other obligations, if any, not entitled to the benefits of this Guaranty, in
preference to Guarantied Obligations entitled to the benefits of this Guaranty,
or if any collections are applied to Guarantied Obligations, any application to
particular Guarantied Obligations;

2

--------------------------------------------------------------------------------



d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Agent or the Lenders, or any of them, or any other Person in
connection with the enforcement of, realization upon, or exercise of rights or
remedies under or in connection with, or, any other action or inaction by any of
the Agent or the Lenders, or any of them, or any other Person in respect of, any
direct or indirect security for any of the Guarantied Obligations. As used in
this Guaranty, “direct or indirect security” for the Guarantied Obligations, and
similar phrases, includes any collateral security, guaranty, suretyship, letter
of credit, capital maintenance agreement, put option, subordination agreement,
or other right or arrangement of any nature providing direct or indirect
assurance of payment or performance of any of the Guarantied Obligations, made
by or on behalf of any Person;

e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to the
Borrower or any other Person; or any action taken or election made by the Agent
or the Lenders, or any of them (including but not limited to any election under
Section 1111(b)(2) of the United States Bankruptcy Code), the Borrower, or any
other Person in connection with any such proceeding;

f) Any defense, setoff, or counterclaim which may at any time be available to or
be asserted by the Borrower or any other person with respect to any Loan
Document or any of the Guarantied Obligations; or any discharge by operation of
law or release of the Borrower or any other Person from the performance or
observance of any Loan Document or any of the Guarantied Obligations;

g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations in full.

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 11.19 [Joinder of Guarantors] of the Credit
Agreement and each Guarantor affirms that its obligations shall continue
hereunder undiminished.

4. Waivers, etc. Each of the Guarantors hereby waives any defense to or
limitation on its obligations under this Guaranty arising out of or based on any
event or circumstance referred to in Section 3 hereof. Without limitation and to
the fullest extent permitted by applicable Law, each Guarantor waives each of
the following:

(a) All notices, disclosures and demand of any nature which otherwise might be
required from time to time to preserve intact any rights against any Guarantor,
including the following: any notice of any event or circumstance described in
Section 3 hereof; any notice required by any law, regulation or order now or
hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Guarantied Obligations; any notice of the incurrence of any Guarantied
Obligation; any notice of any default or any failure on the part of the Borrower
or any other Person to comply with any Loan Document or any of the Guarantied
Obligations or any direct or indirect security for any of the Guarantied
Obligations; and any notice of any information pertaining to the business,
operations, condition (financial or otherwise) or prospects of the Borrower or
any other Person;

3

--------------------------------------------------------------------------------



(b) Any right to any marshalling of assets, to the filing of any claim against
the Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Agent or the Lenders, or any of them, or any other
Person; any requirement to exhaust any remedies under or in connection with, or
to mitigate the damages resulting from default under, any Loan Document or any
of the Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; any benefit of any statute of limitations; and any
requirement of acceptance of this Guaranty or any other Loan Document, and any
requirement that any Guarantor receive notice of any such acceptance;

(c) Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Agent or the
Lenders, or any of them (including but not limited to commencement or completion
of any judicial proceeding or nonjudicial sale or other action in respect of
collateral security for any of the Guarantied Obligations), which results in
denial or impairment of the right of the Agent or the Lenders, or any of them,
to seek a deficiency against the Borrower or any other Person or which otherwise
discharges or impairs any of the Guarantied Obligations; and

(d) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.

5. Reinstatement. This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance. Upon termination of all Commitments and indefeasible
payment in full of all Guarantied Obligations, this Guaranty shall terminate;
provided, however, that this Guaranty shall continue to be effective or be
reinstated, as the case may be, any time any payment of any of the Guarantied
Obligations is rescinded, recouped, avoided, or must otherwise be returned or
released by any Lender or Agent upon or during the insolvency, bankruptcy, or
reorganization of, or any similar proceeding affecting, Borrower or for any
other reason whatsoever, all as though such payment had not been made and was
due and owing.

6. Subrogation. Each Guarantor waives and agrees it will not exercise any rights
against Borrower or any other Guarantor arising in connection with the
Guarantied Obligations (including rights of subrogation, contribution, and the
like) until the Guarantied Obligations have been indefeasibly paid in full. If
any amount shall be paid to any Guarantor by or on behalf of Borrower or any
other Guarantor by virtue of any right of subrogation, contribution, or the
like, such amount shall be deemed to have been paid to such Guarantor for the
benefit of, and shall be held in trust for the benefit of, the Agent and the
Lenders and shall forthwith be paid to the Agent to be credited and applied upon
the Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement.

7. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

4

--------------------------------------------------------------------------------



8. Taxes. Each Guarantor hereby agrees to be bound by the provisions of Section
5.8 [Taxes] of the Credit Agreement and shall make all payments free and clear
of Taxes as provided therein.

9. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
and Assumption Agreement given under, the Credit Agreement and in the manner
provided in Section 11.6 [Notices; Lending Offices] of the Credit Agreement. The
Agent and the Lenders may rely on any notice (whether or not made in a manner
contemplated by this Guaranty) purportedly made by or on behalf of a Guarantor,
and the Agent and the Lenders shall have no duty to verify the identity or
authority of the Person giving such notice.

10. Counterparts, Telecopy Signatures. This Guaranty may be executed in any
number of counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. Each Guarantor acknowledges and agrees that a telecopy transmission
to Agent or any Lender of signature pages hereof purporting to be signed on
behalf of any Guarantor shall constitute effective and binding execution and
delivery hereof by such Guarantor.

11. Setoff, Default Payments by Borrower.

(a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Agent and the Lenders, or any of them, shall have the right from time to time,
without notice to any Guarantor, to set off against and apply to such due and
payable amount any obligation of any nature of any Lender or the Agent, or any
subsidiary or affiliate of any Lender or Agent, to any Guarantor, including but
not limited to all deposits (whether time or demand, general or special,
provisionally credited or finally credited, however evidenced) now or hereafter
maintained by any Guarantor with the Agent or any Lender or any subsidiary or
affiliate thereof. Such right shall be absolute and unconditional in all
circumstances and, without limitation, shall exist whether or not the Agent or
the Lenders, or any of them, shall have given any notice or made any demand
under this Guaranty or under such obligation to the Guarantor, whether such
obligation to the Guarantor is absolute or contingent, matured or unmatured (it
being agreed that the Agent and the Lenders, or any of them, may deem such
obligation to be then due and payable at the time of such setoff), and
regardless of the existence or adequacy of any collateral, guaranty, or other
direct or indirect security or right or remedy available to the Agent or any of
the Lenders. The rights of the Agent and the Lenders under this Section are in
addition to such other rights and remedies (including, without limitation, other
rights of setoff and banker’s lien) which the Agent and the Lenders, or any of
them, may have, and nothing in this Guaranty or in any other Loan Document shall
be deemed a waiver of or restriction on the right of setoff or banker’s lien of
the Agent and the Lenders, or any of them. Each of the Guarantors hereby agrees
that, to the fullest extent permitted by Law, any affiliate or subsidiary of the
Agent or any of the Lenders and any holder of a participation in any obligation
of any Guarantor under this Guaranty, shall have the same rights of setoff as
the Agent and the Lenders as provided in this Section (regardless whether such
affiliate or participant otherwise would be deemed a creditor of the Guarantor).

(b) Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of Borrower, such amount shall be held in trust for the benefit of
each Lender and Agent and shall forthwith be paid to the Agent to be credited
and applied to the Guarantied Obligations when due and payable.

5

--------------------------------------------------------------------------------



12. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

13. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Agent and the Lenders, or any of them, and their successors and assigns.
Without limitation of the foregoing, the Agent and the Lenders, or any of them
(and any successive assignee or transferee), from time to time may assign or
otherwise transfer all or any portion of its rights or obligations under the
Loan Documents (including all or any portion of any commitment to extend
credit), or any other Guarantied Obligations, to any other Person in accordance
with the Loan Documents and such Guarantied Obligations (including any
Guarantied Obligations resulting from extension of credit by such other Person
under or in connection with the Loan Documents) shall be and remain Guarantied
Obligations entitled to the benefit of this Guaranty, and to the extent of its
interest in such Guarantied Obligations such other Person shall be vested with
all the benefits in respect thereof granted to the Agent and the Lenders in this
Guaranty or otherwise.

14. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial,

(a) Governing Law. This Guaranty shall be deemed to be a contract under the Laws
of the State of New York and shall, pursuant to New York General Obligations Law
Section 51401, for all purposes be governed by and construed and enforced in
accordance with the laws of the State of New York.

(b) CERTAIN WAIVERS. EACH GUARANTOR HEREBY:

(i) IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS IN THE
COUNTY OF NEW YORK IN THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
CERTIFIED OR REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO SUCH
GUARANTOR AT THE ADDRESS PROVIDED FOR IN THE CREDIT AGREEMENT AND SERVICE SO
MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF;
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT
OF THE AGENT TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW;

(ii) IRREVOCABLY WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE
BASED ON FORUM NON CONVENIENS OR ANY LACK OF JURISDICTION OR VENUE THAT IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDINGS WITH RESPECT
TO THIS GUARANTY; AND

(iii) KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED
TO THIS GUARANTY, THE CREDIT AGREEMENT, OR ANY OTHER LOAN DOCUMENT, OR ANY
COLLATERAL OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE AGENT OR THE
LENDERS RELATING TO THE ADMINISTRATION OF THE LOANS OR ENFORCEMENT OF THIS
GUARANTY OR THE OTHER LOAN DOCUMENTS, TO THE FULLEST EXTENT PERMITTED BY LAW.
SUCH GUARANTOR WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. SUCH GUARANTOR
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF AGENT OR THE LENDERS, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT OR THE LENDERS WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR AGENT AND THE LENDERS TO ACCEPT THIS
GUARANTY, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND MAKE THE LOANS.

6

--------------------------------------------------------------------------------



15. Severability; Modification to Conform to Law.

(a) Wherever possible, each provision of this Guaranty shall be interpreted in
such manner as to be effective and valid under applicable Law, but if any
provision of this Guaranty shall be prohibited by or invalid under such Law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.

(b) Without limitation of the preceding subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Agent or any of the Lenders or such Guarantor or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding, which (without limiting
the generality of the foregoing) may be an amount which is equal to the greater
of:

(i) the fair consideration actually received by such Guarantor under the terms
and as a result of the Loan Documents and the value of the benefits described in
this Section 15(b) hereof, including (and to the extent not inconsistent with
applicable federal and state Laws affecting the enforceability of guaranties)
distributions, commitments, and advances made to or for the benefit of such
Guarantor with the proceeds of any credit extended under the Loan Documents, or

(ii) the excess of (1) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state Laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (2) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state Laws governing the insolvency of debtors
as in effect on the date hereof.

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
Law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

7

--------------------------------------------------------------------------------



16. Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Agent and the Lenders, additional Persons may become
parties to this Guaranty and thereby acquire the duties and rights of being
Guarantors hereunder by executing and delivering to the Agent and the Lenders a
Guarantor Joinder pursuant to the Credit Agreement. No notice of the addition of
any Guarantor shall be required to be given to any pre-existing Guarantor and
each Guarantor hereby consents thereto.

17. Joint and Several Obligations. Each of the obligations of each and every
Guarantor under this Guaranty are joint and several obligations of the
Guarantors, and each Guarantor hereby waives to the full extent permitted by Law
any defense it may otherwise have to the payment and performance of the
Obligations that its liability hereunder is limited and not joint and several.
Each Guarantor acknowledges and agrees that the foregoing waivers and those set
forth below serve as a material inducement to the agreement of the Agent and the
Lenders to make the Loans, and that the Agent and the Lenders are relying on
each specific waiver and all such waivers in entering into this Guaranty. The
undertakings of each Guarantor hereunder secure the obligations of itself and
the other Guarantors. The Agent and the Lenders, or any of them, may, in their
sole discretion, elect to enforce this Guaranty against any Guarantor without
any duty or responsibility to pursue any other Guarantor and such an election by
the Agent and the Lenders, or any of them, shall not be a defense to any action
the Agent and the Lenders, or any of them, may elect to take against any
Guarantor. Each of the Lenders and Agent hereby reserve all rights against each
Guarantor.

18. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of all Specified
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 18 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
18, or otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 18 shall
remain in full force and effect until a payment in full of the Guaranteed
Obligations. Each Qualified ECP Guarantor intends that this Section 18
constitute, and this Section 18 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Notwithstanding anything herein to the contrary, if a Guarantor or a Swap
Counterparty makes a written representation to the Lenders in connection with a
Guaranty, a swap, or any master agreement governing a swap to the effect that
Guarantor is or will be an “eligible contract participant” as defined in the
Commodity Exchange Act on the date this Guaranty becomes effective with respect
to such swap (this date shall be the date of the execution of the swap), and
such representation proves to have been incorrect when made or deemed to have
been made, the Lenders reserve all of their contractual and other rights and
remedies, at law or in equity, including (to the extent permitted by applicable
law) the right to claim, and pursue a separate cause of action, for damages as a
result of such misrepresentation, provided that such Guarantor’s liability for
such damages shall not exceed the amount of the Excluded Swap Obligations with
respect to such swap.

8

--------------------------------------------------------------------------------



19. Receipt of Credit Agreement, Other Loan Documents. Benefits.

(a) Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents and each Guarantor certifies that the
representations and warranties made therein with respect to such Guarantor are
true and correct. Further, each Guarantor acknowledges and agrees to perform,
comply with and be bound by all of the provisions of the Credit Agreement and
the other Loan Documents.

(b) Each Guarantor hereby acknowledges, represents and warrants that it receives
direct and indirect benefits by virtue of its affiliation with Borrower and the
other Guarantors and that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith, are a reasonably equivalent exchange of value in
return for providing this Guaranty.

20. Miscellaneous.

(a) Generality of Certain Terms. As used in this Guaranty, the terms “hereof’,
“herein” and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision; the term “including”, as used herein, is
not a term of limitation and means “including without limitation”.

(b) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Agent and the requisite percentage of Lenders pursuant to Section 11.1 of
the Credit Agreement. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No delay or
failure of the Agent or the Lenders, or any of them, in exercising any right or
remedy under this Guaranty shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right or remedy preclude any other or
further exercise thereof or the exercise of any other right or remedy. The
rights and remedies of the Agent and the Lenders under this Guaranty are
cumulative and not exclusive of any other rights or remedies available
hereunder, under any other agreement or instrument, by Law, or otherwise.

(c) Telecommunications. Each Lender and Agent shall be entitled to rely on the
authority of any individual making any telecopy, electronic or telephonic
notice, request or signature without the necessity of receipt of any
verification thereof.

(d) Expenses. Each Guarantor unconditionally agrees to pay all reasonable costs
and expenses, including reasonable attorney’s fees, incurred by the Agent or any
of the Lenders in enforcing this Guaranty against any Guarantor, and each
Guarantor shall pay and indemnify each Lender and Agent for, and hold it
harmless from and against, any and all obligations, liabilities, losses,
damages, costs, expenses (including disbursements and reasonable legal fees of
counsel to any Lender or Agent), penalties, judgments, suits, actions, claims
and disbursements imposed on, asserted against or incurred by any Lender or
Agent (i) relating to the preparation, negotiation, execution, administration or
enforcement of or collection under this Guaranty or any document, instrument or
agreement relating to any of the Obligations, including in any bankruptcy,
insolvency or similar proceeding in any jurisdiction or political subdivision
thereof; (ii) relating to any amendment, modification, waiver or consent
hereunder or relating to any telecopy or telephonic transmission purporting to
be by any Guarantor or Borrower; (iii) in any way relating to or arising out of
this Guaranty, or any document, instrument or agreement relating to any of the
Guarantied Obligations, or any action taken or omitted to be taken by any Lender
or Agent hereunder, and including those arising directly or indirectly from the
violation or asserted violation by any Guarantor or Borrower or Agent or any
Lender of any Law, rule, regulation, judgment, order or the like of any
jurisdiction or political subdivision thereof (including those relating to
environmental protection, health, labor, importing, exporting or safety) and
regardless whether asserted by any governmental entity or any other Person.

9

--------------------------------------------------------------------------------



(e) Prior Understandings. This Guaranty and the Credit Agreement constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersede any and all other prior and contemporaneous understandings and
agreements.

(f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Agent and the Lenders, or any of them, any extension of credit or any other
event or circumstance whatsoever.

[SIGNATURE PAGES FOLLOW]

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Guarantor, intending to be legally bound, has executed
this Guaranty as of the date first above written with the intention that this
Guaranty shall constitute a sealed instrument.

NJR RETAIL HOLDINGS CORPORATION     By:      Patrick M. Migliaccio Senior Vice
President, Chief Financial Officer and Treasurer   NJR HOME SERVICES COMPANY
      By: Patrick M. Migliaccio Senior Vice President, Chief Financial Officer
and Treasurer   NJR PLUMBING SERVICES, INC.     By: Patrick M. Migliaccio Senior
Vice President, Chief Financial Officer and Treasurer   NJR RETAIL SERVICES
COMPANY     By: Patrick M. Migliaccio Senior Vice President, Chief Financial
Officer and Treasurer   COMMERCIAL REALTY AND RESOURCES CORP.     By: Patrick M.
Migliaccio President, Chief Financial Officer and Treasurer

11

--------------------------------------------------------------------------------




NJR SERVICE CORPORATION     By:      James W. Kent Treasurer   NJR ENERGY
SERVICES COMPANY     By: James W. Kent Treasurer   NJR STORAGE HOLDINGS COMPANY
    By: James W. Kent Treasurer   NJR MIDSTREAM HOLDINGS CORPORATION     By:
James W. Kent Treasurer   NJR ENERGY INVESTMENTS CORPORATION     By: James W.
Kent Treasurer   NJR CLEAN ENERGY VENTURES CORPORATION     By: James W. Kent
Treasurer

12

--------------------------------------------------------------------------------




NJR CLEAN ENERGY VENTURES II CORPORATION     By:      James W. Kent Treasurer  
NJR CLEAN ENERGY VENTURES III CORPORATION     By: James W. Kent Treasurer   TWO
DOT WIND FARM, LLC   By: NJR Clean Energy Ventures II Corporation, its sole
member     By: James W. Kent Treasurer   CARROLL AREA WIND FARM, LLC   By: NJR
Clean Energy Ventures II Corporation, its sole member     By: James W. Kent
Treasurer   ALEXANDER WIND FARM, LLC   By: NJR Clean Energy Ventures II
Corporation, its sole member     By: James W. Kent Treasurer

13

--------------------------------------------------------------------------------




RINGER HILL WIND LLC   By: NJR Clean Energy Ventures II Corporation, its sole
member     By:  James W. Kent Treasurer   MEDICINE BOW WIND, LLC   By: NJR Clean
Energy Ventures II Corporation, its sole member     By: James W. Kent Treasurer
  BERNARDS SOLAR, LLC   By: NJR Clean Energy Ventures II Corporation, its sole
member     By: James W. Kent Treasurer

14

--------------------------------------------------------------------------------



EXHIBIT 1.1(R)

FORM OF
NOTE

         New York, New York   $_______________ _________ ___, 2017

FOR VALUE RECEIVED, the undersigned, NEW JERSEY RESOURCES CORPORATION, a New
Jersey corporation (herein called the “Borrower”), hereby promises to pay to the
order of _______________ (the “Lender”), the principal sum of _______________
Dollars (U.S. $__________), payable on such dates as set forth in the Credit
Agreement, dated as of the date hereof, among the Borrower, the Lenders now or
hereafter party thereto, and U.S. Bank National Association, as agent
(hereinafter referred to in such capacity as the “Agent”) (as amended, restated,
modified, or supplemented from time to time, the “Credit Agreement”), with the
entire outstanding balance due and payable by 11:00 a.m. (New York time) on the
Maturity Date, together with interest on the unpaid principal balance hereof
from time to time outstanding from the date hereof at the rate or rates per
annum specified by the Borrower pursuant to, or as otherwise provided in, the
Credit Agreement.

Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable on the dates and at the times provided for
in the Credit Agreement. Upon the occurrence and during the continuation of an
Event of Default, the Borrower shall pay interest on the entire principal amount
of the then outstanding Term Loan evidenced by this Note and all other
obligations due and payable to the Lender pursuant to the Credit Agreement and
the other Loan Documents at a rate per annum as set forth in Section 4.3 of the
Credit Agreement. Such interest rate will accrue before and after any judgment
has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Agent located at 461 Fifth Avenue, New York, New
York 10017, unless otherwise directed in writing by the holder hereof, in lawful
money of the United States of America in immediately available funds.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement and other Loan Documents, including the
representations, warranties, covenants and conditions contained or granted
therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment, in certain circumstances, on account of principal
hereof prior to maturity upon the terms and conditions therein specified. The
Borrower waives presentment, demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Credit Agreement.

This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Lender and its successors and
assigns. All references herein to the “Borrower” and the “Lender” shall be
deemed to apply to the Borrower and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York without giving effect to its conflicts of law
principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that it
constitutes a sealed instrument.

NEW JERSEY RESOURCES CORPORATION, A New Jersey corporation

  By: 

Name: Title:


--------------------------------------------------------------------------------



EXHIBIT 2.4

FORM OF
LOAN REQUEST

TO:        U.S. Bank National Association, as Agent U.S. Bank Tower 425 Walnut
Street, 8th Floor ML CN-W-8 Cincinnati, OH 45202   FROM: New Jersey Resources
Corporation (the “Borrower”)   RE: Credit Agreement (as it may be amended,
restated, modified or supplemented, the “Credit Agreement”) to be dated on or
about August 18, 2017 by and among the Borrower, the Guarantors party thereto,
the Lenders party thereto, and U.S. Bank National Association, as administrative
agent for the Lenders (the “Agent”)

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

Pursuant to Section 2.4 of the Credit Agreement, the undersigned hereby makes
the following Term Loan Request:

1. The proposed Borrowing Date _________, 201__.

2. The aggregate amount of the proposed portion of the Term Loan comprising the
Borrowing Tranche is $__________.1

3. The Interest Rate Option for the proposed Borrowing Tranche is a [Base Rate
Option] [LIBOR Rate Option].

4. [The duration of the Interest Period for the LIBOR Rate Option is _____
month[s]2.

[SIGNATURE PAGE FOLLOWS]
____________________

1 Such amount shall be in integral multiples of $1,000,000 and not less than
$3,000,000 for each Borrowing Tranche to which the LIBOR Rate Option applies and
not less than the lesser of $1,000,000 and in integral multiples of $100,000 for
each Borrowing Tranche to which the Base Rate Option applies.

2 1, 2, 3 or 6 months or any shorter period that is approved by the Agent.

--------------------------------------------------------------------------------



The Company has caused this Term Loan Request to be executed and delivered by
its officer thereunto duly authorized on _____ __, 201_.

NEW JERSEY RESOURCES CORPORATION

  By:      Name: Title:


--------------------------------------------------------------------------------



EXHIBIT 5.8.6(A)
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 18, 2017
among New Jersey Resources Corporation, the Guarantors parties thereto, the
Lenders parties thereto (the “Lenders”), and U.S. Bank National Association, as
administrative agent for the Lenders.

Pursuant to the provisions of Section 5.8 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF BANK]  

  By:  ________________________

Name: Title:   Date: __________________, 20__


--------------------------------------------------------------------------------



EXHIBIT 5.8.6(B)
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 18, 2017
among New Jersey Resources Corporation, the Guarantors parties thereto, the
Lenders parties thereto (the “Lenders”), and U.S. Bank National Association, as
administrative agent for the Lenders.

Pursuant to the provisions of Section 5.8 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing, and (2)
the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]  

  By:  ________________________

Name: Title:   Date: __________________, 20__


--------------------------------------------------------------------------------



EXHIBIT 5.8.6(C)
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 18, 2017
among New Jersey Resources Corporation, the Guarantors parties thereto, the
Lenders parties thereto (the “Lenders”), and U.S. Bank National Association, as
administrative agent for the Lenders.

Pursuant to the provisions of Section 5.8 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]  

  By:  ________________________

Name: Title:   Date: __________________, 20__


--------------------------------------------------------------------------------



EXHIBIT 5.8.6(D)
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of August 18, 2017
among New Jersey Resources Corporation, the Guarantors parties thereto, the
Lenders parties thereto (the “Lenders”), and U.S. Bank National Association, as
administrative agent for the Lenders.

Pursuant to the provisions of Section 5.8 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF BANK]

By:  __________________________

  Name: _______________________   Title: ________________________   Date:
__________________, 20___


--------------------------------------------------------------------------------



EXHIBIT 7.1.3(A)

Matters to be covered in Opinions of Counsel for
New Jersey Resources Corporation

1.        With respect to the Non-New Jersey Loan Parties: (a)        Existence
and good standing; (b) Power and authority; (c) Authorization of Loan Documents;
and (d) Execution and delivery of Loan Documents. 2. Enforceability of Loan
Documents against the Loan Parties. 3. Execution, delivery and performance of
Loan Documents does not conflict with: (a) Organizational documents of non-New
Jersey Loan Parties; (b) New York or Federal law; (c) Material Orders; and (d)
Specified Agreements 4. Investment Company Act


--------------------------------------------------------------------------------



EXHIBIT 7.1.3(B)

Matters to be covered in Opinions of In-House Counsel for
New Jersey Resources Corporation:

1.        With respect to the New Jersey Loan Parties: (a)        Existence and
good standing; (b) Power and authority; (c) Authorization of Loan Documents; and
(d) Execution and delivery of Loan Documents. 2. Execution, delivery and
performance of Loan Documents does not conflict with: (a) Organizational
documents of non-New Jersey Loan Parties; and (b) New Jersey law; 3.
Registration under New Jersey Law


--------------------------------------------------------------------------------



EXHIBIT 8.2.5

FORM OF
ACQUISITION COMPLIANCE CERTIFICATE


________ ___, 20___

U.S. Bank National Association, as Agent
461 Fifth Avenue
New York, New York 10017
and each Lender party to the Credit Agreement (defined below)

Ladies and Gentlemen:

I refer to the Credit Agreement dated as of August 18, 2017 (as amended,
supplemented, restated or modified from time to time, the “Credit Agreement”)
among New Jersey Resources Corporation (the “Borrower”), the Lenders party
thereto, and U.S. Bank National Association in its capacity as administrative
agent for the Lenders (the “Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein with the same meanings.
References herein to Sections of the Credit Agreement are qualified, in their
entirety, by the applicable provision of the Section of the Credit Agreement so
referred to and together with all related provisions and definitions referred to
in such Section or incorporated therein.

I, ___________________, [Chief Executive Officer/President/Chief Financial
Officer] of the Borrower, do hereby certify on behalf of the Borrower as of the
[fiscal quarter/fiscal year ended , 20___] as follows:

In connection with Section 8.2.5 of the Credit Agreement and with respect to a
proposed Permitted Acquisition by the Borrower (the “Acquiring Company”) of
__________ [assets/stock] [by purchase/by merger and insert description of the
transaction] (the “Acquisition”) of ______________ [insert name of entity whose
assets are/stock is being acquired] (the “Target”).

The proposed date of the Acquisition is ________ ___, 20___ (the “Acquisition
Date”) [at least 5 Business Days after the date of this certificate].

The “Report Date” herein shall be the date of the most recent fiscal quarter
ended prior to the proposed Acquisition of the Target.

The total consideration to be paid including (i) cash paid by the Borrower,
directly or indirectly, to the Target, (ii) the Indebtedness, fixed or
contingent, incurred or assumed the Borrower, whether in favor of Target or
otherwise, (iii) any Guaranty given or incurred by the Borrower in connection
with the Acquisition and (iv) any other consideration given or obligation
incurred by the Borrower in connection with the Acquisition is $________.

The Target is engaged in __________________ [describe business being acquired].

The Borrower is, and after giving effect to the proposed Permitted Acquisition
shall be, in compliance with Section 8.2.12 of the Credit Agreement, as more
fully set forth on Appendix A attached hereto.

The Borrower, in order to consummate the proposed Permitted Acquisition, has
incurred or will incur $_________ of Indebtedness permitted by Section
8.2.1(viii) (and, if secured, clause (xii) of the definition of Permitted
Liens).

--------------------------------------------------------------------------------



Immediately prior to and after giving effect to the proposed Acquisition: (i)
the representations and warranties of Loan Parties contained in Section 6 of the
Credit Agreement and in the other Loan Documents are true on and correct with
the same effect as though such representations and warranties had been made on
and as of such date (except representations and warranties which expressly
related solely to an earlier date or time and except for the representations and
warranties of the Loan Parties contained in the first sentence of Section 6.1.6
[Litigation], the last sentence of Section 6.1.8(b) [Financial Statements], and
Section 6.1.21 [Environmental Matters] of the Credit Agreement), (ii) the
Borrower has performed and complied with all covenants and conditions of the
Credit Agreement and the other Loan Documents, and (iii) no event has occurred
and is continuing which constitutes an Event of Default or Potential Default.

IN WITNESS WHEREOF, the undersigned has executed this Certificate this _____ day
of ____________, 20___.

By:   


Name:   


Title:   [Chief Executive Officer/President/
Chief Financial Officer]


--------------------------------------------------------------------------------



APPENDIX A

Credit Agreement       Consolidated
for Borrower
and its
Subsidiaries       Target       Consolidated
Pro Forma8 Maximum Leverage Ratio (Section 8.2.12).  The ratio of (A)
Consolidated Total Indebtedness to (B) Consolidated Total Capitalization as of
the Report Date is: _______ to _______ to _______ to   1.00 1.00 1.00   which is
not more than the maximum permitted ratio of 0.65 to 1.0         (A)
Consolidated Total Indebtedness, as of the Report Date, is computed as follows:
           (i.) borrowed moneys $ $ $                  (ii.) other transactions
similar to borrowed money transactions $ $     $     (iii.) note purchase or
acceptance credit facilities $ $ $     (iv.) reimbursement obligations
(contingent or otherwise) $ $ $   (v.) Hedging Transactions $ $ $   (vi.)
Guarantees of Hedging Transactions and of borrowed money transactions $ $ $

8 All calculations are on a pro-forma basis, based upon the financial statements
of the Borrower as of the Report Date, after giving effect to the proposed
Permitted Acquisition (i.e., if a financial covenant is measured for the
immediately preceding four fiscal quarters as of the Report Date, the financial
results of the Target as well as the Borrower and its Subsidiaries will be
included in that four fiscal quarter period calculation; provided, however, that
income earned or expenses incurred by the Target prior to the date of the
proposed Permitted Acquisition shall be excluded) and include in such
calculations Indebtedness or other liabilities assumed or incurred in connection
with such Permitted Acquisition.


--------------------------------------------------------------------------------




Credit Agreement       Consolidated
for Borrower
and its
Subsidiaries       Target       Consolidated
Pro Forma8 (vii.) Hybrid Securities described in clause (i) of the definition of
“Hybrid Security” in the Credit Agreement $ $   $     (viii.) mandatory
repayment obligations with respect to Hybrid Securities described in clause (ii)
of the definition of “Hybrid Security” in the Credit Agreement $ $ $     (ix.)
sum of items (i) through (viii) equals Consolidated Total Indebtedness $ $ $   
  (B) Consolidated Total Capitalization, as of the Report Date, is computed as
follows:            (i.) Consolidated Total Indebtedness (see item (1)(A)(ix)
above) $ $ $                  (ii.) Common Shareholders’ Equity $ $     $    
(iii.) Preferred Shareholders’ Equity $ $ $     (iv.) sum of items (i) through
(iii) equals Consolidated Total Capitalization $ $ $


--------------------------------------------------------------------------------



EXHIBIT 8.3.3

FORM OF
COMPLIANCE CERTIFICATE


________ ___, 20___

U.S. Bank National Association, as Agent
461 Fifth Avenue
New York, New York 10017
and each Lender party to the Credit Agreement (defined below)

Ladies and Gentlemen:

I refer to the Credit Agreement dated as of August 18, 2017 (as amended,
supplemented, restated or modified from time to time, the “Credit Agreement”)
among New Jersey Resources Corporation (the “Borrower”), the Lenders party
thereto, and U.S. Bank National Association in its capacity as administrative
agent for the Lenders (the “Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein with the same meanings.
References herein to Sections of the Credit Agreement are qualified, in their
entirety, by the applicable provision of the Section of the Credit Agreement so
referred to and together with all related provisions and definitions referred to
in such Section or incorporated therein.

I, __________________, [Chief Executive Officer/President/Chief Financial
Officer] of the Borrower, do hereby certify on behalf of the Borrower as of the
[fiscal quarter/fiscal year ended ________ ___, 20__] (the “Report Date”), as
follows:

(1)       Maximum Leverage Ratio (Section 8.2.12). The ratio of (A) Consolidated
Total Indebtedness to (B) Consolidated Total Capitalization of the Borrower and
its Subsidiaries is _________ to 1.00 as of the Report Date, which is not more
than the maximum permitted ratio of 0.65 to 1.00.

         (A) Consolidated Total Indebtedness, as of the Report Date, is computed
as follows:            (i) borrowed moneys       $         (ii) note purchase or
acceptance credit facilities $     (iii) reimbursement obligations (contingent
or otherwise) $     (iv) other transactions similar to borrowed money $   (v)
Hedging Transactions $   (vi) Guarantees of Hedging Transactions and of borrowed
money transactions $              (vii) Hybrid Securities described in clause
(i) of the definition of “Hybrid Security” in the Credit Agreement $   (viii)
mandatory repayment obligations with respect to Hybrid Securities described in
clause (ii) of the definition of “Hybrid Security” in the Credit Agreement $  
(ix) sum of items (i) through (viii) equals Consolidated Total Indebtedness $


--------------------------------------------------------------------------------




         (B) Consolidated Total Capitalization, as of the Report Date, is
computed as follows:              (i) Consolidated Total Indebtedness (see item
(1)(A)(ix) above)       $                  (ii) Common Shareholders’ Equity   $
      (iii) Preferred Shareholders’ Equity $   (iv) sum of items (i) through
(iii) equals Consolidated Total Capitalization $


(2) Indebtedness in respect of capitalized leases incurred pursuant to Section
8.2.1(iv) by the Loan Parties and Unregulated Subsidiaries, as of the Report
Date $_________, which does not exceed One Hundred Million and 00/100 Dollars
($100,000,000.00).          (3) Indebtedness incurred pursuant to Section
8.2.1(vi) secured by Liens permitted by Section 8.2.2(i) as of the Report Date
is $__________, which does not exceed Thirty-Five Million and 00/100 Dollars
($35,000,000.00).   (4) Indebtedness incurred pursuant to Section 8.2.1(vii)
secured by Purchase Money Security Interests permitted by clause (xi) of the
definition of Permitted Liens for the Loan Parties and their Unregulated
Subsidiaries as of the Report Date is $________, which does not exceed Twenty
Million and 00/100 Dollars ($20,000,000.00).   (5) Indebtedness incurred
pursuant to Section 8.2.1(viii) of an Acquired Person that existed prior to the
Permitted Acquisition, was not incurred in contemplation of the Permitted
Acquisition and, if secured, is secured by Liens permitted by clause (xii) of
the definition of Permitted Liens as of the Report Date is $________, which does
not exceed Seventy- Five Million and 00/100 Dollars ($75,000,000.00).   (6) Each
of the Loan Parties and their Unregulated Subsidiaries have sold, transferred or
leased $________ of assets, as permitted by Section 8.2.6(vii), which amount
does not exceed the permitted amount of $________ (such permitted amount equal
to 10% of consolidated total assets of the Borrower and its Subsidiaries for the
applicable fiscal year of the Borrower).   (7) During the fiscal [quarter/year]
ended on the Report Date, the Loan Parties and their Unregulated Subsidiaries
have declared or made dividend payments or other distribution or purchased or
redeemed or otherwise acquired shares of stock, warrants, rights or options
permitted by Section 8.2.13 as follows: [Insert description of each action
undertaken, including the date thereof, the dollar amount thereof and a
description of the transaction].


--------------------------------------------------------------------------------




(8)       The Loan Parties and their Unregulated Subsidiaries have engaged in
off-balance sheet transactions that are functionally equivalent to borrowed
money, as permitted by Section 8.2.14, with aggregate liabilities, as of the
Report Date, of $________, which does not exceed $_________ (such permitted
amount equal to 10% of total assets of the Borrower and its Subsidiaries,
determined in accordance with GAAP).          (9) The representations and
warranties of the Borrower contained in Section 6 of the Credit Agreement (other
than the representations and warranties of the Loan Parties contained in the
first sentence of Section 6.1.6 [Litigation], the last sentence of Section
6.1.8(b) [Financial Statements], and Section 6.1.21 [Environmental Matters]) and
in the other Loan Documents are true on and as of the Report Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which expressly related solely
to an earlier date or time) and the Borrower has performed and complied with all
covenants and conditions of the Credit Agreement and the other Loan Documents.
No event has occurred and is continuing which constitutes an Event of Default or
Potential Default.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Certificate this _____ day
of __________, 20___.

By:   


Name:   


Title:   [Chief Executive Officer/President/
Chief Financial Officer]


--------------------------------------------------------------------------------